EXHIBIT 10.2

 

LOGO [g61023clifford.jpg]   

CLIFFORD CHANCE,

JANICKA, NAMIOTKIEWICZ, DĘBOWSKI I

WSPÓLNICY SPÓŁKA KOMANDYTOWA

EXECUTION COPY

DATED 24 FEBRUARY 2009

CAREY AGRI INTERNATIONAL-POLAND SP. Z O.O.

AND

CENTRAL EUROPEAN DISTRIBUTION CORPORATION INC.

AND

ASTOR SP. Z O.O., BOLS HUNGARY KFT, BOLS SP. Z O.O., BOTAPOL HOLDING

B.V., DAKO-GALANT PRZEDSIEBIORSTWO HANDLOWO PRODUKCYJNE SP. Z

O.O., DAMIANEX S.A., DELIKATES SP. Z O.O., FINE WINE & SPIRIT (FWS) SP. Z

O.O., IMPERIAL SP. Z O.O., MIRO SP. Z O.O., MTC SP. Z O.O.,

MULTI-EX SP. Z O.O., ONUFRY S.A.,

PANTA HURT SP. ZO.O., POLNIS DYSTRYBUCJA SP. Z O.O.,

POLSKIE HURTOWNIE ALKOHOLI SP. Z O.O., PRZEDSIEBIORSTWO

DYSTRYBUCJI ALKOHOLI AGIS S.A., PRZEDSIĘBIORSTWO HANDLU

SPOŻYWCZEGO SP. Z O.O., PWW SP. Z O.O., SAOL DYSTRYBUCJA SP. Z O.O.

AND

FORTIS BANK POLSKA S.A.

FORTIS BANK S.A./NV, AUSTRIAN BRANCH

BANK POLSKA KASA OPIEKI S.A.

 

 

AMENDMENT AND RESTATEMENT AGREEMENT

RELATING TO A FACILITY AGREEMENT

DATED 21 DECEMBER 2007

 

 



--------------------------------------------------------------------------------

CONTENTS

 

CLAUSE

   PAGE 1.    DEFINITIONS AND INTERPRETATION    4 2.    AMENDMENTS TO AND
RESTATEMENT OF THE ORIGINAL FACILITY AGREEMENT    4 3.    REPRESENTATIONS    4
4.    ACCESSION OF GUARANTORS    4 5.    CONTINUITY AND FURTHER ASSURANCE    5
6.    FEES, COSTS AND EXPENSES    5 7.    MISCELLANEOUS    6 SCHEDULE Restated
Facility Agreement    17

 

- 2 -



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 24 February 2009

BETWEEN

 

(1) CAREY AGRI INTERNATIONAL-POLAND SP. Z O.O. a company incorporated in Poland,
having its registered seat at 02-690 Warszawa, ul. Bokserska 66A, Poland,
entered into the register of business entities of the National Court Register
under no. KRS 0000051098, with share capital of PLN 497,784,500.00, REGON
002160096, NIP 526-020-93-95 (the “Borrower”);

 

(2) CENTRAL EUROPEAN DISTRIBUTION CORPORATION INC., a company incorporated under
the laws of Delaware (the “Investor”);

 

(3) ASTOR SP. Z O.O., BOLS HUNGARY KFT, BOLS SP. Z O.O., BOTAPOL HOLDING B.V.,
DAKO-GALANT PRZEDSIEBIORSTWO HANDLOWO PRODUKCYJNE SP. Z O.O., DAMIANEX S.A.,
DELIKATES SP. Z O.O., FINE WINE & SPIRIT (FWS) SP. Z O.O., IMPERIAL SP. Z O.O.,
MIRO SP. Z O.O., MTC SP. Z O.O., MULTI-EX SP. Z O.O., ONUFRY S.A., PANTA HURT
SP. ZO.O., POLNIS DYSTRYBUCJA SP. Z O.O., POLSKIE HURTOWNIE ALKOHOLI SP. Z O.O.,
PRZEDSIEBIORSTWO DYSTRYBUCJI ALKOHOLI AGIS S.A., PRZEDSIĘBIORSTWO HANDLU
SPOŻYWCZEGO SP. Z O.O., PWW SP. Z O.O., SAOL DYSTRYBUCJA SP. Z O.O. (the
“Guarantors”);

 

(4) BANK POLSKA KASA OPIEKI S.A., with its registered seat in Warsaw, at ul.
Grzybowska 53/57, registered under KRS No. 0000014843, with share capital of PLN
262,212,629.00 REGON 000010205, NIP 526-00-06-841, FORTIS BANK POLSKA S.A., with
its registered seat in Warsaw at ul. Suwak 3, registered under KRS
No. 0000006421, with share capital of PLN 503,135,400.00 REGON 003915970, NIP
676-00-78-301 and FORTIS BANK S.A./NV, AUSTRIAN BRANCH, a credit institution
organized and existing under the laws of Belgium having its business address at
Montagne du Parc 3, B-1000 Brussels, Belgium acting through its Austrian branch,
Euro Plaza/D, Technologiestrasse 8, A-1120 Vienna, Austria, FN 263765 of the
commercial court Vienna, DVR-Nr. 211 1743 as lenders (the “Lenders”);

 

(5) FORTIS BANK POLSKA S.A. as agent (the “Agent”) and

 

(6) BANK POLSKA KASA OPIEKI S.A. as security agent (the “Security Agent”).

INTRODUCTION

 

(A) Pursuant to a facility agreement dated 21 December 2007 and made between the
Borrower, Fortis Bank Polska S.A. (“Transferring Lender 1”) as arranger, agent,
security agent and lender, Fortis Bank S.A./N.V., Austrian Branch (“Transferring
Lender 2” together with Transferring Lender 1 the “Transferring Lenders”) as
lender and Bank Polska Kasa Opieki S.A. as lender (the “Original Facility
Agreement”), a PLN 300,000,000 term loan facility was made available to the
Borrower.

 

(B)

The Original Facility Agreement was amended on 24 February 2009 pursuant to the
terms of an assignment and resignation agreement and made between the Borrower,
the Lenders (“Assignment and Resignation Agreement”) to reflect the fact that
the bank

 

- 3 -



--------------------------------------------------------------------------------

 

performing the function of the arranger, agent and security agent has changed
and the Transferring Lenders have undertaken to transfer their participations in
the Facility to the Current Lender.

 

(C) The Borrower, the Lenders, the Agent and the Security Agent have agreed to
amend and restate the Original Facility Agreement, to reflect certain amendments
to the facility and allow certain entities from the Group to accede as
guarantors.

IT IS AGREED as follows.

 

1. Definitions and Interpretation

 

1.1 Definitions

In this Agreement:

“Effective Date” means the date falling 3 (three) Business Days before the
Transfer Date (as defined in the Assignment and Resignation Agreement).

“Restated Facility Agreement” means the Original Facility Agreement, as amended
by the Assignment and Resignation Agreement and as amended by this Agreement,
and attached as Schedule to this Agreement.

 

1.2 Incorporation of Defined Terms

Terms defined in the Restated Facility Agreement shall, unless otherwise defined
herein, have the same meaning herein and the principles of construction set out
in the Restated Facility Agreement shall have effect as if set out in this
Agreement.

 

1.3 Clauses

In this Agreement any reference to a “Clause” or “Schedule” is, unless the
context otherwise requires, a reference to a Clause or Schedule hereof.
Clause headings are for ease of reference only.

 

2. AMENDMENTS TO AND RESTATEMENT OF THE ORIGINAL FACILITY AGREEMENT

With effect from the Effective Date the Original Facility Agreement shall be
amended and restated so that it shall be read and construed for all purposes as
set out in Schedule (Restated Facility Agreement).

 

3. REPRESENTATIONS

The Obligors make the Repeating Representations as if each reference therein to
“the Finance Documents” includes a reference to (a) this Agreement and (b) the
Restated Facility Agreement.

 

4. ACCESSION OF GUARANTORS

With effect from the Effective Date, the Guarantors agree to accede to and be
bound by the terms of the Restated Facility Agreement as Original Guarantors.

 

- 4 -



--------------------------------------------------------------------------------

5. CONTINUITY AND FURTHER ASSURANCE

 

5.1 Continuing Obligations

The provisions of the Finance Documents shall, save as amended hereby, continue
in full force and effect. The Parties acknowledge and agree that this Agreement
does not constitute and shall not effect a novation (odnowienie) within the
meaning of Article 506 of the Polish Civil Code.

 

5.2 No waiver

Nothing in this Agreement shall affect the rights of the Finance Parties in
respect of the occurrence of any Default which is continuing on the date of this
Agreement or which arises on or after the date of this Agreement.

 

5.3 Further Assurance

The Obligors shall, at the request of the Agent and at their own expense, do all
such acts and things as the Agent deems reasonably necessary or desirable to
perform its obligations under this Agreement and to give effect to the
amendments effected or to be effected pursuant to this Agreement.

 

6. FEES, COSTS AND EXPENSES

 

6.1 Transaction Expenses

The Borrower shall, from time to time on demand of Bank Polska Kasa Opieki S.A.,
reimburse Bank Polska Kasa Opieki S.A. for all costs and expenses (capped in the
case of the costs of Polish and Hungarian counsel at the amount agreed in the
engagement letter between Bank Polska Kasa Opieki S.A. and its counsel dated
16 January 2009 with amendments, if any) together with any VAT thereon incurred
by it in connection with the negotiation, preparation and execution of this
Agreement, any other document referred to in this Agreement and the completion
of the transactions herein contemplated (including the amendments to the
Security Documents and their registration with appropriate courts).

 

6.2 Preservation and Enforcement of Rights

The Borrower shall, from time to time on demand of Bank Polska Kasa Opieki S.A.,
reimburse the Finance Parties for all costs and expenses (including legal fees)
on a full indemnity basis together with any VAT thereon incurred in connection
with the preservation and/or enforcement of any of the rights of the Finance
Parties under this Agreement and any other document referred to in this
Agreement.

 

6.3 Stamp Taxes

The Borrower shall pay all stamp, registration and other taxes to which this
Agreement, any other document referred to in this Agreement or any judgment
given in connection herewith is or at any time may be subject and shall, from
time to time on demand of the Agent, indemnify the Finance Parties against any
liabilities, costs, claims and expenses resulting from any failure to pay or any
delay in paying any such tax.

 

- 5 -



--------------------------------------------------------------------------------

7. MISCELLANEOUS

 

7.1 Finance Document

This Agreement is hereby designated as a Finance Document.

 

7.2 Incorporation of Terms

The provisions of clause 31 (Notices), clause 33 (Partial Invalidity), clause 34
(Remedies and Waivers) and clause 38 (Enforcement) of the Restated Facility
Agreement shall be incorporated into this Agreement as if set out in full herein
and as if references therein to “this Agreement” or “the Finance Documents” are
references to this Agreement.

 

7.3 Counterparts

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
the Finance Document.

 

7.4 Governing Law

This Agreement and all non-contractual obligations arising out of or in
connection with it are governed by Polish law.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorised representatives on the date set forth above.

 

- 6 -



--------------------------------------------------------------------------------

SIGNATURES

 

THE BORROWER CAREY AGRI INTERNATIONAL-POLAND SP. Z O.O.

/s/ Przemyslaw Witas

By:  Przemyslaw Witas Address for notices: C/O   CENTRAL EUROPEAN DISTRIBUTION
CORPORATION INC Address:   ul. Bobrowiecka 6, 00-728 Warsaw, Poland Fax:   +48
22 45 66 001 Attention:   Management Board

 

THE INVESTOR CENTRAL EUROPEAN DISTRIBUTION CORPORATION INC.

/s/ Przemyslaw Witas

By:  Przemyslaw Witas Address for notices: C/O   CENTRAL EUROPEAN DISTRIBUTION
CORPORATION INC Address:   ul. Bobrowiecka 6, 00-728 Warsaw, Poland Fax:   +48
22 45 66 001 Attention:   Management Board

 

- 7 -



--------------------------------------------------------------------------------

THE GUARANTORS ASTOR SP. Z O.O.

/s/ Przemyslaw Witas

By:  Przemyslaw Witas Address for notices: C/O   CENTRAL EUROPEAN DISTRIBUTION
CORPORATION INC Address:   ul. Bobrowiecka 6, 00-728 Warsaw, Poland Fax:   +48
22 45 66 001 Attention:   Management Board

 

BOLS HUNGARY KFT

/s/ Przemyslaw Witas

By:  Przemyslaw Witas Address for notices: C/O   CENTRAL EUROPEAN DISTRIBUTION
CORPORATION INC Address:   ul. Bobrowiecka 6, 00-728 Warsaw, Poland Fax:   +48
22 45 66 001 Attention:   Management Board

 

BOLS SP. Z O.O.

/s/ Przemyslaw Witas

By:  Przemyslaw Witas Address for notices: C/O   CENTRAL EUROPEAN DISTRIBUTION
CORPORATION INC Address:   ul. Bobrowiecka 6, 00-728 Warsaw, Poland Fax:   +48
22 45 66 001 Attention:   Management Board

 

- 8 -



--------------------------------------------------------------------------------

BOTAPOL HOLDING B.V.

/s/ Przemyslaw Witas

By:  Przemyslaw Witas Address for notices: C/O   CENTRAL EUROPEAN DISTRIBUTION
CORPORATION INC Address:   ul. Bobrowiecka 6, 00-728 Warsaw, Poland Fax:   +48
22 45 66 001 Attention:   Management Board

 

CENTRAL EUROPEAN DISTRIBUTION CORPORATION INC.

/s/ Przemyslaw Witas

By:  Przemyslaw Witas Address for notices: C/O   CENTRAL EUROPEAN DISTRIBUTION
CORPORATION INC Address:   ul. Bobrowiecka 6, 00-728 Warsaw, Poland Fax:   +48
22 45 66 001 Attention:   Management Board

 

DAKO-GALANT PRZEDSIEBIORSTWO HANDLOWO PRODUKCYJNE SP. Z O.O.

/s/ Przemyslaw Witas

By:  Przemyslaw Witas Address for notices: C/O   CENTRAL EUROPEAN DISTRIBUTION
CORPORATION INC Address:   ul. Bobrowiecka 6, 00-728 Warsaw, Poland Fax:   +48
22 45 66 001 Attention:   Management Board

 

- 9 -



--------------------------------------------------------------------------------

DAMIANEX S.A.

/s/ Przemyslaw Witas

By:  Przemyslaw Witas Address for notices: C/O   CENTRAL EUROPEAN DISTRIBUTION
CORPORATION INC Address:   ul. Bobrowiecka 6, 00-728 Warsaw, Poland Fax:   +48
22 45 66 001 Attention:   Management Board

 

DELIKATES SP. Z O.O.

/s/ Przemyslaw Witas

By:  Przemyslaw Witas Address for notices: C/O   CENTRAL EUROPEAN DISTRIBUTION
CORPORATION INC Address:   ul. Bobrowiecka 6, 00-728 Warsaw, Poland Fax:   +48
22 45 66 001 Attention:   Management Board

 

FINE WINE & SPIRIT (FWS) SP. Z O.O.

/s/ Przemyslaw Witas

By:  Przemyslaw Witas Address for notices: C/O   CENTRAL EUROPEAN DISTRIBUTION
CORPORATION INC Address:   ul. Bobrowiecka 6, 00-728 Warsaw, Poland Fax:   +48
22 45 66 001 Attention:   Management Board

 

- 10 -



--------------------------------------------------------------------------------

IMPERIAL SP. Z O.O.

/s/ Przemyslaw Witas

By:  Przemyslaw Witas Address for notices: C/O   CENTRAL EUROPEAN DISTRIBUTION
CORPORATION INC Address:   ul. Bobrowiecka 6, 00-728 Warsaw, Poland Fax:   +48
22 45 66 001

Attention:

  Management Board

 

MIRO SP. Z O.O.

/s/ Przemyslaw Witas

By:  Przemyslaw Witas Address for notices: C/O   CENTRAL EUROPEAN DISTRIBUTION
CORPORATION INC Address:   ul. Bobrowiecka 6, 00-728 Warsaw, Poland Fax:   +48
22 45 66 001

Attention:

  Management Board

 

MTC SP. Z O.O.

/s/ Przemyslaw Witas

By:  Przemyslaw Witas

 

- 11 -



--------------------------------------------------------------------------------

Address for notices: C/O   CENTRAL EUROPEAN DISTRIBUTION CORPORATION INC
Address:   ul. Bobrowiecka 6, 00-728 Warsaw, Poland Fax:   +48 22 45 66 001
Attention:   Management Board

 

MULTI-EX SP. Z O.O.

/s/ Przemyslaw Witas

By:  Przemysław Witas Address for notices: C/O   CENTRAL EUROPEAN DISTRIBUTION
CORPORATION INC Address:   ul. Bobrowiecka 6, 00-728 Warsaw, Poland Fax:   +48
22 45 66 001

Attention:

  Management Board

 

ONUFRY S.A.

/s/ Przemyslaw Witas

By:  Przemyslaw Witas Address for notices: C/O   CENTRAL EUROPEAN DISTRIBUTION
CORPORATION INC Address:   ul. Bobrowiecka 6, 00-728 Warsaw, Poland Fax:   +48
22 45 66 001

Attention:

  Management Board

 

- 12 -



--------------------------------------------------------------------------------

PANTA HURT SP. Z O.O.

/s/ Przemyslaw Witas

By:  Przemyslaw Witas Address for notices: C/O   CENTRAL EUROPEAN DISTRIBUTION
CORPORATION INC Address:   ul. Bobrowiecka 6, 00-728 Warsaw, Poland Fax:   +48
22 45 66 001

Attention:

  Management Board

 

POLNIS DYSTRYBUCJA SP. Z O.O.

/s/ Przemyslaw Witas

By:  Przemyslaw Witas Address for notices: C/O   CENTRAL EUROPEAN DISTRIBUTION
CORPORATION INC Address:   ul. Bobrowiecka 6, 00-728 Warsaw, Poland Fax:   +48
22 45 66 001

Attention:

  Management Board

 

POLSKIE HURTOWNIE ALKOHOLI SP. Z O.O.

/s/ Przemyslaw Witas

By:  Przemyslaw Witas Address for notices: C/O   CENTRAL EUROPEAN DISTRIBUTION
CORPORATION INC Address:   ul. Bobrowiecka 6, 00-728 Warsaw, Poland Fax:   +48
22 45 66 001

Attention:

  Management Board

 

- 13 -



--------------------------------------------------------------------------------

PRZEDSIEBIORSTWO DYSTRYBUCJI ALKOHOLI AGIS S.A.

/s/ Przemyslaw Witas

By:  Przemyslaw Witas Address for notices: C/O   CENTRAL EUROPEAN DISTRIBUTION
CORPORATION INC Address:   ul. Bobrowiecka 6, 00-728 Warsaw, Poland Fax:   +48
22 45 66 001

Attention:

  Management Board

 

PRZEDSI BIORSTWO HANDLU SPO YWCZEGO SP. Z O.O.

/s/ Przemyslaw Witas

By:  Przemyslaw Witas Address for notices: C/O   CENTRAL EUROPEAN DISTRIBUTION
CORPORATION INC Address:   ul. Bobrowiecka 6, 00-728 Warsaw, Poland Fax:   +48
22 45 66 001

Attention:

  Management Board

 

PWW SP. Z O.O.

/s/ Przemyslaw Witas

By:  Przemyslaw Witas Address for notices: C/O   CENTRAL EUROPEAN DISTRIBUTION
CORPORATION INC Address:   ul. Bobrowiecka 6, 00-728 Warsaw, Poland Fax:   +48
22 45 66 001

Attention:

  Management Board

 

- 14 -



--------------------------------------------------------------------------------

SAOL DYSTRYBUCJA SP. Z O.O.

/s/ Przemyslaw Witas

By:  Przemyslaw Witas Address for notices: C/O   CENTRAL EUROPEAN DISTRIBUTION
CORPORATION INC Address:   ul. Bobrowiecka 6, 00-728 Warsaw, Poland Fax:   +48
22 45 66 001 Attention:   Management Board

 

THE AGENT FORTIS BANK POLSKA S.A.

/s/ Marta Loza

By:   Marta Loza

/s/ Magdalena Mucha

By:   Magdalena Mucha

 

THE SECURITY AGENT BANK POLSKA KASA OPIEKI S.A.

/s/ Monika Karolak

By:   Monika Karolak

/s/ Barbara Jarzembowska

By:   Barbara Jarzembowska

 

- 15 -



--------------------------------------------------------------------------------

THE LENDERS BANK POLSKA KASA OPIEKI S.A.

/s/ Monika Karolak

By:   Monika Karolak

/s/ Barbara Jarzembowska

By:   Barbara Jarzembowska

 

FORTIS BANK POLSKA S.A.

/s/ Marta Loza

By:   Marta Loza

/s/ Magdalena Mucha

By:   Magdalena Mucha

 

FORTIS BANK S.A./NV, AUSTRIAN BRANCH

/s/ Marta Loza

By:   Marta Loza

/s/ Magdalena Mucha

By:   Magdalena Mucha

 

- 16 -



--------------------------------------------------------------------------------

SCHEDULE

Restated Facility Agreement



--------------------------------------------------------------------------------

LOGO [g61023clifford.jpg]  

CLIFFORD CHANCE,

JANICKA, NAMIOTKIEWICZ, D BOWSKI

I WSPÓLNICY SPÓ KA KOMANDYTOWA

SCHEDULE TO THE AMENDMENT AND RESTATEMENT AGREEMENT

RELATING TO A FACILITY AGREEMENT

DATED 21 DECEMBER 2007

UNIFIED TEXT OF THE AMENDED AND RESTATED FACILITY

FACILITY AGREEMENT

DATED 21 DECEMBER 2007

AND AMENDED AND RESTATED ON 24 FEBRUARY 2009

FOR

CAREY AGRI INTERNATIONAL-POLAND SP. Z O.O.

WITH

BANK POLSKA KASA OPIEKI S.A.

AS AGENT AND SECURITY AGENT

FORTIS BANK POLSKA S.A.

FORTIS BANK S.A./N.V. AUSTRIAN BRANCH

AND

BANK POLSKA KASA OPIEKI S.A.

AS LENDERS

 

 

AMENDED AND RESTATED

FACILITY AGREEMENT

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause

   Page

1.

  DEFINITIONS AND INTERPRETATION    2

2.

  THE FACILITY    19

3.

  PURPOSE    20

4.

  UTILISATION    21

5.

  REPAYMENT    21

6.

  ILLEGALITY AND VOLUNTARY PREPAYMENT    21

7.

  MANDATORY PREPAYMENT    22

8.

  RESTRICTIONS    23

9.

  INTEREST    23

10.

  INTEREST PERIODS    24

11.

  CHANGES TO THE CALCULATION OF INTEREST    25

12.

  FEES    26

13.

  TAX GROSS-UP AND INDEMNITIES    26

14.

  INCREASED COSTS    30

15.

  OTHER INDEMNITIES    31

16.

  MITIGATION BY THE LENDERS    32

17.

  COSTS AND EXPENSES    32

18.

  GUARANTEE AND INDEMNITY    33

19.

  REPRESENTATIONS    36

20.

  INFORMATION UNDERTAKINGS    43

21.

  FINANCIAL COVENANTS    47

22.

  GENERAL UNDERTAKINGS    49

23.

  EVENTS OF DEFAULT    60

24.

  CHANGES TO THE FINANCE PARTIES    65

25.

  CHANGES TO THE OBLIGORS    68

26.

  ROLE OF THE FINANCE PARTIES    69

27.

  CONDUCT OF BUSINESS BY THE FINANCE PARTIES    75

28.

  SHARING AMONG THE FINANCE PARTIES    75

29.

  PAYMENT MECHANICS    77



--------------------------------------------------------------------------------

30.

   SET-OFF    80

31.

   NOTICES    81

32.

   CALCULATIONS AND CERTIFICATES    82

33.

   PARTIAL INVALIDITY    82

34.

   REMEDIES AND WAIVERS    82

35.

   AMENDMENTS AND WAIVERS    83

36.

   COUNTERPARTS    83

37.

   GOVERNING LAW    83

38.

   ENFORCEMENT    83

SCHEDULE 1

  The Original Guarantors    84

SCHEDULE 2

  Conditions Precedent required to be delivered by an Additional Guarantor    85

SCHEDULE 3

  Form of Accession Letter    87

SCHEDULE 4

  Form of Compliance Certificate    88

SCHEDULE 5

  Existing Security    89

SCHEDULE 6

  CEDC Group Undertakings (Based on Indenture)    95

1.

   DEFINITIONS AND INTERPRETATION    95

2.

   UNDERTAKINGS    115

3.

   SUCCESSOR COMPANY    139

SCHEDULE 7

  Form of Transfer Certificate    140

SCHEDULE 8

  Form of Selection Notice    142



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 21 December 2007 and amended and restated on 24 February
2009 and made between:

CAREY AGRI INTERNATIONAL-POLAND SP. Z O.O., a company incorporated in Poland,
having its registered seat at 02-690 Warszawa, ul. Bokserska 66A, Poland,
entered into the register of business entities of the National Court Register
under no. KRS 0000051098, with share capital of PLN 497,784,500.00, REGON
002160096, NIP 526-020-93-95 (the “Borrower”);

CENTRAL EUROPEAN DISTRIBUTION CORPORATION INC., a company incorporated under the
laws of Delaware (the “Investor”);

THE PERSONS listed in Schedule 1 (The Original Guarantors) as original
guarantors (the “Original Guarantors”);

BANK POLSKA KASA OPIEKI S.A., with its registered seat in Warsaw, at ul.
Grzybowska 53/57, registered under KRS No. 0000014843, with share capital of PLN
262,212,629.00 REGON 000010205, NIP 526-00-06-841, FORTIS BANK POLSKA S.A., with
its registered seat in Warsaw at ul. Suwak 3, registered under KRS
No. 0000006421, with share capital of PLN 503,135,400.00 REGON 003915970, NIP
676-00-78-301 and FORTIS BANK S.A./NV, AUSTRIAN BRANCH, a credit institution
organized and existing under the laws of Belgium having its business address at
Montagne du Parc 3, B-1000 Brussels, Belgium acting through its Austrian branch,
Euro Plaza/D, Technologiestrasse 8, A-1120 Vienna, Austria, FN 263765 of the
commercial court Vienna, DVR-Nr. 211 1743 as lenders (the “Lenders”); and

BANK POLSKA KASA OPIEKI S.A. as agent and security agent (respectively the
“Agent” and the “Security Agent”).

INTRODUCTION

Pursuant to a facility agreement dated 21 December 2007 and made between the
Borrower, Fortis Bank Polska S.A. as arranger, agent, security agent and lender,
Fortis Bank S.A./N.V., Austrian Branch as lender and Bank Polska Kasa Opieki
S.A. as lender (the “Original Facility Agreement”), a PLN 300,000,000 term loan
facility was made available to the Borrower.

The Original Facility Agreement was amended on 24 February 2009 pursuant to an
assignment and resignation agreement (“Assignment and Resignation Agreement”)
and made between the Borrower and the Lenders, to reflect the fact that the bank
performing the function of the agent and security agent has changed.

The Borrower, the Lenders, the Agent and the Security Agent have agreed to amend
and restate the Original Facility Agreement pursuant to an amendment and
restatement agreement dated 24 February 2009 (“Amendment and Restatement
Agreement”), to reflect certain amendments to the facility and allow certain
entities from the Group to accede as guarantors.

 

- 1 -



--------------------------------------------------------------------------------

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Agreement:

“Advance” means the advance made under the Facility or the principal amount
outstanding for the time being of that advance.

“Accession Letter” means a document substantially in the form set out in
Schedule 4 (Form of Accession Letter).

“Accounting Principles” means generally accepted accounting principles in the
United States in relation to the Investor, Poland in relation to the Borrower,
and its jurisdiction of incorporation in the case of any other Obligor.

“Additional Guarantor” means a company which becomes an Additional Guarantor in
accordance with Clause 25 (Changes to the Obligors).

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

“Auditor” means one of PricewaterhouseCoopers, Deloitte Touche Tohmatsu, Ernst &
Young, and KPMG or such other firm agreed between the Agent and the Borrower.

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

“Bank Guarantee Fund Fee” means all fees paid by a Finance Party to the Bank
Guarantee Fund (as defined in the Act of the Bank Guarantee Fund dated
14 December 1994, as amended) in connection with or calculated in relation to
the Finance Documents and all present and future liabilities of the Borrower to
that Finance Party under the Finance Documents.

“Bank Handlowy Facility Documents” means the facility agreement dated 2 July
2008, entered into between Carey Agri International-Poland Sp. z o.o. as
borrower and Bank Handlowy w Warszawie S.A. as arranger, agent , security agent
and lender, pursuant to which the lender agreed to make available to the
borrower a credit facility in the maximum amount of USD 40,000,000 and any
associated financing documents.

“Banking Law Act” means the act dated 29 August 1997 (consolidated text
published in Journal of Law of 2002 No. 72, item 665), as amended.

 

- 2 -



--------------------------------------------------------------------------------

“Break Costs” means the amount (if any) by which:

the interest which a Lender should have received for the period from the date of
receipt of all or any part of an Advance or Unpaid Sum to the last day of the
current Interest Period in respect of that Advance or Unpaid Sum, had the
principal amount or Unpaid Sum received been paid on the last day of that
Interest Period;

exceeds:

the amount which such Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank in the Relevant Interbank Market for a period starting on the Business Day
following receipt or recovery and ending on the last day of the current Interest
Period.

“Budget” means:

 

  (a) until a budget is delivered by the Investor to the Agent pursuant to
Clause 20.4 (Budget); and

 

  (b) in relation to any other period, any budget delivered by the Investor to
the Agent in respect of that period pursuant to Clause 20.4 (Budget).

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in Warsaw, London and New York.

“BZWBK Facility Documents” means the facility agreement dated 24 April 2008,
entered into between, among other, Bols sp. z o.o. as borrower and Bank Zachodni
WBK S.A. as lender, pursuant to which the lender agreed to make available to the
borrower a credit facility in the maximum amount of USD 50,000,000 and any
associated financing documents.

“C.A. Group” means the Borrower and its Subsidiaries for the time being.

“Cash” means, at any time, cash in hand or at bank and (in the latter case)
credited to an account in the name of a member of the Group with a bank and to
which a member of the Group is alone (or together with other members of the
Group) beneficially entitled and for so long as:

 

  (a) that cash is repayable on demand;

 

  (b) repayment of that cash is not contingent on the prior discharge of any
other indebtedness of any member of the Group or of any other person whatsoever
or on the satisfaction of any other condition;

 

- 3 -



--------------------------------------------------------------------------------

  (c) there is no Security over that cash except for Transaction Security or any
Permitted Security constituted by a netting or set-off arrangement entered into
by members of the Group in the ordinary course of their banking arrangements;
and

 

  (d) the cash is freely and (except as mentioned in paragraph (a) above)
immediately available to be applied in repayment or prepayment of the
Facilities.

“Cash Equivalents” means:

securities (i) issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality of the U.S. government (provided
that the full faith and credit of the United States is pledged in support of
those securities), or (ii) which are denominated in euros and are issued by, or
directly and fully guaranteed or insured by a member of the European Union as of
1 January 2004 or the Republic of Poland on the date of this Agreement, or any
agency or instrumentality thereof, in each case having maturities of not more
than six months from the date of acquisition;

certificates of deposit, time deposits and other bank deposits in U.S. dollars
or euro with maturities of six months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding six months and overnight bank
deposits, in each case, with any domestic commercial bank having capital and
surplus in excess of $500.0 million and a rating of A-1/P-1 or better from
Moody’s and S&P;

repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clause (b) above entered into with any
financial institution meeting the qualifications specified in clause (b) above;

commercial paper having one of the two highest ratings obtainable from Moody’s
Investors Service, Inc. or Standard & Poor’s Rating Services and in each case
maturing within six months after the date of acquisition; and

money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (d) of this
definition.

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 4 (Form of Compliance Certificate) in form and substance
satisfactory to the Agent.

“Default” means an Event of Default or any event or circumstance specified in
Clause 23 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

 

- 4 -



--------------------------------------------------------------------------------

“Disruption Event” means either or both of:

 

  (a) a material disruption to those payment or communications systems or to
those financial markets which are, in each case, required to operate in order
for payments to be made in connection with the Facility (or otherwise in order
for the transactions contemplated by the Finance Documents to be carried out)
which disruption is not caused by, and is beyond the control of, any of the
Parties; or

 

  (b) the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party:

from performing its payment obligations under the Finance Documents; or

from communicating with other Parties in accordance with the terms of the
Finance Documents,

(and which (in either such case)) is not caused by, and is beyond the control
of, the Party whose operations are disrupted.

“EBITDA” has the meaning set out in Clause 21.1 (Financial Definitions).

“Effective Date” has the meaning given to it in the Amendment and Restatement
Agreement.

“Environmental Claim” means any claim, proceeding or investigation by any person
in respect of any Environmental Law.

“Environmental Law” means any applicable law in any jurisdiction in which any
member of the Group conducts business which relates to the pollution or
protection of the environment or harm to or the protection of human health or
the health of animals or plants.

“Environmental Permits” means any permit, licence, consent, approval and other
authorisation and the filing of any notification, report or assessment required
under any Environmental Law for the operation of the business of any member of
the Group conducted on or from the properties owned or used by the relevant
member of the Group.

“Event of Default” means any event or circumstance specified as such in
Clause 23 (Events of Default).

“Excluded Insurance Proceeds” means any proceeds of an insurance claim which the
Investor notifies the Agent are, or are to be, applied:

to meet a third party claim;

 

- 5 -



--------------------------------------------------------------------------------

to cover operating losses in respect of which the relevant insurance claim was
made; or

in the replacement, reinstatement and/or repair of the assets or otherwise in
amelioration of the loss in respect of which the relevant insurance claim was
made,

in each case as soon as possible (but in any event within 10 days, or such
longer period as the Majority Lenders may agree) after receipt.

“Existing Lender” has the meaning ascribed to it in Clause 24 (Changes to the
Finance Parties).

“Existing Security” means the Security listed in Schedule 5 (Existing Security).

“Facility” means the term loan facility made available under this Agreement as
described in Clause 2 (The Facility).

“Facility Office” means the office or offices identified with the Lender’s
signature below or such other office as it may from time to time select by
notice to the Borrower as the office or offices through which it will perform
its obligations under this Agreement.

“Fee Letter” means any letter or letters dated on or about the date of this
Agreement between the Agent and the Borrower setting out any of the fees
referred to in Clause 12 (Fees).

“Final Maturity Date” means 31 March 2009.

“Finance Document” means this Agreement, any Fee Letter, any Accession Letter,
the Intercreditor Agreement, any Security Document, and any other document
designated as such by the Agent and the Borrower.

“Finance Party” means the Agent, the Security Agent or a Lender.

“Financial Indebtedness” means any indebtedness for or in respect of:

moneys borrowed;

any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

 

- 6 -



--------------------------------------------------------------------------------

the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with the Accounting Principles, be treated as a
finance or capital lease;

receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value shall be taken
into account);

any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution;

any amount raised by the issue of redeemable shares;

any amount of any liability under an advance or deferred purchase agreement if
one of the primary reasons behind the entry into this agreement is to raise
finance; and

(without double counting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in paragraphs (a) to
(j) above.

“Financial Year” means the annual accounting period of the Group.

“Group” means the Investor and its Subsidiaries for the time being.

“Guarantor” means an Original Guarantor or an Additional Guarantor.

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

“Indenture” means an indenture agreement entered into by the Investor on 25 July
2005 governed by the laws of the State of New York, pursuant to which the
Investor issued 8% senior secured notes due 2012 and the documents referred to
therein or entered into pursuant thereto.

“Insurance Proceeds” means the proceeds of any insurance claim received by any
member of the Group except for Excluded Insurance Proceeds and after deducting
any reasonable expenses in relation to that claim which are incurred by any
member of the Group to persons who are not members of the Group.

 

- 7 -



--------------------------------------------------------------------------------

“Intercreditor Agreement” means an intercreditor agreement dated 21 December
2007 and amended on or about the date of this Agreement between the Agent as
agent for the Finance Parties, ING Bank N.V., London Branch as ING and the
Borrower as borrower and/or any other person that may become party to that
agreement from time to time.

“Interest Period” means, in relation to an Advance, each period determined in
accordance with Clause 10 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 9.3 (Default interest).

“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
any other entity.

“Legal Reservations” means:

 

  (a) the principle that remedies may be granted or refused at the discretion of
a court and the limitation of enforcement by laws relating to insolvency,
reorganisation and other laws generally affecting the rights of creditors;

 

  (b) the time barring of claims, the possibility that an undertaking to assume
liability for or indemnify a person against non-payment of stamp duty may be
void and defences of set-off or counterclaim; and

 

  (c) similar principles, rights and defences under the laws of any Relevant
Jurisdiction.

“Lender” means:

 

  (a) any Lender; and

 

  (b) any bank, financial institution, trust, fund or other entity which has
become a Party in accordance with Clause 24 (Changes to the Finance Parties),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

“Liabilities” means all present and future obligations and liabilities (whether
actual or contingent, joint or several or in any other capacity whatsoever) of
the Borrower, including, but not limited to, loans, guarantees and suretyships,
obligations which are evidenced by bonds, convertible bonds, notes, other debt
instruments and similar instruments, promissory notes and bills of exchange,
payment of dividend and other payment obligations.

 

- 8 -



--------------------------------------------------------------------------------

“Majority Lenders” means a Lender or Lenders whose participation in the Advances
then outstanding aggregate more than 662/3  per cent. or more of all the
Advances then outstanding.

“Mandatory Cost” means the percentage rate per annum from time to time
determined by a Lender as reflecting the cost, loss or difference in return
which would be suffered or incurred by such Lender (as it may from time to time
determine) as a result of it complying with:

 

  (a) the special deposit and cash ratio deposit requirements of:

 

  (i) the National Bank of Poland; or

 

  (ii) any other central bank with jurisdiction over such Lender;

 

  (b) any reserve asset requirements of any central bank with jurisdiction over
such Lender applicable to or imposed on such Lender;

 

  (c) any charge imposed by:

the Financial Supervisory Commission; or

any other financial regulator with jurisdiction over such Lender; and

 

  (d) if Poland becomes a Participating Member State, any reserve asset
requirements imposed by the European Central Bank.

“Margin” means until the Transfer Date (as defined in the Assignment and
Resignation Agreement) 1.2 per cent per annum and on and after the Transfer Date
(as defined in the Assignment and Resignation Agreement) 2 per cent per annum,
but (starting from delivery of the first Compliance Certificate) if the Net
Leverage Ratio is:

greater than or equal to 4, then Margin is 2.50 per cent per annum;

greater than or equal to 3 but less than 4, then Margin is 2 per cent per annum;

greater than or equal to 2 but less than 3 no Default is continuing, then Margin
is 1.75 per cent per annum; or

less than 2 and no Default is continuing, then Margin is 1.5 per cent per annum;

(and any downward adjustment in the Margin shall take effect only in relation to
any Interest Period commencing at least four (4) Business Days after receipt by
the Agent of the relevant Compliance Certificate pursuant to Clause 20.2
(Provision and contents of Compliance Certificate) and the accompanying
financial statements and any upward adjustment in the Margin shall take effect
immediately or after determination of the ratio by the Agent). For the purpose
of determining the Margin, Net Leverage Ratio shall be determined in accordance
with Clause 21.1 (Financial definitions).

 

- 9 -



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on:

the business, operations, property, condition (financial or otherwise) or
prospects of the Borrower, Guarantor or the Group taken as a whole;

the ability of an Obligor to perform its obligations under the Finance
Documents; or

the validity or enforceability of the Finance Documents or the rights or
remedies of any Finance Party under any Finance Document.

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

if the numerically corresponding day is not a Business Day, that period shall
end on the next Business Day in that calendar month in which that period is to
end if there is one, or if there is not, on the immediately preceding Business
Day; and

if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month.

The above rules will only apply to the last Month of any period.

“New Lender” has the meaning ascribed to it in Clause 24 (Changes to the Finance
Parties).

“Obligor” means the Borrower or a Guarantor.

“Obligors’ Agent” means the Borrower, appointed to act on behalf of each Obligor
in relation to the Finance Documents pursuant to Clause 2.3 (Obligors’ Agent).

“Original Financial Statements” means:

in relation to the Investor, the audited consolidated financial statements of
the Group for the financial year ended 2007; and

in relation to the Borrower, the audited (consolidated, if available) financial
statements of the C.A. Group for the financial year ended 2007 and management
accounts for the financial year ended 2007; and

in relation to each Original Obligor other than the Borrower and Investor, its
audited financial statements for its financial year ended 2007.

“Original Obligor” means the Borrower or an Original Guarantor.

 

- 10 -



--------------------------------------------------------------------------------

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“Party” means a party to this Agreement.

“Permitted Disposal” means any sale, lease, licence, transfer or other disposal
which, except in the case of paragraph (b), is on arm’s length terms:

 

  (a) of trading stock or cash made by the Borrower in the ordinary course of
trading of the disposing entity;

 

  (b) of any asset by the Borrower to another Obligor;

 

  (c) of assets in exchange for other assets comparable or superior as to type,
value or quality;

 

  (d) of obsolete or redundant vehicles, plant and equipment for cash;

of Cash Equivalents for cash or in exchange for other Cash Equivalents;

constituted by a licence of intellectual property rights permitted by
Clause 22.22 (Intellectual Property);

to a Joint Venture, to the extent permitted by Clause 22.10 (Joint ventures);

arising as a result of any Permitted Security;

of fixed assets where the proceeds of disposal are used within 6 months of that
disposal to purchase replacement fixed assets comparable or superior as to type,
value and quality; or

of assets for cash where the higher of the market value and net consideration
receivable (when aggregated with the higher of the market value and net
consideration receivable for any other sale, lease, licence, transfer or other
disposal not allowed under the preceding paragraphs or as a Permitted
Transaction) does not exceed USD 10,000,000 (or its equivalent) in any Financial
Year of the Borrower.

“Permitted Financial Indebtedness” means Financial Indebtedness:

 

  (a) arising under the Indenture as in force on the date of this Agreement and,
to the extent applicable, subject always to the terms of the Intercreditor
Agreement;

 

- 11 -



--------------------------------------------------------------------------------

  (b) which is secured with any Existing Security (provided it does not exceed
the Financial Indebtedness which is secured with the Existing Security as at the
date of the Amendment and Restatement Agreement);

 

  (c) which is owed by the Borrower to an Obligor;

 

  (d) arising under a foreign exchange transaction for spot or forward delivery
entered into in connection with protection against fluctuation in currency rates
where that foreign exchange exposure arises in the ordinary course of trade or
in respect of the Advance, but not a foreign exchange transaction for investment
or speculative purposes;

 

  (e) permitted by Clause 22.24 (Treasury Transactions);

 

  (f) of any person acquired by the Borrower which is incurred under
arrangements in existence at the date of acquisition, but not incurred or
increased or its maturity date extended in contemplation of, or since, that
acquisition, and outstanding only for a period of three Months following the
date of acquisition;

 

  (g) under finance or capital leases of vehicles, plant, equipment or
computers, provided that the aggregate capital value of all such items so leased
under outstanding leases by the Borrower does not exceed USD 5,000,000 (or its
equivalent in other currencies) at any time; and

 

  (h) not permitted by the preceding paragraphs or as a Permitted Transaction
and the outstanding principal amount of which does not exceed USD 10,000,000 (or
its equivalent) in aggregate for the Borrower at any time.

“Permitted Security” means:

any lien arising by operation of law and in the ordinary course of trading and
not as a result of any default or omission by any member of the C.A. Group;

any netting or set-off arrangement entered into by any member of the C.A. Group
in the ordinary course of its banking arrangements for the purpose of netting
debit and credit balances of members of the C.A. Group but only so long as
(i) such arrangement does not permit credit balances of Obligors to be netted or
set off against debit balances of members of the C.A. Group which are not
Obligors and (ii) such arrangement does not give rise to other Security over the
assets of Obligors in support of liabilities of members of the C.A. Group which
are not Obligors;

any Security or Quasi-Security over or affecting any asset acquired by a member
of the C.A. Group if:

 

  (i) the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the Group;

 

- 12 -



--------------------------------------------------------------------------------

  (ii) the principal amount secured has not been increased in contemplation of
or since the acquisition of that asset by a member of the Group; and

 

  (iii) the Security or Quasi-Security is removed or discharged within 6 Months
of the date of acquisition of such asset;

any Security or Quasi-Security over or affecting any asset of any company which
becomes a member of the C.A. Group, where the Security or Quasi-Security is
created prior to the date on which that company becomes a member of the C.A.
Group if:

 

  (i) the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;

 

  (ii) the principal amount secured has not increased in contemplation of or
since the acquisition of that company; and

 

  (iii) the Security or Quasi-Security is removed or discharged within 6 Months
of that company becoming a member of the C.A. Group;

any Security arising under any retention of title, hire purchase or conditional
sale arrangement or arrangements having similar effect in respect of goods
supplied to a member of the C.A. Group in the ordinary course of trading and on
the supplier’s standard or usual terms and not arising as a result of any
default or omission by any member of the C.A. Group;

any Quasi-Security arising as a result of a disposal which is a Permitted
Disposal;

any Security or Quasi-Security arising as a consequence of any finance or
capital lease permitted pursuant to paragraph (g) of the definition of
“Permitted Financial Indebtedness”;

Existing Security;

any security interest established pursuant to the Indenture and subject always
to the terms of the Intercreditor Agreement; or

any Security securing indebtedness the outstanding principal amount of which
(when aggregated with the outstanding principal amount of any other indebtedness
which has the benefit of Security given by any member of the Group other than
any permitted under paragraphs (a) to (i) above) does not exceed USD 5,000,000
(or its equivalent in other currencies).

 

- 13 -



--------------------------------------------------------------------------------

“Permitted Transaction” means:

 

  (a) any disposal required, Financial Indebtedness incurred, guarantee,
indemnity or Security or Quasi-Security given, or other transaction arising,
under the Finance Documents;

 

  (b) transactions (other than (i) any sale, lease, license, transfer or other
disposal and (ii) the granting or creation of Security or the incurring or
permitting to subsist of Financial Indebtedness) conducted in the ordinary
course of trading on arm’s length terms;

 

  (c) any merger between the Borrower and another company provided that the
Borrower is the surviving entity and the merger does not and is not reasonably
likely to have a Material Adverse Effect.

“Polmos Białystok” means Przedsiębiorstwo “Polmos” Białystok S.A., a joint stock
company with its seat in Białystok, at ul. Elewatorska 20, registered in the
Entrepreneurs Register under number KRS 0000040543.

“Privatisation Agreement” means the privatisation agreement dated 11 July 2005
between Skarb Państwa Rzeczypospolitej Polskiej, Carey Agri International-Poland
sp. z o.o. and Central European Distribution Corporation Inc. relating to Polmos
Białystok.

“Qualifying Lender” has the meaning given to it in Clause 13.1 (Definitions).

“Quasi-Security” has the meaning given to that term in Clause 22.13 (Negative
pledge).

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two Business Days before the first day of that period, unless
market practice differs in the Relevant Interbank Market for a currency, in
which case the Quotation Day for that currency will be determined by the Agent
in accordance with market practice in the Relevant Interbank Market (and if
quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day will be the last of those days).

“Reference Banks” means Powszecha Kasa Oszczędności Bank Polski S.A., ING Bank
Śląski S.A. and BRE Bank S.A. or such other banks as may be appointed by the
Agent in consultation with the Borrower.

“Relevant Interbank Market” means the Warsaw interbank market.

“Relevant Jurisdiction” means, in relation to an Obligor:

 

  (a) its jurisdiction of incorporation;

 

- 14 -



--------------------------------------------------------------------------------

  (b) any jurisdiction where any asset subject to or intended to be subject to
the Security to be created pursuant to the Security Documents by it is situated;

 

  (c) any jurisdiction where it conducts its business;

 

  (d) the jurisdiction whose laws govern the perfection of any of the Security
Documents entered into by it.

“Repayment Date” has the meaning set out in Clause 5.1.

“Repeating Representations” means each of the representations set out in
Clause 19.2 (Status) to Clause 19.7 (Governing law and enforcement), 19.8
(Insolvency), Clause 19.11 (No default), Clause 19.13 (No misleading
information), Clause 19.14 (Original Financial Statements), 19.15 (No
proceedings pending or threatened), 19.18 (Security and Financial Indebtedness),
Clause 19.19 (Ranking) to Clause 19.21 (Legal and beneficial ownership), Clause
19.25 (Centre of main interests and establishments), Clause 19.24 (Obligor) and
Clause 19.27 ( Bank Accounts).

“Screen Rate” means, in relation to WIBOR, the Warsaw Interbank Offered Rate
determined by Polskie Stowarzyszenie Dealerów Bankowych - Forex Polska for zloty
for the relevant period displayed on the appropriate page of the Reuters screen.
If the agreed page is replaced or service ceases to be available, the Agent may
specify another page or service displaying the appropriate rate after
consultation with the Borrower and the Agent.

“Security” means a mortgage, pledge, registered pledge, financial pledge,
security assignment, security transfer of ownership, submission to execution or
other security interest securing any obligation of any person or any other
agreement or arrangement having a similar effect, including without limitation:
(a) any arrangement under which money or claims to, or the benefit of, a bank or
other account may be applied, set off or made subject to a combination of
accounts so as to effect discharge of any sum owed or payable to any person,
(b) an attachment in connection with execution or interim injunction, or (c) any
other type of preferential arrangement, lien, right to or charge over assets,
including without limitation any re-privatisation or restitution claim,
pre-emption right, easement (służebność), usufruct or any other third party
right being in the nature of a right in rem or a right of use, occupation or
execution.

“Security Documents” means each of Share Pledges and Submissions to Execution.

“Selection Notice” means a notice substantially in the form set out in Schedule
8 (Selection Notice) given in accordance with Clause 10 (Interest Periods).

“Senior Liabilities” means all Liabilities of the Borrower arising under or in
connection with the Finance Documents.

 

- 15 -



--------------------------------------------------------------------------------

“Share Pledges” means the share pledges over 4,039,680 shares in Polmos
Białystok and 100% of shares in Bols Hungary.

“Submission to Execution” means a voluntary submission to enforcement in
relation to Facility pursuant to the Banking Law Act and in respect of Central
European Distribution Corporation Inc. and Botapol Holding B.V. pursuant to
article 777 of the Civil Procedure Code, to be executed by each Obligor in
favour of the Agent, in form and substance satisfactory to the Agent.

“Subordinated Creditor” shall mean each of the Obligors.

“Subordinated Liabilities” means all Liabilities owed by the Borrower towards
the Subordinated Creditors, including, but not limited to, repayment of the
loan, payment of dividend, refund of contributions (wkłady na kapitał) or
additional capital payments (dopłaty), payment in connection with the decrease
of the share capital of the Borrower or decrease of the nominal value of shares
in the Borrower or redemption of such shares, distribution of assets of the
Borrower in the case of its liquidation or other payment obligations towards
each Subordinated Creditor as the shareholder of the Borrower.

“Subsidiary” means in relation to any company or corporation, a company or
corporation:

which is controlled, directly or indirectly, by the first mentioned company or
corporation;

more than half the issued share capital of which is beneficially owned, directly
or indirectly by the first mentioned company or corporation; or

which is a Subsidiary of another Subsidiary of the first mentioned company or
corporation,

and for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body.

“Tax” means any tax, levy, impost, duty or other charge (including social
pension fund contributions and other similar dues) or withholding of a similar
nature (including any penalty or interest payable in connection with any failure
to pay or any delay in paying any of the same).

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 9 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Borrower.

“Transfer Date” means, in relation to an assignment or transfer, the later of:

 

  (a) the proposed Transfer Date specified in the Transfer Certificate; and

 

- 16 -



--------------------------------------------------------------------------------

  (b) the date on which a Lender executes the Transfer Certificate.

“Treasury Transactions” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price.

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

“Unrestricted Subsidiary” has the meaning set out in Schedule 7 (CEDC Group
Undertakings (Based on Indenture)).

“VAT” shall be construed as a reference to value added tax regulated by the law
of 11 March 2004 on value added tax (Journal of Laws No. 54 item 535) including
any similar value added tax which may be imposed in place thereof from time to
time.

“WIBOR” means, in relation to any Advance:

 

  (a) the applicable Screen Rate; or

 

  (b) (if no Screen Rate is available for the relevant period) the arithmetic
mean of the rates (rounded upwards to four decimal places) as supplied to the
Agent at its request quoted by the Reference Banks to leading banks in the
Warsaw interbank market,

as of the specified time on the Quotation Day for the offering of deposits in
the currency of that Advance and for a period comparable to the Interest Period
for that Advance.

 

1.2 Construction

 

  1.2.1 Unless a contrary indication appears any reference in this Agreement to:

 

  (a) the “Lender”, any “Obligor” or any “Party” shall be construed so as to
include its successors in title, permitted assigns and permitted transferees;

 

  (b) “assets” includes present and future properties, revenues and rights of
every description;

 

  (c) a “compulsory manager”, “receiver”, “administrative receiver”,
“administrator” or “similar officer” in relation to persons incorporated or
having assets in the Republic of Poland, includes without limitation (i) a
likwidator appointed under the Polish Commercial Companies Code, (ii) zarządca,
nadzorca sądowy or syndyk appointed under article 27 of the Polish Law on
Registered Pledge and Pledge Register dated 6 December, 1996, and (iv) curator
or zarządca prymusowy appointed under the Civic Procedure Code;

 

- 17 -



--------------------------------------------------------------------------------

  (d) “confirmed” or “certified” in respect of any agreement or document shall
be understood as a agreement or other document confirmed by a person duly
authorised to act in the name of an Obligor or any other respective person, with
evidence of such authorisation provided to the Agent, or by the Obligor’s legal
counsel;

 

  (e) a “Finance Document” or any other agreement or instrument is a reference
to that Finance Document or other agreement or instrument as amended, novated,
supplemented, extended, replaced or restated;

 

  (f) “indebtedness” includes any obligation (whether incurred as principal or
as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

 

  (g) a “person” includes any individual, firm, company, corporation,
government, state or agency of a state or any association, trust, joint venture,
consortium or partnership (whether or not having separate legal personality);

 

  (h) “law” shall be construed as any law (including customary law), statutes,
constitution, decree, judgement, treaty, regulation, directive, by-law, other
decision or any other legislative, administrative or binding judicial measure of
any government, supranational, local government, statutory or regulatory body or
tribunal;

 

  (i) a “regulation” includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

 

  (j) a provision of law is a reference to that provision as amended or
re-enacted; and

 

  (k) a time of day is a reference to Warsaw time.

 

  1.2.2 Section, Clause and Schedule headings are for ease of reference only.

 

  1.2.3 Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

 

  1.2.4 A Default (other than an Event of Default) is “continuing” if it has not
been remedied or waived and an Event of Default is “continuing” if it has not
been waived.

 

- 18 -



--------------------------------------------------------------------------------

1.3 Currency Symbols and Definitions

“USD”, “$” and “dollars” denote lawful currency of the United States of America
and “PLN” and “zloty” means the single currency unit of the Republic of Poland.

 

1.4 Construction Consistent with the Indenture

The Agent, the Security Agent and each Lender, including the Existing Lender and
any New Lender, acknowledges and agrees that notwithstanding any representation,
warranty, covenant, agreement, term or other provision (any of the foregoing, a
“provision”) to the contrary contained this Agreement or any Finance Document
(or any certificate or other document delivered in connection therewith),
including without limitation, Clauses 22 and 23 of this Agreement and Schedule 6
hereto: (i) no such provision shall or shall be construed to encumber or
restrict the ability of any Restricted Subsidiary of the Investor to (a) pay
dividends or make any other distributions on its Share Capital to the Investor
or any of its Restricted Subsidiaries, or with respect to any other interest or
participation in, or measured by, its profits, (b) pay any indebtedness owed to
the Investor or any of its Restricted Subsidiaries, (c) make loans or advances
to the Investor or its Restricted Subsidiaries, or (d) transfer any properties
or assets to the Investor or any of its Restricted Subsidiaries, in each case to
the extent that and for so long as such provision would constitute a Default or
Event of Default under the Indenture (any transaction contemplated by clauses
(a), (b), (c) and (d), a “Permitted Indenture Transaction”), and (ii) no
Permitted Indenture Transaction shall be deemed to conflict with or be a
violation, breach, default or Event of Default (“conflict”) under this Agreement
or any Finance Document (or certificate or other document delivered in
connection therewith) or require any Obligor to take or cause to be taken any
action that would so conflict with such Agreement or documents or constitute a
Default (as defined in the Indenture). All terms relevant to the construction of
sub-paragraph (i) of this Clause 1.4 and defined in the Indenture shall have the
meanings ascribed to them in the Indenture.

The limitations and restrictions arising under this Clause 1.4 shall apply only
as long as the Indenture is in force. As soon as the Indenture has been
discharged or has otherwise ceased to be applicable (“Expiry Date”), all
provisions of the Finance Documents which are not applicable on the basis of
this Clause 1.4 shall become fully effective and shall apply to all the actions
of any Restricted Subsidiary or the Investor which have been taken after the
Expiry Date.

 

2. THE FACILITY

 

2.1 Description

Pursuant to the terms of the Original Facility Agreement, the Lenders made
available to the Borrower a PLN term loan facility in an aggregate amount of PLN
240,000,000.

 

- 19 -



--------------------------------------------------------------------------------

2.2 Security

The indebtedness in respect of the Facility shall be secured by:

 

  2.2.1 the security interests contemplated by the Security Documents, including
the financial pledges and the registered pledges under the Share Pledges; and

 

  2.2.2 such other Security as the Lenders and Borrower may agree from time to
time or as the Lenders may require pursuant to Polish law.

 

2.3 Obligors’ Agent

 

  2.3.1 Each Obligor (other than the Borrower) by its execution of this
Agreement or an Accession Letter irrevocably appoints the Borrower to act on its
behalf as its agent in relation to the Finance Documents and irrevocably
authorises:

 

  (a) the Borrower on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions, to execute on its behalf any Accession Letter, to make such
agreements and to effect the relevant amendments, supplements and variations
capable of being given, made or effected by any Obligor notwithstanding that
they may affect the Obligor, without further reference to or the consent of that
Obligor; and

 

  (b) the Agent to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Borrower,

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions or executed or made the agreements or
effected the amendments, supplements or variations, or received the relevant
notice, demand or other communication.

 

  2.3.2 Every act, omission, agreement, undertaking, settlement, waiver,
amendment, supplement, variation, notice or other communication given or made by
the Obligors’ Agent or given to the Obligors’ Agent under any Finance Document
on behalf of another Obligor or in connection with any Finance Document (whether
or not known to any other Obligor and whether occurring before or after such
other Obligor became an Obligor under any Finance Document) shall be binding for
all purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors’ Agent and any other Obligor, those of the
Obligors’ Agent shall prevail.

 

3. PURPOSE

 

3.1 Purpose

The Borrower confirms that it applied all amounts borrowed by it under the
Facility towards financing the general business purposes of the Borrower.

 

- 20 -



--------------------------------------------------------------------------------

3.2 Monitoring

No Finance Party is not bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4. UTILISATION

 

4.1 Facility - Fully Utilised

The Borrower utilised the Facility in full in accordance with the Original
Facility Agreement.

 

4.2 Lenders’ participations

As at the Effective Date:

 

  4.2.1 the outstanding amount of the Facility is PLN 240,000,000.00; and

 

  4.2.2 the Lenders are the only Lenders under this Agreement.

 

5. REPAYMENT

 

5.1 Repayment of the Facility

The Borrower shall repay the Facility in full on the Final Maturity Date.

 

5.2 No re-borrowing

The Borrower may not reborrow any part of the Facility which is prepaid or
repaid.

 

6. ILLEGALITY AND VOLUNTARY PREPAYMENT

 

6.1 Illegality

If, at any time, it is or will become unlawful in any applicable jurisdiction
for a Lender to perform any of its obligations as contemplated by this Agreement
or to fund or maintain any Advance:

 

  6.1.1 that Lender, shall promptly notify the Agent upon becoming aware of that
event; and

 

  6.1.2 the Borrower shall repay that Lender’s participation in the Advances
made to the Borrower on the last day of the Interest Period for each Advance
occurring after the Agent has notified the Borrower or, if earlier, the date
specified by the Lender in the notice delivered to the Agent (being no earlier
than the last day of any applicable grace period permitted by law).

 

6.2 Voluntary prepayment of the Facility

 

  6.2.1 The Borrower may, if it gives the Agent not less than ten Business Days’
(or such shorter period as all Lenders may agree) prior notice, prepay the whole
or any part of the Facility (but, if in part, being an amount that reduces the
Facility by a minimum amount of PLN 10,000,000).

 

- 21 -



--------------------------------------------------------------------------------

  6.2.2 Any prepayment under this Clause 6.2 shall satisfy the obligations under
Clause 5.1 (Repayment) in inverse chronological order.

 

7. MANDATORY PREPAYMENT

 

7.1 Change of control

 

  7.1.1 If the Investor ceases to control the Borrower or the Borrower ceases to
control its Subsidiaries, then:

the Borrower (or the Investor) shall promptly notify the Agent upon becoming
aware of that event;

if the Majority Lenders so require, the Agent shall, by not less than 5 Business
Days’ notice to the Borrower, declare all outstanding Advances, together with
accrued interest and all other amounts accrued under the Finance Documents
immediately due and payable, whereupon all such outstanding amounts will become
immediately due and payable.

 

  7.1.2 For the purpose of paragraph (a) above “control” means:

the power (whether by way of ownership of shares, proxy, contract, agency or
otherwise) to:

cast, or control the casting of, more than one-half of the maximum number of
votes that might be cast at a general meeting of the Borrower; or

appoint or remove all, or the majority, of the directors or other equivalent
officers of the Borrower; or

give directions with respect to the operating and financial policies of the
Borrower which the directors or other equivalent officers of the Borrower are
obliged to comply with; and

the holding of more than one-half of the issued share capital of the Borrower
(excluding any part of that issued share capital that carries no right to
participate beyond a specified amount in a distribution of either profits or
capital).

 

7.2 Insurance proceeds

The Investor shall ensure that the Borrower prepays outstanding Advances in the
amount of Insurance Proceeds promptly upon receipt of those proceeds.

 

- 22 -



--------------------------------------------------------------------------------

7.3 Other Financial Indebtedness

If the Borrower prepays any Financial Indebtedness (other than the Financial
Indebtedness under this Agreement) it shall prepay outstanding Advances so that
the Facility is prepaid pro rata with the prepaid Financial Indebtedness. This
Clause 7.3 shall not apply to:

 

  7.3.1 any Financial Indebtedness refinanced with other Financial Indebtedness
with matching maturity and amount; and

 

  7.3.2 prepayment of any Financial Indebtedness under the Indenture by way of
acquisition of then outstanding notes on the secondary market, however the
aggregate amount of such transactions cannot exceed PLN 40.000.000 (or its
equivalent in other currencies).

 

7.4 Order of application

Any prepayment under this Clause 7 shall satisfy the obligations under Clause
5.1 (Repayment) in inverse chronological order.

 

8. RESTRICTIONS

 

8.1 Notices of Prepayment

Any notice of prepayment, authorisation or other election given by any Party
under Clause 6 (Illegality and voluntary prepayment) shall be irrevocable and,
unless a contrary indication appears in this Agreement, any such notice shall
specify the date or dates upon which the relevant prepayment is to be made and
the amount of that prepayment.

 

8.2 Interest and other amounts

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

 

8.3 Prepayment in accordance with Agreement

The Borrower shall not repay or prepay all or any part of the Facility except at
the times and in the manner expressly provided for in this Agreement.

 

9. INTEREST

 

9.1 Calculation of interest

The rate of interest on the Advance for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

  9.1.1 Margin;

 

  9.1.2 WIBOR; and

 

  9.1.3 Mandatory Cost, if any.

 

- 23 -



--------------------------------------------------------------------------------

9.2 Payment of interest

The Borrower shall pay accrued interest on the Advance on the last day of each
Interest Period.

 

9.3 Default interest

 

  9.3.1 If an Obligor fails to pay any amount payable by it under a Finance
Document on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate which, subject to sub-clause 9.3.2 below, is two per cent higher than the
rate which would have been payable if the overdue amount had, during the period
of non-payment, constituted an Advance in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Agent (acting
reasonably). Any interest accruing under this Clause 9.3 shall be immediately
payable by the Obligor on demand by the Agent.

 

  9.3.2 If any overdue amount consists of all or part of the Advance which
became due on a day which was not the last day of an Interest Period relating to
that Advance:

 

  (a) the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to that
Advance; and

 

  (b) the rate of interest applying to the overdue amount during that first
Interest Period shall be two per cent. higher than the rate which would have
applied if the overdue amount had not become due.

 

  9.3.3 Default interest (if unpaid) arising on any overdue amount under the
Facility will be compounded with the overdue amount under the Facility at the
end of each Interest Period applicable to that overdue amount but will remain
immediately due and payable.

 

9.4 Notification of rates of interest

The Agent shall promptly notify the Borrower of the determination of a rate of
interest under this Agreement.

 

10. INTEREST PERIODS

 

10.1 Length of Interest Periods

 

  10.1.1 Each Interest Period shall be one Month.

 

  10.1.2 The first interest period after the Effective Date shall start on
25 March 2009 and thereafter any succeeding Interest Period shall start on the
last day of its preceding Interest Period and, in each case, end on the last
Business Day of that Interest Period.

 

  10.1.3 An Interest Period for an Advance shall not extend beyond the Final
Maturity Date.

 

- 24 -



--------------------------------------------------------------------------------

10.2 Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

11. CHANGES TO THE CALCULATION OF INTEREST

 

11.1 Absence of quotations

Subject to Clause 11.2 (Market disruption), if WIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by the Specified Time on the Quotation Day, the applicable WIBOR shall
be determined on the basis of the quotations of the remaining Reference Banks.

 

11.2 Market disruption

 

  11.2.1 If a Market Disruption Event occurs in relation to an Advance for any
Interest Period, then the rate of interest on that each Lender’s share of the
Advance for the Interest Period shall be the percentage rate per annum which is
the sum of:

 

  (a) the Margin;

 

  (b) the rate notified to the Agent by that Lender as soon as practicable and
in any event before interest is due to be paid in respect of that Interest
Period, to be that which expresses as a percentage rate per annum the cost to
that Lender of funding that Advance from whatever source it may reasonably
select; and

 

  (c) Mandatory Cost, if any.

 

  11.2.2 In this Agreement “Market Disruption Event” means:

 

  (a) at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Agent to determine WIBOR for the relevant currency and
Interest Period; or

 

  (b) before close of business in Warsaw on the Quotation Day for the relevant
Interest Period, the Agent determines that the cost to it of obtaining matching
deposits in the Relevant Interbank Market would be in excess of WIBOR.

 

11.3 Break Costs

The Borrower shall, within three Business Days of demand by a Finance Party, pay
to that Finance Party its Break Costs attributable to all or any part of an
Advance or Unpaid Sum being paid by the Borrower on a day other than the last
day of an Interest Period for that Advance or Unpaid Sum.

 

- 25 -



--------------------------------------------------------------------------------

12. FEES

The Borrower shall pay to the Agent and Security Agent fees in the amount and at
the times agreed in a Fee Letter.

 

13. TAX GROSS-UP AND INDEMNITIES

 

13.1 Definitions

 

  13.1.1 In this Agreement:

“Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document and is:

 

  (a) a Lender:

 

  (i) which is a bank making an advance under a Finance Document; or

 

  (ii) in respect of an advance made under a Finance Document by a person that
was a bank at the time that that advance was made,

and which is within the charge to Polish corporation tax as respects any
payments of interest made in respect of that advance;

 

  (b) a Lender which is a company resident in Poland for Polish tax purposes in
relation to the Facility; or

 

  (c) a Treaty Lender.

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

“Tax Payment” means either the increase in a payment made by an Obligor to the
Lender under Clause 13.2 (Tax gross-up) or a payment under Clause 13.3 (Tax
indemnity).

“Treaty Lender” means a Lender which:

 

  (d) is treated as a resident of a Treaty State for the purposes of the Treaty;

 

  (e) does not carry on a business in Poland through a permanent establishment
with which the Lender’s funding of the Advance is effectively connected.

 

- 26 -



--------------------------------------------------------------------------------

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the Republic of Poland which makes provision for full exemption
from tax imposed by the Republic of Poland on interest.

 

  13.1.2 Unless a contrary indication appears, in this Clause 13 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

13.2 Tax gross-up

 

  13.2.1 Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

  13.2.2 The Borrower shall promptly upon becoming aware that an Obligor must
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify the Agent accordingly. Similarly, a Lender shall notify
the Agent on becoming so aware in respect of a payment payable to that Lender.
If the Agent receives such notification from a Lender it shall notify the
Borrower and that Obligor.

 

  13.2.3 If a Tax Deduction is required by law to be made by an Obligor, the
amount of the payment due from that Obligor shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

 

  13.2.4 An Obligor is not required to make an increased payment to a Lender
under sub-clause 13.2.3 above for a Tax Deduction in respect of tax imposed by
the Republic of Poland from a payment of interest on an Advance, if on the date
on which the payment falls due:

 

  (a) the payment could have been made to a Lender without a Tax Deduction if it
was a Qualifying Lender, but on that date such Lender is not or has ceased to be
a Qualifying Lender other than as a result of any change after the date of this
Agreement in (or in the interpretation, administration, or application of) any
law or Treaty, or any published practice or concession of any relevant taxing
authority; or

 

  (b) the Lender is a Treaty Lender and the Obligor making the payment is able
to demonstrate that the payment could have been made to such Lender without the
Tax Deduction had that Lender complied with its obligations under sub-clause
13.2.7 below.

 

  13.2.5 If an Obligor is required to make a Tax Deduction, that Obligor shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

  13.2.6

Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Agent for the Finance Party entitled to the payment an original
receipt

 

- 27 -



--------------------------------------------------------------------------------

 

(or certified copy thereof), or if unavailable evidence reasonably satisfactory
to that Finance Party that the Tax Deduction has been made or (as applicable)
any appropriate payment paid to the relevant taxing authority.

 

  13.2.7 If the Lender is a Treaty Lender then the Lender and each Obligor which
makes a payment to the Lender shall, upon specific written request, co-operate
in completing any procedural formalities necessary for that Obligor to obtain
authorisation to make that payment without a Tax Deduction.

 

13.3 Tax indemnity

 

  13.3.1 The Borrower shall (within three Business Days of demand by the Agent)
pay to the Finance Party an amount equal to the loss, liability or cost which
that Finance Party determines will be or has been (directly or indirectly)
suffered for or on account of Tax by that Finance Party in respect of a Finance
Document.

 

  13.3.2 Sub-clause 13.3.1 above shall not apply:

 

  (a) with respect to any Tax assessed on the Finance Party:

 

  (i) under the law of the jurisdiction in which such Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which such
Finance Party is treated as resident for tax purposes; or

 

  (ii) under the law of the jurisdiction in which the Lender’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by such
Finance Party; or

 

  (b) to the extent a loss, liability or cost:

 

  (i) is compensated for by an increased payment under Clause 13.2 (Tax
gross-up); or

 

  (ii) would have been compensated for by an increased payment under Clause 13.2
(Tax gross-up) but was not so compensated solely because one of the exclusions
in sub-clause 13.2.4 of Clause 13.2 (Tax gross-up) applied.

 

  13.3.3 If a Finance Party makes or intends to make a claim under sub-clause
13.3.1 above, such Finance Party shall promptly notify the Agent of the event
which will give, or has given, rise to the claim.

 

- 28 -



--------------------------------------------------------------------------------

13.4 Tax Credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

  13.4.1 a Tax Credit is attributable either to an increased payment of which
that Tax Payment forms part, or to that Tax Payment; and

 

  13.4.2 that Finance Party has obtained, utilised and fully retained that Tax
Credit on an affiliated group basis,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

 

13.5 Stamp taxes

The Borrower shall pay and, within three Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that such Finance Party incurs
in relation to all stamp duty, registration, tax on civil law transactions and
other similar Taxes payable in respect of any Finance Document.

 

13.6 Value added tax

 

  13.6.1 All amounts set out, or expressed to be payable under a Finance
Document by an Obligor to a Finance Party which (in whole or in part) constitute
the consideration for a supply or supplies for VAT purposes shall be deemed to
be exclusive of any VAT which is chargeable on such supply, and accordingly,
subject to sub-clause 13.6.2 below, if VAT is chargeable on any supply made by
any Finance Party to an Obligor under a Finance Document, that Obligor shall pay
to that Finance Party (in addition to and at the same time as paying the
consideration) an amount equal to the amount of the VAT (and such Finance Party
shall promptly provide an appropriate VAT invoice to that Obligor).

 

  13.6.2 If VAT is chargeable on any supply made by any Finance Party (the
“Supplier”) to any other Finance Party (the “Recipient”) under a Finance
Document, and any Party (the “Relevant Party”) is required by the terms of any
Finance Document to pay an amount equal to the consideration for such supply to
the Supplier (rather than being required to reimburse the Recipient in respect
of that consideration), such Party shall also pay to the Supplier (in addition
to and at the same time as paying such amount) an amount equal to the amount of
such VAT. The Recipient will promptly pay to the Relevant Party an amount equal
to any credit or repayment from the relevant tax authority which it reasonably
determines relates to the VAT chargeable on that supply.

 

  13.6.3 Where a Finance Document requires an Obligor to reimburse a Finance
Party for any costs or expenses, that Obligor shall also at the same time pay
and indemnify the Finance Party against all VAT incurred by the Finance Party in
respect of the costs or expenses to the extent that the Finance Party reasonably
determines that neither it nor any other member of any group of which it is a
member for VAT purposes is entitled to credit or repayment from the relevant tax
authority in respect of the VAT.

 

- 29 -



--------------------------------------------------------------------------------

14. INCREASED COSTS

 

14.1 Increased costs

 

  14.1.1 Subject to Clause 14.4 (Exception) the Borrower shall, within three
Business Days of a demand by the Agent, pay for the account of a Finance Party
the amount of any Increased Costs incurred by that Finance Party or any of its
Affiliates as a result of (a) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or
(b) compliance with any law or regulation made after the date of this Agreement.

 

  14.1.2 In this Agreement “Increased Costs” means:

 

  (a) a reduction in the rate of return from the Facility or on a Finance
Party’s (or its Affiliate’s) overall capital;

 

  (b) an additional or increased cost; or

 

  (c) a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having performed its
obligations under any Finance Document.

 

14.2 Increased cost claims

If a Finance Party intends to make a claim pursuant to Clause 14.1 (Increased
costs), it shall notify the Agent of the event giving rise to the claim,
following which the Agent shall promptly notify the Investor.

 

14.3 Bank Guarantee Fund Fee

 

  14.3.1 A Lender may, after paying any amount in respect of the Bank Guarantee
Fund Fee, notify the Borrower thereof (certifying the amount of each payment).

 

  14.3.2 The Borrower shall, within five Business Days of notification from a
Lender, pay for the account of such Lender the amount of the Bank Guarantee Fund
Fee, as specified by such Lender in such notification.

 

14.4 Exception

 

  14.4.1 Clause 14.1 (Increased costs) does not apply to the extent any
Increased Cost is:

 

  (a) attributable to a Tax Deduction required by law to be made by an Obligor;

 

  (b) compensated for by Clause 13.3 (Tax indemnity) (or would have been
compensated for under Clause 13.3 (Tax indemnity) but was not so compensated
solely because any of the exclusions in sub-clause 13.3.2 of Clause 13.3 (Tax
indemnity) applied); or

 

- 30 -



--------------------------------------------------------------------------------

  (c) attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

 

  14.4.2 In this Clause 14.4, a reference to a “Tax Deduction” has the same
meaning given to the term in Clause 13.1 (Definitions).

 

15. OTHER INDEMNITIES

 

15.1 Currency indemnity

 

  15.1.1 If any sum due from an Obligor under the Finance Documents (a “Sum”),
or any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:

 

  (a) making or filing a claim or proof against that Obligor;

 

  (b) obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (i) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (ii) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

  15.1.2 Each Obligor waives any right it may have in any jurisdiction to pay
any amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

15.2 Other indemnities

 

  15.2.1 The Borrower shall (or shall procure that an Obligor will), within
three Business Days of demand, indemnify each Finance Party against any cost,
loss or liability incurred by such Finance Party as a result of:

 

  (a) the occurrence of any Event of Default;

 

  (b) a failure by an Obligor to pay any amount due under a Finance Document on
its due date, including without limitation, any cost, loss or liability arising
as a result of Clause 28 (Sharing among the Finance Parties); or

 

  (c) an Advance (or part of an Advance) not being prepaid in accordance with a
notice of prepayment given by the Borrower.

 

- 31 -



--------------------------------------------------------------------------------

  15.2.2 The Borrower shall promptly indemnify each Finance Party against any
cost, loss or liability incurred by that Finance Party (acting reasonably) as a
result of:

 

  (a) investigating any event which it reasonably believes is a Default; or

 

  (b) acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised.

 

16. MITIGATION BY THE LENDERS

 

16.1 Mitigation

 

  16.1.1 Each Finance Party shall, in consultation with the Borrower, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to any of Clause 6.1
(Illegality), Clause 13 (Tax gross-up and indemnities), Clause 14 (Increased
costs) including (but not limited to) transferring its rights and obligations
under the Finance Documents to another Affiliate or Facility Office.

 

  16.1.2 Sub-clause 16.1.1 above does not in any way limit the obligations of
any Obligor under the Finance Documents.

 

16.2 Limitation of liability

 

  16.2.1 The Borrower shall indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 16.1 (Mitigation).

 

  16.2.2 No Finance Party is obliged to take any steps under Clause 16.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

 

17. COSTS AND EXPENSES

 

17.1 Transaction legal expenses

The Borrower shall promptly on demand pay each Finance Party the amount of all
costs of establishing the Security and legal costs and expenses (capped in the
case of the costs of Polish and Hungarian counsel at the amount agreed in the
engagement letter between the Agent and the Agent’s counsel dated 16 January
2009 with amendments, if any) incurred by it in connection with the negotiation,
preparation and execution of:

 

  17.1.1 this Agreement and any other documents referred to in this Agreement;
and

 

  17.1.2 any other Finance Documents executed after the date of this Agreement.

The Borrower shall promptly on demand pay each Finance Party the amount of all
costs of syndication, establishing the Security relating to syndication, and
legal costs and expenses incurred by it in connection with the negotiation,
preparation and execution of documents relating to syndication up to the amount
of USD 5,000 (the limitation of USD 5,000 does not apply if an Event of Default
has occurred).

 

- 32 -



--------------------------------------------------------------------------------

17.2 Amendment costs

If:

 

  17.2.1 an Obligor requests an amendment, waiver or consent; or

 

  17.2.2 an amendment is required pursuant to Clause 29.10 (Change of currency),

the Borrower shall, within three Business Days of demand, reimburse each
relevant Finance Party for the amount of costs and expenses (including legal
fees) reasonably incurred by such Finance Party in responding to, evaluating,
negotiating or complying with that request or requirement up to the amount
agreed upfront between the such Finance Party and the Borrower.

 

17.3 Enforcement costs

The Borrower shall, within three Business Days of demand, pay to each Finance
Party the amount of all costs and expenses (including legal fees) incurred by
that Finance Party in connection with the enforcement of, or the preservation of
any rights under, any Finance Document.

 

18. GUARANTEE AND INDEMNITY

 

18.1 Guarantee and indemnity

Each Guarantor irrevocably and unconditionally jointly and severally:

 

  18.1.1 guarantees up to the maximum amount of 480,000,000 (four hundred eighty
million zloty) to each Finance Party punctual performance by each Obligor of all
that Obligor’s obligations under the Finance Documents;

 

  18.1.2 undertakes with each Finance Party that whenever an Obligor does not
pay any amount when due under or in connection with any Finance Document, that
Guarantor shall immediately on demand pay that amount as if it was the principal
obligor; and

 

  18.1.3 indemnifies each Finance Party immediately on demand against any cost,
loss or liability suffered by that Finance Party (a) if any obligation
guaranteed by it is or becomes unenforceable, invalid or illegal or (b) by
operation of law. The amount of the cost, loss or liability shall be equal to
the amount which that Finance Party would otherwise have been entitled to
recover.

The guarantee granted under this Clause 18.1 shall expire on 31 December 2012.

 

- 33 -



--------------------------------------------------------------------------------

18.2 Continuing guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

18.3 Reinstatement

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

 

  18.3.1 the liability of each Obligor shall continue as if the payment,
discharge, avoidance or reduction had not occurred; and

 

  18.3.2 each Finance Party shall be entitled to recover the value or amount of
that security or payment from each Obligor, as if the payment, discharge,
avoidance or reduction had not occurred.

 

18.4 Waiver of defences

The obligations of each Guarantor under this Clause 18 will not be affected by
an act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Clause 18 (without
limitation and whether or not known to it or any Finance Party) including:

 

  18.4.1 any time, waiver or consent granted to, or composition with, any
Obligor or other person;

 

  18.4.2 the release of any other Obligor or any other person under the terms of
any composition or arrangement with any creditor of any member of the Group;

 

  18.4.3 the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

  18.4.4 any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

  18.4.5 any amendment, novation, supplement, extension restatement (however
fundamental and whether or not more onerous) or replacement of a Finance
Document or any other document or security including without limitation any
change in the purpose of, any extension of or any increase in any facility or
the addition of any new facility under any Finance Document or other document;

 

  18.4.6 any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or

 

- 34 -



--------------------------------------------------------------------------------

  18.4.7 any insolvency or similar proceedings.

 

18.5 Immediate recourse

Each Guarantor waives any right it may have of first requiring a Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 18. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

18.6 Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

 

  18.6.1 refrain from applying or enforcing any other moneys, security or rights
held or received by that Finance Party (or any trustee or agent on its behalf)
in respect of those amounts, or apply and enforce the same in such manner and
order as it sees fit (whether against those amounts or otherwise) and no
Guarantor shall be entitled to the benefit of the same; and

 

  18.6.2 hold in an interest-bearing suspense account any moneys received from
any Guarantor or on account of any Guarantor’s liability under this Clause 18.

 

18.7 Deferral of Guarantors’ rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents:

 

  18.7.1 to be indemnified by an Obligor;

 

  18.7.2 to claim any contribution from any other guarantor of any Obligor’s
obligations under the Finance Documents; and/or

 

  18.7.3 to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Finance Parties under the Finance
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Finance Documents by any Finance Party.

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer to same to the Agent or as the Agent may direct for application in
accordance with Clause 29 (Payment mechanics).

 

- 35 -



--------------------------------------------------------------------------------

18.8 Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

19. REPRESENTATIONS

 

19.1 General

Each Obligor makes the representations and warranties set out in this Clause 19
to each Finance Party.

Status, authorisations and governing law

 

19.2 Status

 

  19.2.1 It and each of its Subsidiaries is a limited liability corporation or a
joint stock company, duly incorporated and validly existing under the law of its
jurisdiction of incorporation.

 

  19.2.2 It and each of its Subsidiaries has the power to own its assets and
carry on its business as it is being conducted.

 

19.3 Binding obligations

Subject to the Legal Reservations:

 

  19.3.1 the obligations expressed to be assumed by it in each Finance Document
to which it is a party are legal, valid, binding and enforceable obligations;
and

 

  19.3.2 (without limiting the generality of paragraph 19.3.1 above), each
Security Document to which it is a party creates the security interests which
that Security Document purports to create and those security interests are valid
and effective.

 

19.4 Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents and the granting of the Security pursuant to the Security
Documents do not and will not conflict with:

 

  19.4.1 any law or regulation applicable to it;

 

  19.4.2 the constitutional documents of any member of the Group; or

 

  19.4.3 any agreement or instrument binding upon it or any member of the Group
or any of its or any member of the Group’s assets or constitute a default or
termination event (however described) under any such agreement or instrument,
including, without limitation, the Indenture, BZWBK Facility Documents and the
Bank Handlowy Facility Documents.

 

- 36 -



--------------------------------------------------------------------------------

19.5 Power and authority

 

  19.5.1 It has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Finance Documents to which it is or will be a party and the transactions
contemplated by those Finance Documents.

 

  19.5.2 No limit on its powers will be exceeded as a result of the borrowing,
grant of security or giving of guarantees or indemnities contemplated by the
Finance Documents to which it is a party.

 

19.6 Validity and admissibility in evidence

 

  19.6.1 All Authorisations required or desirable:

 

  (a) to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Finance Documents to which it is a party; and

 

  (b) to make the Finance Documents to which it is a party admissible in
evidence in its Relevant Jurisdiction,

have been obtained or effected and are in full force and effect.

 

  19.6.2 All Authorisations necessary for the conduct of the business, trade and
ordinary activities of members of the Group have been obtained or effected and
are in full force and effect.

 

19.7 Governing law and enforcement

 

  19.7.1 The choice of governing law of the Finance Documents will be recognised
and enforced in its Relevant Jurisdiction.

 

  19.7.2 Any judgment obtained in relation to a Finance Document in the
jurisdiction of the governing law of that Finance Document will be recognised
and enforced in its Relevant Jurisdiction.

No insolvency, default or tax liability

 

19.8 Insolvency

No:

 

  19.8.1 corporate action, legal proceeding or other procedure or step described
in Clause 23.8 (Insolvency proceedings); or

 

  19.8.2 creditors’ process described in Clause 23.9 (Creditors’ process),

has been taken or, to the knowledge of the Investor, threatened in relation to
it and none of the circumstances described in Clause 23.7 (Insolvency) applies
to it.

 

- 37 -



--------------------------------------------------------------------------------

19.9 No filing or stamp taxes

Under the laws of its Relevant Jurisdiction it is not necessary that the Finance
Documents be filed, recorded or enrolled with any court or other authority in
that jurisdiction or that any stamp, tax on civil law transactions,
registration, notarial or similar Taxes or fees be paid on or in relation to the
Finance Documents or the transactions contemplated by the Finance Documents and
which registrations, filings and fees will be made and paid promptly after the
date of the relevant Finance Document.

 

19.10 Deduction of Tax

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document.

 

19.11 No default

 

  19.11.1 No Default is continuing or is reasonably likely to result from the
entry into, the performance of, or any transaction contemplated by, any Finance
Document.

 

  19.11.2 No other event or circumstance is outstanding which constitutes (or,
with the expiry of a grace period, the giving of notice, the making of any
determination or any combination of any of the foregoing, would constitute) a
default or termination event (however described) under any other agreement or
instrument which is binding on it or any of its Subsidiaries or to which its (or
any of its Subsidiaries’) assets are subject which has or is reasonably likely
to have a Material Adverse Effect.

 

19.12 Taxation

 

  19.12.1 It is not (and none of its Subsidiaries is) materially overdue in the
filing of any Tax returns and it is not (and none of its Subsidiaries is)
overdue in the payment of any amount in respect of Tax of USD 500,000 (or its
equivalent in any other currency) or more.

 

  19.12.2 No claims or investigations are being, or are reasonably likely to be,
made or conducted against it (or any of its Subsidiaries) with respect to Taxes
such that a liability of, or claim against, any member of the Group of USD
500,000 (or its equivalent in any other currency) or more is reasonably likely
to arise.

 

  19.12.3 It is resident for Tax purposes only in the jurisdiction of its
incorporation.

Provision of information—general

 

19.13 No misleading information

Save as disclosed in writing to the Agent prior to the date of this Agreement
all written information provided by any member of the Group (including its
advisers) to the Agent or the provider of any report was true, complete and
accurate in all material respects as at the date it was provided and is not
misleading in any respect.

 

- 38 -



--------------------------------------------------------------------------------

19.14 Original Financial Statements

 

  19.14.1 Its Original Financial Statements were prepared in accordance with the
Accounting Principles consistently applied. However in the case of quarterly
statements, normal year end adjustments were not made.

 

  19.14.2 Its unaudited Original Financial Statements fairly represent its
financial condition and results of operations for the relevant financial
quarter.

 

  19.14.3 Its audited Original Financial Statements give a true and fair view of
its financial condition and results of operations during the relevant financial
year.

 

  19.14.4 There has been no material adverse change in its assets, business or
financial condition (or the assets, business or consolidated financial condition
of the Group, in the case of the Investor) since the date of the Original
Financial Statements.

 

  19.14.5 Its most recent financial statements delivered pursuant to Clause 20.1
(Financial Statements):

 

  (a) have been prepared in accordance with the Accounting Principles as applied
to the Original Financial Statements; and

 

  (b) give a true and fair view of (if audited) or fairly present (if unaudited)
its consolidated financial condition as at the end of, and consolidated results
of operations for, the period to which they relate.

 

  19.14.6 The budgets and forecasts supplied under this Agreement were arrived
at after careful consideration and have been prepared in good faith on the basis
of recent historical information and on the basis of assumptions which were
reasonable as at the date they were prepared and supplied.

 

  19.14.7 Since the date of the most recent financial statements delivered
pursuant to Clause 20.1 (Financial Statements) there has been no material
adverse change in the business, assets or financial condition of the Group.

No proceedings or breach of laws

 

19.15 No proceedings pending or threatened

No litigation, arbitration or administrative proceedings of, or before, any
court, arbitral body or agency (including, but not limited to, investigative
proceedings) which, if adversely determined, might reasonably be expected to
have a Material Adverse Effect have (to the best of its knowledge and belief)
been started or threatened against any Obligor and/or its Subsidiaries (or
against the directors of any Obligor).

 

19.16 No breach of laws

 

  19.16.1 It has not (and none of its Subsidiaries has) breached any law or
regulation which breach has could reasonably be expected to have a Material
Adverse Effect.

 

- 39 -



--------------------------------------------------------------------------------

  19.16.2 No labour disputes are current or, to the best of its knowledge and
belief (having made due and careful enquiry), threatened against any member of
the Group which have or could reasonably be expected to have a Material Adverse
Effect.

 

19.17 Environmental laws

 

  19.17.1 The Borrower is in compliance with Clause 22.4 (Environmental
compliance) and to the best of its knowledge and belief (having made due and
careful enquiry) no circumstances have occurred which would prevent such
compliance in a manner or to an extent which has or is reasonably likely to have
a Material Adverse Effect.

 

  19.17.2 No Environmental Claim has been commenced or (to the best of its
knowledge and belief (having made due and careful enquiry)) is threatened
against the Borrower where that claim has or could reasonably be expected, if
determined against it, to have a Material Adverse Effect.

Security and ownership of assets

 

19.18 Security and Financial Indebtedness

 

  19.18.1 No Security or Quasi-Security exists over all or any of the present or
future assets of the Borrower other than as permitted by this Agreement.

 

  19.18.2 The Borrower does not have any Financial Indebtedness outstanding
other than as permitted by this Agreement.

 

19.19 Ranking

Other than as provided in the Intercreditor Agreement, the Security created
pursuant to the Security Documents has or will have the ranking in priority
which it is expressed to have in the Security Documents and it is not subject to
any prior ranking Security.

 

19.20 Good title to assets

It and each of its Subsidiaries has a good, valid and marketable title to, or
valid leases or licences of, and all appropriate Authorisations to use, the
assets necessary to carry on its business as presently conducted.

 

19.21 Legal and beneficial ownership

It and each of its Subsidiaries is the sole legal and beneficial owner of the
respective assets over which it purports to grant Security.

 

19.22 Intellectual Property

 

  19.22.1 It and each of its Subsidiaries:

 

  (a) is the sole legal and beneficial owner of or has licensed to it on normal
commercial terms all the intellectual property which is material in the context
of its business and which is required by it in order to carry on its business as
it is being conducted;

 

- 40 -



--------------------------------------------------------------------------------

  (b) does not (nor does any of its Subsidiaries), in carrying on its
businesses, infringe any intellectual property of any third party in any respect
which has or is reasonably likely to have a Material Adverse Effect; and

 

  (c) has taken all formal or procedural actions (including payment of fees)
required to maintain any material intellectual property owned by it.

 

  19.22.2 There are no adverse circumstances relating to the validity,
subsistence or use of any of its or its Subsidiaries’ intellectual property
which could reasonably be expected to have a Material Adverse Effect.

Provision of information—Group

 

19.23 Group Structure Chart

 

  19.23.1 When delivered, the Group Structure Chart delivered to the Agent
pursuant to Part A of Schedule 2 (Conditions Precedent) shall be true, complete
and accurate in all material respects and shall show the following information:

 

  (a) each member of the Group, including current name and company registration
number, its jurisdiction of incorporation and/or establishment, a list of
shareholders and indicating if it is not a company with limited liability or is
an Unrestricted Subsidiary; and

 

  (b) all minority interests in any member of the Group and any person in which
any member of the Group holds shares in its issued share capital or equivalent
ownership interest of such person.

 

  19.23.2 All necessary intra-Group loans, transfers, share exchanges and other
steps resulting in the final Group structure are set out in the Group Structure
Chart and have been or will be taken in compliance with all relevant laws and
regulations and all requirements of relevant regulatory authorities.

 

19.24 Obligors

 

  19.24.1 The aggregate of earnings before interest, tax, depreciation and
amortisation (calculated on the same basis as EBITDA) of the Obligors
(calculated on an unconsolidated basis and excluding all intra-Group items and
investments in Subsidiaries of any member of the Group) exceeds 50% of EBITDA of
the Group.

 

  19.24.2 The aggregate gross assets and the aggregate net assets of the
Obligors (calculated on an unconsolidated basis and excluding all intra-Group
items and investments in Subsidiaries of any member of the Group) exceeds 50% of
the consolidated gross assets and, respectively, net assets of the Group.

 

- 41 -



--------------------------------------------------------------------------------

Miscellaneous

 

19.25 Centre of main interests and establishments

 

  19.25.1 It has its “centre of main interests” (as that term is used in Article
3(1) of The Council of the European Union Regulation No. 1346/2000 on Insolvency
Proceedings (the “Regulation”) in its jurisdiction of incorporation, other than
the Investor which has its “centre of main interests” in Poland.

 

  19.25.2 It has no “establishment” (as that term is used in Article 2(h) of the
Regulation) in any jurisdiction, other than the Investor which has an
“establishment” in the United States of America.

 

19.26 No adverse consequences

 

  19.26.1 It is not necessary under the laws of its Relevant Jurisdiction:

 

  (a) in order to enable a Finance Party to enforce its rights under any Finance
Document; or

 

  (b) by reason of the execution of any Finance Document or the performance by
it of its obligations under any Finance Document,

that any Finance Party should be licensed, qualified or otherwise entitled to
carry on business in any of its Relevant Jurisdiction.

 

  19.26.2 No Finance Party is or will be deemed to be resident, domiciled or
carrying on business in its Relevant Jurisdiction by reason only of the
execution, performance and/or enforcement of any Finance Document.

 

19.27 Bank Accounts

The Borrower does not have any bank account other than a Bank Account or a bank
account notified to the Agent pursuant to Clause 22.29.1.

 

19.28 Times when representations made

 

  19.28.1 All the representations and warranties in this Clause 19 are made by
each Original Obligor on the date of this Agreement.

 

  19.28.2 All the representations and warranties in this Clause 19 are deemed to
be made by each Obligor on the Effective Date.

 

  19.28.3 The Repeating Representations are deemed to be made by each Obligor on
the first day of each Interest Period (except that those contained in paragraphs
(a)-(e) of Clause 19.14 (Original Financial statements) will cease to be so made
once subsequent financial statements have been delivered under this Agreement).

 

  19.28.4 All the representations and warranties in this Clause 19 except Clause
19.13 (No misleading information) and Clause 19.23 (Group Structure Chart) and
are deemed to be made by each Additional Guarantor on the day on which it
becomes (or it is proposed that it becomes) an Additional Guarantor.

 

- 42 -



--------------------------------------------------------------------------------

  19.28.5 Each representation or warranty deemed to be made after the date of
this Agreement shall be deemed to be made by reference to the facts and
circumstances existing at the date the representation or warranty is deemed to
be made.

 

20. INFORMATION UNDERTAKINGS

The undertakings in this Clause 20 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents.

In this Clause 20:

“Annual Financial Statements” means the financial statements for a Financial
Year delivered pursuant to Clauses 20.1.1 to 20.1.3 (Financial statements).

“Quarterly Financial Statements” means the financial statements delivered
pursuant to Clause 20.1.4 (Financial statements).

 

20.1 Financial statements

The Investor shall supply to the Agent:

 

  20.1.1 its audited consolidated financial statements for that Financial Year
as soon as they are available, but in any event within 120 days after the end of
each of its Financial Years;

 

  20.1.2 the audited financial statements (consolidated as soon as reasonably
possible, if appropriate) of the Borrower for that Financial Year as soon as
they are available, but in any event within 180 days after the end of each of
its Financial Years; and

 

  20.1.3 the audited financial statements of any other Subsidiary for that
Financial Year if requested by the Agent as soon as they are available, but in
any event within a reasonable time after the end of that Subsidiary’s Financial
Year; and

 

  20.1.4 as soon as they are available, but in any event within 45 days after
the end of each financial quarter of each of its Financial Years:

 

  (a) its consolidated financial statements for that financial quarter; and

 

  (b) the stand-alone accounts of the Borrower for that financial quarter.

 

20.2 Provision and contents of Compliance Certificate

 

  20.2.1 The Investor shall supply a Compliance Certificate to the Agent with
each set of its audited consolidated Annual Financial Statements and each set of
its consolidated Quarterly Financial Statements.

 

- 43 -



--------------------------------------------------------------------------------

  20.2.2 Each Compliance Certificate shall, amongst other things, set out (in
reasonable detail) computations as to compliance with Clause 21 (Financial
Covenants) and the Margin computations set out in the definition “Margin” as at
the date as at which those financial statements were drawn up.

 

  20.2.3 Each Compliance Certificate shall be signed by two directors of the
Investor.

 

20.3 Requirements as to financial statements

 

  20.3.1 The Investor shall procure that each set of Annual Financial
Statements, and Quarterly Financial Statements includes a balance sheet, profit
and loss account and cashflow statement. In addition the Investor shall procure
that each set of Annual Financial Statements shall be audited by the Auditors.

 

  20.3.2 Each set of financial statements delivered pursuant to Clause 20.1
(Financial statements):

 

  (a) shall be certified by a director of the relevant company as giving a true
and fair view of (in the case of Annual Financial Statements for any Financial
Year), or fairly representing (in other cases), its financial condition and
operations as at the date as at which those financial statements were drawn up
and, in the case of the Annual Financial Statements, shall be accompanied by any
letter addressed to the management of the relevant company by the Auditors and
accompanying those Annual Financial Statements; and

 

  (b) shall be prepared using the Accounting Principles.

 

  20.3.3 If a Default is continuing and the Agent wishes to discuss the
financial position of any member of the Group with the Auditors, the Lender may
notify the Investor. In this event, the Investor must ensure that the Auditors
are authorised (at the expense of the Investor):

 

  (a) to discuss the financial position of each member of the Group with the
Agent on request from the Agent; and

 

  (b) to disclose to the Agent any information which the Agent may reasonably
request.

 

20.4 Budget

 

  20.4.1 The Investor shall supply to the Agent, as soon as the same become
available but in any event within 30 days before the start of each of its
Financial Years, an annual Budget for that financial year.

 

  20.4.2 The Investor shall ensure that each Budget:

 

  (a)

is in a form reasonably acceptable to the Agent and includes a projected
consolidated profit and loss, balance sheet and cashflow statement for the

 

- 44 -



--------------------------------------------------------------------------------

 

Group, projected disposals and projected capital expenditure for the Group and
projected financial covenant calculations for the financial year to which the
Budget relates. The projections shall relate to the 12 month period comprising
that Financial Year;

 

  (b) is prepared in accordance with the Accounting Principles and the
accounting practices and financial reference periods applied to financial
statements under Clause 20.1 (Financial statements); and

 

  (c) has been approved by the board of directors of the Investor or will be
approved by the board of directors of the Investor not later than 65 days from
its delivery to the Agent.

 

  20.4.3 If the Budget is updated or changed, the Investor shall promptly
deliver to the Agent such updated or changed Budget together with a written
explanation of the main changes in that Budget.

 

20.5 Information: miscellaneous

The Investor shall supply to the Agent:

 

  20.5.1 at the same time as they are dispatched, copies of all documents
dispatched by the Investor or any Obligors to its creditors generally (or any
class of them) but, for the avoidance of doubt, not if dispatched only to a
single creditor;

 

  20.5.2 promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any member of the Group (or against the directors of any member
of the Group), and which, if adversely determined, are reasonably likely to have
a Material Adverse Effect or which would involve a liability, or a potential or
alleged liability, exceeding USD 10,000,0000 (or its equivalent in other
currencies);

 

  20.5.3 promptly on request, such further information regarding the financial
condition, assets and operations of the Group and/or any member of the Group
(including any requested amplification or explanation of any item in the
financial statements, budgets or other material provided by any Obligor under
this Agreement, any changes to management of the Group and an up to date copy of
its shareholders’ register (or equivalent in its jurisdiction of incorporation))
as the Agent may reasonably request;

 

  20.5.4 promptly upon becoming aware of them, the details of any Environmental
Claim which is current, threatened or pending against any member of the Group
which is referred to in Clause 22.5 (Environmental claims) or which would
involve a potential liability or expenditure exceeding USD 1,000,000 (or its
equivalent in any currency or currencies); and

 

  20.5.5 promptly, such information as the Agent may reasonably require about
assets subject to the Security created pursuant to the Security Documents and
compliance of the Obligors with the terms of any Security Documents.

 

- 45 -



--------------------------------------------------------------------------------

20.6 Notification of default

 

  20.6.1 Each Obligor shall notify the Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence
(unless that Obligor is aware that a notification has already been provided by
another Obligor).

 

  20.6.2 Promptly upon a request by the Agent, the Investor shall supply to the
Agent a certificate signed by two of its directors or senior officers on its
behalf certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

 

20.7 “Know your customer” checks

 

  20.7.1 If:

 

  (a) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

  (b) any change in the status of an Obligor or the composition of the
shareholders of an Obligor after the date of this Agreement; or

 

  (c) a proposed assignment by the Lender of any of its rights under this
Agreement,

obliges the Lender (or, in the case of paragraph (c) above, any prospective new
Lender) to comply with “know your customer” or similar identification procedures
in circumstances where the necessary information is not already available to it,
each Obligor shall promptly upon the request of the Lender supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Lender (for itself or, in the case of the event described in paragraph
(c) above, on behalf of any prospective new Lender) in order for the Lender or,
in the case of the event described in paragraph (c) above, any prospective new
Lender to carry out and be satisfied it has complied with all necessary “know
your customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

 

  20.7.2 The Borrower shall, by not less than 10 Business Days’ prior written
notice to the Lender, notify the Lender of its intention to request that one of
its Subsidiaries becomes an Additional Guarantor pursuant to Clause 25 (Changes
to the Obligors).

 

  20.7.3

Following the giving of any notice pursuant to paragraph (c) above, if the
accession of such Additional Guarantor obliges the Lender to comply with “know
your customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Borrower shall
promptly upon the request of the Lender supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Lender (for
itself or on behalf of any prospective new

 

- 46 -



--------------------------------------------------------------------------------

 

Lender) in order for the Lender or any prospective new Lender to carry out and
be satisfied it has complied with the results of all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the accession of such Subsidiary to this Agreement as an Additional
Guarantor.

 

21. FINANCIAL COVENANTS

 

21.1 Financial definitions

In this Clause 21, terms have the meanings set out in Schedule 6 (CEDC Group
Undertakings (Based on Indenture) and:

“Calculation Day” means the last day of the Calculation Period falling on every
31 March, 30 June, 30 September, 31 December of each year until Final Maturity
Date. The first Calculation Date falls on 31 March 2009.

“Calculation Period” means each period of twelve months immediately preceding
the Calculation Day and ending on the Calculation Day.

“Consolidated Coverage Ratio” means, in a given Calculation Period, the ratio of
EBITDA to the Fixed Charges. In addition, for the purposes of calculating the
Consolidated Coverage Ratio:

acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers, consolidations,
amalgamations or other business combinations and including any related financing
transactions, during the four-quarter reference period or subsequent to such
reference period and on or prior to the Calculation Date will be given pro forma
effect as if they had occurred on the first day of the four-quarter reference
period and Consolidated Cash Flow for such reference period will be calculated
on a pro forma basis in accordance with Regulation S-X under the U.S. Securities
Act;

the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with Accounting Principles, and operations or
businesses disposed of prior to the Calculation Date, will be excluded; and

the Fixed Charges attributable to discontinued operations, as determined in
accordance with Accounting Principles, and operations or businesses disposed of
prior to the Calculation Date, will be excluded, but only to the extent that the
obligations giving rise to such Fixed Charges will not be obligations of the
specified Person or any of its Restricted Subsidiaries following the Calculation
Date.

“EBITDA” means, for each Calculation Period, the Consolidated Net Income of
Investor including without duplication:

provision for taxes based on income or profits of Investor and its Subsidiaries
for such period, to the extent that such provision for taxes was deducted in
computing such Consolidated Net Income; plus

 

- 47 -



--------------------------------------------------------------------------------

the Fixed Charges of Investor and its Subsidiaries for such period, to the
extent that such Fixed Charges were deducted in computing such Consolidated Net
Income; plus

depreciation, amortization and any other non-cash items for such period to the
extent deducted in determining Consolidated Net Income for such period (other
than any non-cash item which requires the accrual of, or a reserve for, cash
charges for any future period) of Investor and the Subsidiaries (including
amortization of capitalized debt issuance costs for such period and any non—cash
compensation expense, realized for grants of stock options or other rights to
officers, directors and employees), all of the foregoing determined on a
consolidated basis in accordance with Accounting Principles; plus

minority interests to the extent that such minority interests were deducted in
computing Consolidated Net Income; minus

to the extent they increase Consolidated Net Income, non-cash items (including
the partial or entire reversal of reserves taken in prior periods, but excluding
reversals of accruals or reserves for cash charges taken in prior periods and
excluding the accrual of revenue in the ordinary course of business) for such
period.

“Fixed Charges” has the meaning ascribed to it in Schedule 7 (CEDC Group
Undertakings (Based On Indenture)).

“Net Debt” means, on a consolidated basis, any interest bearing debt (especially
any credit facilities, loans, obligations resulting from the financial
transactions as well as any indebtedness under the Notes) minus any cash
positions reported in the balance sheet.

“Net Leverage Ratio” means, in a given Calculation Period, the ratio of Net Debt
of the Group on the last day of that Calculation Period to EBITDA. In addition,
for the purposes of calculating the Net Leverage Ratio:

acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers, consolidations,
amalgamations or other business combinations and including any related financing
transactions, during the four-quarter reference period or subsequent to such
reference period and on or prior to the Calculation Date will be given pro forma
effect as if they had occurred on the first day of the four-quarter reference
period and Consolidated Cash Flow for such reference period will be calculated
on a pro forma basis in accordance with Regulation S-X under the U.S. Securities
Act;

 

- 48 -



--------------------------------------------------------------------------------

the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with Accounting Principles, and operations or
businesses disposed of prior to the Calculation Date, will be excluded; and

the Fixed Charges attributable to discontinued operations, as determined in
accordance with Accounting Principles, and operations or businesses disposed of
prior to the Calculation Date, will be excluded, but only to the extent that the
obligations giving rise to such Fixed Charges will not be obligations of the
specified Person or any of its Restricted Subsidiaries following the Calculation
Date.

 

21.2 Financial condition

The Obligors shall ensure that:

 

  21.2.1 the Net Leverage Ratio does not exceed 5.00; and

 

  21.2.2 the Consolidated Coverage Ratio is maintained at not less than 2.25.

 

21.3 Financial testing

The financial covenants set out in Clause 21.2 (Financial condition) shall be
tested for each Calculation Period ending on each Calculation Day by reference
to each of the relevant financial statements and/or the relevant Compliance
Certificate delivered pursuant to Clause 20.2 (Compliance Certificate).

 

22. GENERAL UNDERTAKINGS

The undertakings in this Clause 22 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents.

Compliance with Indenture covenants

 

22.1 Certain undertakings relating to CEDC Group

Each Obligor shall (and the Investor shall ensure that each member of the Group
will) comply with the undertakings set out in Schedule SCHEDULE 6 (CEDC Group
Undertakings (Based on Indenture)).

The Parties acknowledge that, as soon as the Indenture has expired, if there are
any discrepancies between the provisions of SCHEDULE 6 (CEDC Group Undertakings
(Based on Indenture)) and the remaining provisions of this Agreement, the
remaining provisions of this Agreement shall prevail to the extent of any
inconsistency.

 

- 49 -



--------------------------------------------------------------------------------

Authorisations and compliance with laws

 

22.2 Authorisations

Each Obligor shall promptly:

 

  22.2.1 obtain, comply with and do all that is necessary to maintain in full
force and effect; and

 

  22.2.2 supply certified copies to the Agent if so requested by the Agent
(acting reasonably) of,

any Authorisation required under any law or regulation of a Relevant
Jurisdiction to:

 

  (a) enable it to perform its obligations under the Finance Documents;

 

  (b) ensure the legality, validity, enforceability or admissibility in evidence
of any Finance Document; and

 

  (c) enable it or any member of the Group to own its assets and to carry on its
business, trade and ordinary activities as currently conducted where failure to
obtain or comply with those Authorisations is reasonably likely to have a
Material Adverse Effect.

 

22.3 Compliance with laws

Each Obligor shall (and the Investor shall ensure that each member of the Group
will) comply in all respects with all laws to which it may be subject, if
failure so to comply, has or is reasonably likely to have a Material Adverse
Effect.

 

22.4 Environmental compliance

 

  22.4.1 The Borrower shall (and the Borrower shall ensure that each member of
the C.A. Group will):

 

  (a) comply with all Environmental Law;

 

  (b) obtain, maintain and ensure compliance with all requisite Environmental
Permits;

 

  (c) comply with all other covenants, conditions, restrictions or agreements
directly or indirectly concerned with any contamination, pollution or waste or
the release or discharge of any toxic or hazardous substance in connection with
any real property which is or was at any time owned, leased or occupied by any
member of the Group or on which any member of the Group has conducted any
activity; and

 

  (d) implement procedures to monitor compliance with and to prevent liability
under any Environmental Law, where failure to do so has or is reasonably likely
to have a Material Adverse Effect.

 

- 50 -



--------------------------------------------------------------------------------

  22.4.2 The Investor shall implement or procure the implementation of the
recommendations and proposals contained in the Environmental Report
substantially within the time periods specified in that report or, if no time
periods are specified, as soon as is reasonably practicable.

 

22.5 Environmental claims

The Borrower shall, promptly upon becoming aware of the same, inform the Agent
in writing of:

 

  22.5.1 any Environmental Claim against any member of the C.A. Group which is
current, pending or threatened; and

 

  22.5.2 any facts or circumstances which are reasonably likely to result in any
Environmental Claim being commenced or threatened against any member of the C.A.
Group,

where the claim, if determined against that member of the C.A. Group, has or is
reasonably likely to have a Material Adverse Effect.

 

22.6 Taxation

The Borrower shall (and the Borrower shall ensure that each member of the C.A.
Group will) pay and discharge all Taxes imposed upon it or its assets within the
time period allowed without incurring penalties unless and only to the extent
that:

 

  22.6.1 such payment is being contested in good faith;

 

  22.6.2 adequate reserves are being maintained for those Taxes and the costs
required to contest them which have been disclosed in its latest financial
statements delivered to the Agent under Clause 20.1 (Financial statements); and

 

  22.6.3 such payment can be lawfully withheld and failure to pay those Taxes
does not have or is not reasonably likely to have a Material Adverse Effect.

Restrictions on business focus

 

22.7 Merger

The Borrower shall not enter into any amalgamation, demerger, merger,
consolidation or corporate reconstruction other than a Permitted Transaction.

 

22.8 Change of business

The Investor shall procure that no material change is made to the general nature
of the business of the Investor, the Borrower or the Group taken as a whole from
that carried on by the Group at the date of this Agreement.

 

- 51 -



--------------------------------------------------------------------------------

22.9 Acquisitions

 

  22.9.1 Except as permitted under Clause 22.9.2 below, the Borrower shall not:

 

  (a) acquire a company or any shares or securities or a business or undertaking
(or, in each case, any interest in any of them); or

 

  (b) incorporate a company.

 

  22.9.2 Clause 22.9.1 above does not apply to a Permitted Transaction or an
acquisition of a company, of shares, securities or a business or undertaking
(or, in each case, any interest in any of them) or the incorporation of a
company if:

no Default is continuing on the closing date for the acquisition or would occur
as a result of the acquisition;

the acquired company, business or undertaking is engaged in a business
substantially the same as that carried on by the Group; and

the acquisition does not and is not reasonably likely to have a Material Adverse
Effect.

 

22.10 Joint ventures

 

  22.10.1 Except as permitted under Clause 22.10.2 below, the Borrower shall
not:

 

  (a) enter into, invest in or acquire (or agree to acquire) any shares, stocks,
securities or other interest in any Joint Venture; or

 

  (b) transfer any assets or lend to or guarantee or give an indemnity for or
give Security for the obligations of a Joint Venture or maintain the solvency of
or provide working capital to any Joint Venture (or agree to do any of the
foregoing).

 

  22.10.2 Clause 22.10.1 above does not apply to any acquisition of (or
agreement to acquire) any interest in a Joint Venture or transfer of assets (or
agreement to transfer assets) to a Joint Venture or loan made to or guarantee
given in respect of the obligations of a Joint Venture if:

no Default is continuing on the closing date for the acquisition, transfer, loan
or guarantee or would occur as a result of the acquisition, transfer, loan or
guarantee;

the Joint Venture is to be engaged in a business substantially the same as that
carried on by the Group; and

the acquisition, transfer, loan or guarantee does not and is not reasonably
likely to have a Material Adverse Effect.

 

- 52 -



--------------------------------------------------------------------------------

Restrictions on dealing with assets and Security

 

22.11 Preservation of assets

Each Obligor shall (and the Investor shall ensure that each member of the Group
will) maintain in good working order and condition (ordinary wear and tear
excepted) all of its assets necessary or desirable in the conduct of its
business.

 

22.12 Pari passu ranking

Each Obligor shall ensure that at all times any unsecured and unsubordinated
claims of each Lender against it under the Finance Documents rank at least pari
passu with the claims of all its other unsecured and unsubordinated creditors
except those creditors whose claims are mandatorily preferred by laws of general
application to companies.

 

22.13 Negative pledge

In this Clause 22.13, “Quasi-Security” means a transaction described in Clause
22.13.3 below.

Except as permitted under Clause 22.13.4 below:

 

  22.13.1 The Investor shall not (and the Investor shall ensure that no other
member of the Group will) create or permit to subsist any Security over the
share capital of the Borrower.

 

  22.13.2 The Borrower shall not create or permit to subsist any Security over
any of its assets.

 

  22.13.3 The Borrower shall not:

 

  (a) sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by any other member of the Group;

 

  (b) sell, transfer or otherwise dispose of any of its receivables on recourse
terms;

 

  (c) enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or

 

  (d) enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

 

- 53 -



--------------------------------------------------------------------------------

  22.13.4 Clauses 22.13.1 to 22.13.3 above do not apply to any Security or (as
the case may be) Quasi-Security, which is:

 

  (a) Existing Security; or

 

  (b) exists in respect of assets acquired by any member of the CA Group after
the date of this Agreement (but where the Security or arrangement is not created
in contemplation of the acquisition and so long as it is not increased or
extended);

 

  (c) arises in the ordinary course of business of the relevant member of the CA
Group (and is not related to any Financial Indebtedness);

 

  (d) is created over assets the value of which (when aggregated with the value
of assets encumbered with Security given by any member of the CA Group other
than any permitted under paragraphs (a) to (c) above) does not exceed USD
5,000,000 or its equivalent in other currencies, and is created to secure
indebtedness the outstanding principal amount of which (when aggregated with the
outstanding principal amount of any other indebtedness which has the benefit of
Security given by any member of the Group other than any permitted under
paragraphs (a) to (c) above) does not exceed USD 5,000,000 or its equivalent in
other currencies.

 

22.14 Disposals

 

  22.14.1 Except as permitted under Clause 22.14.2 below, the Borrower shall
ensure that no entity within the Group shall enter into a single transaction or
a series of transactions (whether related or not) and whether voluntary or
involuntary to sell, lease, transfer or otherwise dispose of any asset.

 

  22.14.2 Clause 22.14.1 above does not apply to any sale, lease, transfer or
other disposal which is:

 

  (a) a Permitted Disposal; or

 

  (b) a Permitted Transaction.

 

22.15 Arm’s length basis

 

  22.15.1 Except as permitted by Clause 22.15.2 below, the Borrower shall not
enter into any transaction with any person except on arm’s length terms and for
full market value.

 

  22.15.2 The following transactions shall not be a breach of this Clause 22.15:

 

  (a) intra-Group loans permitted under Clause 22.17 (Loans or credit); and

 

  (b) any Permitted Transactions.

 

- 54 -



--------------------------------------------------------------------------------

22.16 Ownership and new acquisition

 

  22.16.1 The Investor must ensure that the Borrower is at all times wholly
owned directly by the Investor.

 

  22.16.2 The Borrower must ensure that the ownership structure of the Group
existing on the date of this Agreement will not change without the prior written
consent of the Lenders.

Restrictions on movement of cash—cash out

 

22.17 Loans or credit

 

  22.17.1 Except as permitted under Clause 22.17.2 below, the Borrower shall not
be a creditor in respect of any Financial Indebtedness.

 

  22.17.2 Clause 22.17.1 above does not apply to:

 

  (a) any trade credit extended by the Borrower to its customers on normal
commercial terms and in the ordinary course of its trading activities;

 

  (b) a loan made by the Borrower to another Obligor or to another member of the
C.A. Group; or

 

  (c) a Permitted Transaction.

 

22.18 No Guarantees or indemnities

 

  22.18.1 Except as permitted under Clause 22.18.1 below, the Borrower shall not
incur or allow to remain outstanding any guarantee in respect of any obligation
of any person.

 

  22.18.2 Clause 22.18.1 does not apply to a guarantee which is:

 

  (a) the endorsement of negotiable instruments in the ordinary course of trade;

 

  (b) any performance or similar bond guaranteeing performance by a member of
the C.A. Group under any contract entered into in the ordinary course of trade;

 

  (c) any guarantee permitted under Clause 22.19 (Financial Indebtedness);

 

  (d) any guarantee given in respect of the netting or set-off arrangements
permitted pursuant to paragraph (b) of the definition of Permitted Security; or

 

  (e) a Permitted Transaction.

 

- 55 -



--------------------------------------------------------------------------------

Restrictions on movement of cash—cash in

 

22.19 Financial Indebtedness

 

  22.19.1 Except as permitted under Clause 22.19.2 below, the Borrower shall not
incur or allow to remain outstanding any Financial Indebtedness.

 

  22.19.2 Clause 22.19.1 above does not apply to Financial Indebtedness which
is:

 

  (a) Permitted Financial Indebtedness; or

 

  (b) a Permitted Transaction.

 

22.20 Share capital

The Borrower shall not issue any shares except pursuant to an issue of shares to
its immediate Holding Company where the newly-issued shares also become subject
to the Security on the same terms.

Miscellaneous

 

22.21 Insurance

 

  22.21.1 The Borrower shall maintain insurances on and in relation to its
business and assets against those risks and to the extent as is usual for
companies carrying on the same or substantially similar business.

 

  22.21.2 All insurances must be with reputable independent insurance companies
or underwriters.

 

22.22 Intellectual Property

 

  22.22.1 The Borrower shall (and the Investor shall procure that each Group
member will):

 

  (a) preserve and maintain the subsistence and validity of the intellectual
property necessary for the business of the relevant Group member;

 

  (b) use reasonable endeavours to prevent any infringement in any material
respect of the intellectual property;

 

  (c) make registrations and pay all registration fees and taxes necessary to
maintain the intellectual property in full force and effect and record its
interest in that intellectual property;

 

  (d) not use or permit the intellectual property to be used in a way or take
any step or omit to take any step in respect of that intellectual property which
may materially and adversely affect the existence or value of the intellectual
property or imperil the right of any member of the Group to use such property;
and

 

  (e) not discontinue the use of the intellectual property.

 

- 56 -



--------------------------------------------------------------------------------

22.23 Amendments

The Investor shall not (and the Investor shall ensure that no member of the
Group will) amend, vary, novate, supplement, supersede, waive or terminate any
term of a Finance Document or Clause 25 (Changes to the Obligors) or enter into
any agreement with any shareholders of the Investor or any of their Affiliates
which is not a member of the Group except in writing:

 

  22.23.1 in accordance with the provisions of Clause 35 (Amendments and
Waivers) or of the Intercreditor Agreement; or

 

  22.23.2 in a way which could not be reasonably expected materially and
adversely to affect the interests of the Lenders.

The Investor shall promptly supply to the Agent a copy of any document relating
to any of the matters referred to in Clauses 22.23.1 to 22.23.2 above.

 

22.24 Treasury Transactions

 

  22.24.1 The Borrower shall not enter into any Treasury Transaction, other
than:

 

  (a) interest rate hedging transactions entered into not for speculative
purposes;

 

  (b) spot and forward delivery foreign exchange contracts entered into in the
ordinary course of business and not for speculative purposes; and

 

  (c) any Treasury Transaction entered into for the hedging of actual or
projected real exposures arising in the ordinary course of trading activities of
a member of the C.A. Group for a period of not more than 6 months and not for
speculative purposes.

 

  22.24.2 The Borrower shall not be permitted to enter into any Treasury
Transactions in connection with protection against or benefit from fluctuation
in any rate or price in relation to any obligations under the Finance Documents
with any party other than the Agent or its Affiliates.

 

  22.24.3 On each 31 March, 30 June, 30 September, 31 December of each year, the
Borrower shall inform the Agent of the nominal value of the Treasury
Transactions entered into by the Borrower.

 

22.25 Obligors

The Investor shall ensure that at all times:

 

  22.25.1 the aggregate of earnings before interest, tax, depreciation and
amortisation (calculated on the same basis as EBITDA) of the Obligors
(calculated on an unconsolidated basis and excluding all intra-Group items and
investments in Subsidiaries of any member of the Group) exceeds 50% of EBITDA of
the Group; and

 

- 57 -



--------------------------------------------------------------------------------

  22.25.2 the aggregate gross assets and the aggregate net assets of the
Obligors (calculated on an unconsolidated basis and excluding all intra-Group
items and investments in Subsidiaries of any member of the Group) exceeds 50% of
the consolidated gross assets and, respectively, net assets of the Group.

 

22.26 Subordination

Subject to the provisions of this Agreement (including Clause 23.21.2
(Structural Intra-Group Loans)), the rights of the each Subordinated Creditor in
respect of all Subordinated Liabilities are to the fullest extent permitted by
Polish law subordinated to the Senior Liabilities and accordingly payment of any
amount of the Subordinated Liabilities is conditional upon the Borrower having
unconditionally and irrevocably paid in full all of the Senior Liabilities.

For the avoidance of doubt, the Parties acknowledge that the obligations of the
Investor and any Obligors under the Indenture shall not be subordinated to the
Senior Liabilities.

 

22.27 Offers

The Investor shall provide the Agent, giving the Agent such reasonable notice as
may be appropriate in the relevant circumstances, with possibility of matching
any financing offer received from any other financial institution with regard to
any financing, refinancing or other fund raising activity (including any capital
markets instruments) of any of the Obligors. The Investor shall accept such an
offer received from the Agent if such offer, in the justified and reasonable
opinion of the Investor, is at least equal to the offer of the other financial
institution in respect of any terms material in the relevant circumstances for
the assessment of such offer, including but not limited to price, costs,
covenants and timetable. The Investor shall provide a satisfactory explanation
of its decision to the Agent. The Investor shall also invite the Agent to
participate in any Treasury Transactions carried out by the Obligors to an
Agent’s participation in the total financial indebtedness of the Group, whereas
any Treasury Transactions related to this Agreement must be executed solely with
the Agent, as requested under Clause 22.24.2.

 

22.28 Further assurance

22.28.1

 

  22.28.2 Each Obligor shall (and the Investor shall procure that each member of
the Group will) promptly do all such acts or execute all such documents
(including assignments, transfers, mortgages, charges, notices and instructions)
as the Agent may reasonably specify (and in such form as the Agent may
reasonably require in favour of the Agent or its nominee(s)):

 

  (a)

to perfect the Security created or intended to be created under or evidenced by
the Security Documents (which may include the execution

 

- 58 -



--------------------------------------------------------------------------------

 

of a mortgage, charge, assignment or other Security over all or any of the
assets which are, or are intended to be, the subject of the Security) or for the
exercise of any rights powers and remedies of a Lender provided by or pursuant
to the Finance Documents or by law;

 

  (b) to confer on a Lender Security over any property and assets of that
Obligor located in any jurisdiction equivalent or similar to the Security
intended to be conferred by or pursuant to the Security Documents; and/or

 

  (c) to facilitate the realisation of the assets which are, or are intended to
be, the subject of the Security under the Security Documents.

 

  22.28.3 Each Obligor shall (and the Investor shall procure that each member of
the Group shall) take all such action as is available to it (including making
all filings and registrations) as may be necessary for the purpose of the
creation, perfection, protection or maintenance of any Security conferred or
intended to be conferred on a Lender by or pursuant to the Finance Documents.

 

22.29 Conditions subsequent

 

  22.29.1 The Investor shall procure that, no later than 5 Business Days after
it becomes permissible under the terms of the Privatisation Agreement and
applicable law (provided that if any conditions are required to by fulfilled,
the Borrower must ensure that such conditions are fulfilled) for Polmos
Białystok to provide a guarantee in relation to the Facility and the provision
of such guarantee would not lead to a breach of the Indenture and any applicable
laws, Polmos Białystok shall accede to this Agreement as an Additional
Guarantor. Notwithstanding the provisions of the Finance Documents, the Parties
acknowledge that Polmos Białystok may take actions contemplated under the
Indenture while the Indenture is in force provided that those actions are
permitted under applicable laws (including the laws on prohibition of the
financial assistance). If the conditions that are required to be fulfilled by
applicable law to fully comply with the above undertakings (“Mandatory
Conditions”) are likely to affect adversely the financial condition of the
Borrower or Polmos Białystok (or both), the Borrower shall notify the same to
the Lenders in writing. The Lenders shall consider the information supplied in
such notice in good faith and if it is objectively determined that taking the
actions to fulfil the Mandatory Conditions would have a material adverse effect
on the financial situation of the Borrower or Polmos Białystok (or both), the
Lenders shall waive the undertakings contemplated by this Clause 22.29.1. For
the avoidance of doubt the Parties acknowledge that any restriction for Polmos
Białystok to pay a dividend in the amount required by the Borrower (to the
extent permitted by law) would be regarded as having a material adverse effect
on the financial situation of the Borrower. The Lenders obligation to waive the
undertakings contemplated by this Clause 22.29.1 shall not apply if an Event of
Default has occurred or would occur as a result of such waiver.

 

  22.29.2 The Borrower must:

 

  (a) notify to the Agent details of each new bank account (name of the bank or
financial institution, bank account number and bank purpose) to be opened for
the Borrower within 15 Business Days after such bank account is opened; and

 

- 59 -



--------------------------------------------------------------------------------

  (b) notify to the Agent any changes to the information regarding bank accounts
to be supplied to the Agent pursuant to this Clause 22.29.1 within 15 Business
Days after such change has occurred.

 

23. EVENTS OF DEFAULT

Each of the events or circumstances set out in this Clause 23 is an Event of
Default (save for Clause 23.20 (Acceleration) and Clause 23.21 (Advances due on
demand)).

 

23.1 Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:

 

  23.1.1 its failure to pay is caused by:

 

  (a) administrative or technical error; or

 

  (b) a Disruption Event; and

 

  23.1.2 payment is made within two Business Days of its due date.

 

23.2 Financial covenants and other obligations

 

  23.2.1 Any requirement of Clause 21 (Financial covenants) is not satisfied or
an Obligor does not comply with the provisions of Clause 20 (Information
Undertakings).

 

  23.2.2 An Obligor does not comply with any provision of any Security Document.

 

23.3 Other obligations

 

  23.3.1 An Obligor does not comply with any provision of the Finance Documents
(other than those referred to in Clause 23.1 (Non-payment) and Clause 23.2
(Financial covenants and other obligations)).

 

  23.3.2 No Event of Default under paragraph (a) above will occur if the failure
to comply is capable of remedy and is remedied within 15 Business Days of the
Agent giving notice to the Borrower or relevant Obligor or the Borrower or an
Obligor becoming aware of the failure to comply.

 

23.4 Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading when made or deemed to be made.

 

- 60 -



--------------------------------------------------------------------------------

23.5 Cross default

 

  23.5.1 Any Financial Indebtedness of any member of the Group is not paid when
due nor within any originally applicable grace period.

 

  23.5.2 Any Financial Indebtedness of any member of the Group is declared to be
or otherwise becomes due and payable prior to its specified maturity as a result
of an event of default (however described).

 

  23.5.3 Any commitment for any Financial Indebtedness of any member of the
Group is cancelled or suspended by a creditor of any member of the Group as a
result of an event of default (however described).

 

  23.5.4 Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).

 

  23.5.5 No Event of Default will occur under this Clause 23.5 if the aggregate
amount of Financial Indebtedness or commitment for Financial Indebtedness
falling within Clauses 23.5.1 to 23.5.4 above is less than USD 2,000,000 (or its
equivalent in any other currency or currencies).

 

23.6 Cross—default under the Indenture

Without prejudice to Clause 23.5, a default or an event of default under the
Indenture or the notes or the notes guarantees issued in connection with the
Indenture has occurred and is continuing, or the holders of such notes for other
reasons are capable of requesting such notes to be repurchased, redeemed or
otherwise repaid in full or in part prior to their maturity.

 

23.7 Insolvency

 

  23.7.1 Any Obligor ceases to perform its obligations as they fall due or
admits inability to pay its debts as they fall due or is deemed to or declared
to be unable to pay its debts under applicable law, suspends or threatens to
suspend making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness.

 

  23.7.2 The value of the assets of any Obligor is less than its liabilities
(taking into account contingent and prospective liabilities).

 

  23.7.3 A moratorium is declared in respect of any indebtedness of any member
of the Group. If a moratorium occurs, the ending of the moratorium will not
remedy any Event of Default caused by that moratorium.

 

- 61 -



--------------------------------------------------------------------------------

23.8 Insolvency proceedings

 

  23.8.1 Any corporate action, legal proceedings or other procedure or step is
taken in relation to:

 

  (a) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Obligor (including, without
limitation, any ‘recovery proceedings’ (postępowanie naprawcze) in relation to
any Polish company);

 

  (b) a composition, compromise, assignment or arrangement with any creditor of
any Obligor;

 

  (c) the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
member of the Group or any of its assets (including, without limitation,
(i) liquidation (“likwidacja”) under the Polish Commercial Companies Code,
(ii) compulsory management (“zarząd”) in the course of execution proceedings
under the Polish Civil Procedure Code, or (iii) administration over (“zarząd”)
or leasing of (“dzierzawa”) the debtor’s business in connection with the
enforcement of a registered pledge under the Polish Act on Registered Pledge and
Pledge Register); or

 

  (d) enforcement of any Security over any assets of any Obligor exceeding in
aggregate USD 500,000,

or any analogous procedure or step is taken in any jurisdiction.

 

  23.8.2 Clause 23.8.1 shall not apply to any step or procedure contemplated by
paragraph (b) of the definition of Permitted Transaction.

 

23.9 Creditors’ process

Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of any
Obligors having an aggregate value of USD 1,000,000 and is not discharged within
10 days.

 

23.10 Unlawfulness and invalidity

 

  23.10.1 It is or becomes unlawful for an Obligor or any other member of the
Group that is a party to the Intercreditor Agreement to perform any of its
obligations under the Finance Documents or any Security created or expressed to
be created or evidenced by the Security Documents ceases to be effective or any
subordination created under the Intercreditor Agreement is or becomes unlawful.

 

  23.10.2

Any obligation or obligations of any Obligor under any Finance Documents or any
other member of the Group under the Intercreditor Agreement are not (subject to
the

 

- 62 -



--------------------------------------------------------------------------------

 

Legal Reservations) or cease to be legal, valid, binding or enforceable and the
cessation individually or cumulatively materially and adversely affects the
interests of the Finance Parties under the Finance Documents.

 

  23.10.3 Any Finance Document ceases to be in full force and effect or any
Security or any subordination created under this Agreement or any other Finance
Document ceases to be legal, valid, binding, enforceable or effective or is
alleged by a party to it (other than a Finance Party) to be ineffective.

 

23.11 Intercreditor Agreement

 

  23.11.1 Any party to the Intercreditor Agreement (other than a Finance Party)
fails to comply with the provisions of, or does not perform its obligations
under, the Intercreditor Agreement; or

 

  23.11.2 a representation or warranty given by that party in the Intercreditor
Agreement is incorrect in any material respect,

and, if the non-compliance or circumstances giving rise to the misrepresentation
are capable of remedy, it is not remedied within 15 days of the earlier of the
Agent giving notice to that party or that party becoming aware of the
non-compliance or misrepresentation.

 

23.12 Cessation of business

Any member of the Group suspends or ceases to carry on (or threatens to suspend
or cease to carry on) all or a material part of its business except as a result
of a Permitted Disposal or a Permitted Transaction.

 

23.13 Change of ownership

An Obligor (other than the Investor) ceases to be a wholly-owned Subsidiary of
the Investor

except, as a result of a disposal which is a Permitted Disposal or a Permitted
Transaction.

 

23.14 Audit qualification

 

  23.14.1 The Auditors of the Group qualify the audited annual consolidated
financial statements of the Investor.

 

  23.14.2 The Auditors of the Borrower qualify the audited annual consolidated
financial statements of the Borrower.

 

23.15 Expropriation

The authority or ability of any Obligor to conduct its business is limited or
wholly or substantially curtailed by any seizure, expropriation,
nationalisation, intervention, restriction or other action by or on behalf of
any governmental, regulatory or other authority or other person in relation to
any member of the Group or any of its assets.

 

- 63 -



--------------------------------------------------------------------------------

23.16 Governmental Intervention

By or under the authority of any government:

 

  23.16.1 the management of any Obligor is wholly or partially displaced or the
authority of any member of the Group in the conduct of its business is wholly or
partially curtailed; or

 

  23.16.2 all or a majority of the issued shares of any Obligor or the whole or
any part (the book value of which is 20 per cent. or more of the book value of
the whole) of its revenues or assets is seized, nationalised, expropriated or
compulsorily acquired.

 

23.17 Repudiation and rescission of agreements

 

  23.17.1 An Obligor (or any other relevant party) rescinds or purports to
rescind or repudiates or purports to repudiate a Finance Document or evidences
an intention to rescind or repudiate a Finance Document.

 

  23.17.2 Any party to the Finance Documents rescinds or purports to rescind or
repudiates or purports to repudiate any of those agreements or instruments in
whole or in part where to do so has or is, in the reasonable opinion of the
Agent, likely to have a material adverse effect on the interests of the Finance
Parties under the Finance Documents.

 

23.18 Litigation

Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced or threatened in relation
to the Finance Documents or the transactions contemplated in the Finance
Documents or against any Obligor or its assets (or against the directors of any
Obligor) which has or is reasonably likely to have a Material Adverse Effect.

 

23.19 Material adverse change

Any event or circumstance occurs which has or is reasonably likely to have a
Material Adverse Effect.

 

23.20 Acceleration

On and at any time after the occurrence of an Event of Default the Agent may by
notice to the Borrower:

 

  23.20.1 terminate this Agreement (subject to the shortest notice periods
permissible under Polish law); and/or

 

  23.20.2 demand additional security to be provided in respect of the Facility;
and/or

 

  23.20.3 demand a recovery plan to be furnished within a period specified by
the Agent and, following the approval of such recovery plan by the Agent, demand
the implementation thereof; and/or

 

- 64 -



--------------------------------------------------------------------------------

  23.20.4 exercise any or all of its rights, remedies, powers or discretions
under any of the Finance Documents or under Polish law.

 

23.21 Advances Due on Demand

If, pursuant to Clause 23.21 (Acceleration), the Agent declares this Agreement
to be terminated in whole or in part, then, and at any time thereafter, the
Agent may by notice to the Borrower:

 

  23.21.1 require repayment of all or such part of the Advance on such date as
it may specify in such notice (whereupon the same shall become due and payable
on the date specified together with accrued interest thereon and any other sums
then owed by the Borrower under the Finance Documents) or withdraw its
declaration with effect from such date as it may specify; and/or

 

  23.21.2 exercise any or all of its rights, remedies, powers or discretions
under any of the Finance Documents or under Polish law.

 

24. CHANGES TO THE FINANCE PARTIES

 

24.1 Assignments and transfers by the Lender

Subject to this Clause 24, a Lender (the “Existing Lender”) may assign any of
its rights and transfer any of its obligations under or in respect of the
Finance Documents to another bank (the “New Lender”).

 

24.2 Conditions of assignment or transfer

 

  24.2.1 The consent of the Borrower is not required for an assignment of rights
and transfer of obligations by an Existing Lender.

 

  24.2.2 An assignment and transfer will only be effective if the procedure set
out in Clause 24.4 (Procedure for transfer) is complied with.

 

  24.2.3 If:

 

  (a) the Lender assigns any of its rights or transfers any of its obligations
under the Finance Documents or changes its Facility Office; and

 

  (b) as a result of circumstances existing at the date the assignment, transfer
or change occurs, the Borrower would be obliged to make a payment to the New
Lender or Lender acting through its new Facility Office under Clause 13 (Tax
gross-up and indemnities) or Clause 14 (Increased costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

 

- 65 -



--------------------------------------------------------------------------------

24.3 Limitation of responsibility of Existing Lender

 

  24.3.1 Unless expressly agreed to the contrary, the Existing Lender makes no
representation or warranty and assumes no responsibility to the New Lender for:

 

  (a) the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;

 

  (b) the financial condition of the Obligors;

 

  (c) the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

 

  (d) the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.

 

  24.3.2 The New Lender confirms to the Existing Lender and the other Finance
Parties that it:

 

  (a) has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 

  (b) will continue to make its own independent appraisal of the
creditworthiness of the Obligor and its related entities whilst any amount is or
may be outstanding under the Finance Documents.

 

  24.3.3 Nothing in any Finance Document obliges an Existing Lender to:

 

  (a) accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 24; or

 

  (b) support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Finance Documents or otherwise.

 

24.4 Procedure for transfer

Subject to the conditions set out in Clause 24.2 (Conditions of assignment or
transfer) an assignment and transfer is effected in accordance with Clause
24.4.2 when the Agent executes an otherwise duly completed Transfer Certificate
delivered to it by the Existing Lender and the New Lender. The Agent shall,
subject to paragraph (b) of clause 24.4.2, as soon as reasonably practicable
after receipt by it of a duly completed Transfer Certificate appearing on its
face to comply with the terms of this Agreement and delivered in accordance with
the terms of this Agreement, execute that Transfer Certificate.

 

- 66 -



--------------------------------------------------------------------------------

  24.4.1 The Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations in relation to the transfer to such
New Lender.

 

  24.4.2 On the Transfer Date:

 

  (a) the assignment of the Existing Lender’s rights intended to be assigned
pursuant to the Transfer Certificate to the New Lender shall become effective;

 

  (b) the assumption by the New Lender of the obligations of the Existing Lender
corresponding to the Existing Lender’s assigned rights shall become effective,
and the New Lender shall become obliged to perform and comply with the assumed
obligations under the Finance Documents as if it were originally named as an
original party in the Finance Documents; and

 

  (c) the New Lender shall acquire all rights of the Existing Lender vis-à-vis
the Agent, the Security Agent and the other Lenders, and the New Lender shall be
deemed to confirm in favour of the Agent, the Security Agent and the other
Lenders that it shall be under the same obligations towards each of them as it
would have been if it had been an original party to the Facility Agreement as an
Original Lender; and

 

  (d) the New Lender shall become a Party as a “Lender” and, to the extent the
assignment comprises also the transfer of associated Security, it shall also
become a party to the relevant Security Documents.

 

  24.4.3 The Parties agree and acknowledge that any assignment and transfer
carried out under or in connection with this Clause 24 does not constitute and
shall not constitute a novation (odnowienie) within the meaning of Article 506
of the Polish Civil Code.

 

24.5 Copy of Transfer Certificate to Borrower

The Existing Lender shall, as soon as reasonably practicable after it has
executed a Transfer Certificate, send to the Borrower a copy of that Transfer
Certificate. If any of the Agent, the Existing Lender or the New Lender so
demands, the Borrower (and, if so demanded by the Existing Lender or the New
Lender, any other Obligor) shall confirm the assignment and transfer documented
by the Transfer Certificate by countersigning its copy and executing any other
documents as may be required to evidence or perfect the assignment and transfer
in relation to any Finance Document or any Security Document. If any Security or
Security Document ceases to be effective in connection with the assignment or
transfer or does not benefit the New Lender, the Borrower (and, if so demanded
by the Existing Lender or the New Lender, any other Obligor) shall be obliged to
execute at its cost any documents

 

- 67 -



--------------------------------------------------------------------------------

(subject to Clause 17.1 (Transaction legal expenses)) and carry out at its cost
such other steps as the New Lender may reasonably require to create in its
favour the same Security or Security Document as the Security or Security
Document benefiting the Existing Lender prior to the assignment or transfer.

 

24.6 Disclosure of information

Any Lender may disclose to any of its Affiliates and any other person:

 

  24.6.1 to (or through) whom that Lender assigns or transfers (or may
potentially assign or transfer) all or any of its rights and obligations under
this Agreement;

 

  24.6.2 with (or through) whom that Lender enters into (or may potentially
enter into) any sub-participation in relation to, or any other transaction under
which payments are to be made by reference to, this Agreement or the Obligor; or

 

  24.6.3 to whom, and to the extent that, information is required to be
disclosed by any applicable law or regulation,

any information about any Obligor, the Group and the Finance Documents as that
Lender shall consider appropriate.

 

25. CHANGES TO THE OBLIGORS

 

25.1 Assignment and transfers by Obligors

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

25.2 Additional Guarantors

 

  25.2.1 Subject to compliance with the provisions of Clause 20.7 (“Know your
customer” checks), the Borrower may request that any of its Subsidiaries become
an Additional Guarantor. That Subsidiary shall become an Additional Guarantor
if:

 

  (a) the Borrower delivers to the Lender a duly completed and executed
Accession Letter; and

 

  (b) the Agent has received all of the documents and other evidence listed in
Part B of Schedule 2 (Conditions precedent) in relation to that Additional
Guarantor, each in form and substance satisfactory to the Agent.

 

  25.2.2 The Agent shall notify the Borrower promptly upon being satisfied that
it has received (in form and substance satisfactory to it) all the documents and
other evidence listed in Schedule 2 (Conditions precedent).

 

  25.2.3 Notwithstanding the above, the Borrower shall ensure that each person
that becomes a Guarantor under the Indenture immediately accedes to this
Agreement as an Additional Guarantor.

 

- 68 -



--------------------------------------------------------------------------------

25.3 Repetition of Representations

Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the Repeating Representations are true and correct in relation
to it as at the date of delivery as if made by reference to the facts and
circumstances then existing.

 

26. ROLE OF THE FINANCE PARTIES

 

26.1 Appointment of the Agent and the Security Agent

 

  26.1.1 Each other Finance Party appoints the Agent to act as its agent under
and in connection with the Finance Documents.

 

  26.1.2 Each other Finance Party appoints the Security Agent to act as its
agent under and in connection with the relevant Security Documents.

 

  26.1.3 Each other Finance Party appoints the Security Agent to act as a pledge
administrator in respect of any registered pledge created or to be created
pursuant to the relevant Security Documents.

 

  26.1.4 Each Finance Party (other than the Agent) authorises the Agent to
exercise the rights, powers, authorities and discretions specifically given to
the Agent under or in connection with the Finance Documents together with any
other incidental rights, powers, authorities and discretions.

 

  26.1.5 Each other Finance Party authorises the Agent and the Security Agent
(as appropriate):

 

  (a) to exercise the rights, powers, authorities and discretions specifically
given to the Agent or, as the case may be, the Security Agent under or in
connection with the relevant Finance Documents together with any other
incidental rights, powers, authorities and discretions; and

 

  (b) (in the case of the Security Agent) to execute each of the Security
Documents and all other documents that may be approved by the Majority Lenders
for execution by it, in each case, for and on behalf of the Finance Parties.

 

26.2 Duties of the Agent and Security Agent

 

  26.2.1 The Agent shall promptly forward to a Party the original or a copy of
any document which is delivered to the Agent for that Party by any other Party.

 

  26.2.2 Except where a Finance Document specifically provides otherwise, the
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

 

  26.2.3 If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

 

- 69 -



--------------------------------------------------------------------------------

  26.2.4 If the Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Agent or
the Security Agent) under this Agreement it shall promptly notify the other
Finance Parties.

 

  26.2.5 The Agent’s and Security Agent’s duties under the Finance Documents are
solely mechanical and administrative in nature.

 

26.3 No fiduciary duties

 

  26.3.1 Nothing in this Agreement constitutes the Agent and/or (save as
expressly stated in this Agreement and/or any other Finance Document) the
Security Agent as a trustee or fiduciary of any other person.

 

  26.3.2 None of the Agent or the Security Agent shall be bound to account to
any Lender for any sum or the profit element of any sum received by it for its
own account.

 

26.4 Business with the Group

The Agent and the Security Agent may accept deposits from, lend money to and
generally engage in any kind of banking or other business with any member of the
Group.

 

26.5 Rights and discretions

 

  26.5.1 The Agent and, in relation to the Security Documents, the Security
Agent may rely on:

any representation, notice or document believed by it to be genuine, correct and
appropriately authorised; and

any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.

 

  26.5.2 The Agent and, in relation to the Security Documents, the Security
Agent may assume (unless it has received notice to the contrary in its capacity
as agent for the Lenders) that:

no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 23.1 (Non-payment));

any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised; and

any notice or request made by the Investor is made on behalf of and with the
consent and knowledge of all the Obligors.

 

  26.5.3 The Agent and the Security Agent may engage, pay for and rely on the
advice or services of any lawyers, accountants, surveyors or other experts.

 

- 70 -



--------------------------------------------------------------------------------

  26.5.4 The Agent and the Security Agent may act in relation to the Finance
Documents through its personnel and agents.

 

  26.5.5 The Agent and the Security Agent may each disclose to any other Party
any information it reasonably believes it has received as agent under this
Agreement.

 

  26.5.6 Notwithstanding any other provision of any Finance Document to the
contrary, none of the Agent or the Security Agent is obliged to do or omit to do
anything if it would or might in its reasonable opinion constitute a breach of
any law or a breach of a fiduciary duty or duty of confidentiality.

 

26.6 Lenders’ instructions

 

  26.6.1 Unless a contrary indication appears in a Finance Document, the Agent
shall:

exercise any right, power, authority or discretion vested in it as Agent in
accordance with any instructions given to it by all Lenders (or, if so
instructed by all Lenders, refrain from exercising any right, power, authority
or discretion vested in it as Agent; and

not be liable for any act (or omission) if it acts (or refrains from taking any
action) in accordance with an instruction of all Lenders.

 

  26.6.2 Unless a contrary indication appears in a Finance Document, any
instructions given by all Lenders shall be binding on all the Finance Parties.

 

  26.6.3 The Agent or, as the case may be, the Security Agent may refrain from
acting in accordance with the instructions of all Lenders until it has received
such security as it may require for any cost, loss or liability (together with
any associated VAT) which it may incur in complying with the instructions.

 

  26.6.4 In the absence of instructions from all Lenders the Agent may act (or
refrain from taking action) as it considers to be in the best interest of the
Lenders.

 

  26.6.5 The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document.

 

  26.6.6 Unless a Finance Document provides otherwise, the above provisions
apply to the Security Agent accordingly.

 

26.7 Responsibility for documentation

None of the Agent, the Security Agent:

 

  26.7.1 is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Agent, the Security Agent,
an Obligor or any other person given in or in connection with any Finance
Document or the transactions contemplated in the Finance Documents; or

 

- 71 -



--------------------------------------------------------------------------------

  26.7.2 is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or the Security Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document or the Security
Documents.

 

26.8 Exclusion of liability

 

  26.8.1 Without limiting paragraph 26.8.2 below, the Agent and the Security
Agent will not be liable to the other Finance Parties (including, without
limitation, for negligence or any other category of liability whatsoever) for
any action taken by it under or in connection with any Finance Document or the
Security.

 

  26.8.2 No Party (other than the Agent or the Security Agent) may take any
proceedings against any officer, employee or agent of the Agent or the Security
Agent in respect of any claim it might have against the Agent or the Security
Agent or in respect of any act or omission of any kind by that officer, employee
or agent in relation to any Finance Document. Any officer, employee or agent of
the Agent or the Security Agent may rely on this Clause.

 

  26.8.3 Neither the Agent nor the Security Agent shall be liable for any delay
(or any related consequences) in crediting an account with an amount required
under the Finance Documents to be paid by the Agent or the Security Agent if it
has taken all necessary steps as soon as reasonably practicable to comply with
the regulations or operating procedures of any recognised clearing or settlement
system used by the Agent or the Security Agent for that purpose.

 

  26.8.4 Nothing in this Agreement shall oblige the Agent or the Security Agent
to carry out any “know your customer” or other checks in relation to any person
on behalf of any Lender and each Lender confirms to the Agent and the Security
Agent that it is solely responsible for any such checks it is required to carry
out and that it may not rely on any statement in relation to such checks made by
the Agent or the Security Agent.

 

26.9 Lenders’ indemnity to the Agent and the Security Trustee

 

  26.9.1 Each Lender shall (in proportion to its share of the Advances then
outstanding) indemnify each of the Agent and the Security Agent, within three
Business Days of demand, against any cost, loss or liability (including, without
limitation, for negligence or any other category of liability whatsoever)
incurred by the Agent or the Security Agent (otherwise than by reason of the
Agent’s or the Security Agent’s gross negligence or wilful misconduct) in acting
as Agent or Security Agent under the Finance Documents (unless the Agent or the
Security Agent has been reimbursed by an Obligor pursuant to a Finance
Document).

 

  26.9.2 The Borrower shall promptly on demand by the Agent reimburse each
Lender for any payment made by it under paragraph 26.9.1 above.

 

26.10 Resignation of the Agent and the Security Agent

 

  26.10.1 The Agent and the Security Agent may resign and appoint one of its
Affiliates as successor by giving notice to the other Finance Parties and the
Borrower.

 

- 72 -



--------------------------------------------------------------------------------

  26.10.2 Alternatively the Agent and the Security Agent may resign by giving
notice to the other Finance Parties and the Borrower, in which case the Majority
Lenders (after consultation with the Borrower) may appoint a successor Agent or
the Security Agent, as the case may be.

 

  26.10.3 If the Majority Lenders have not appointed a successor Agent or
Security Agent in accordance with paragraph 26.10.2 above within 30 days after
notice of resignation was given, the Agent or Security Agent (after consultation
with the Borrower) may appoint a successor Agent or the Security Agent, as the
case may be.

 

  26.10.4 The retiring Agent or Security Agent shall, at its own cost, make
available to the successor Agent or Security Agent such documents and records
and provide such assistance as the successor Agent or Security Agent may
reasonably request for the purposes of performing its functions as Agent under
the Finance Documents.

 

  26.10.5 The Agent’s or Security Agent’s resignation notice shall only take
effect upon the appointment of a successor.

 

  26.10.6 Upon the appointment of a successor:

the retiring Agent or Security Agent shall be discharged from any further
obligation in respect of the Finance Documents but shall remain entitled to the
benefit of this Clause 26; and

the successor Agent or Security Agent and each of the other Parties shall have
the same rights and obligations amongst themselves as they would have had if
such successor had been an original Party.

 

  26.10.7 After consultation with the Borrower, the Majority Lenders may, by
notice to the Agent or the Security Agent, require it to resign in accordance
with paragraph 26.10.2 above. In this event, the Agent or the Security Agent
shall resign in accordance with paragraph 26.10.2 above.

 

26.11 Confidentiality

 

  26.11.1 In acting as agent for the Finance Parties, the Agent and the Security
Agent shall each be regarded as acting through its agency division which shall
be treated as a separate entity from any other of its divisions or departments.

 

  26.11.2 If information is received by another division or department of the
Agent or the Security Agent, it may be treated as confidential to that division
or department and the Agent and the Security Agent shall not be deemed to have
notice of it.

 

  26.11.3 Notwithstanding any other provision of any Finance Document to the
contrary, none of the Agent or the Security Agent is obliged to disclose to any
other person (i) any confidential information or (ii) any other information if
the disclosure would or might in its reasonable opinion constitute a breach of
any law or a breach of a fiduciary duty.

 

- 73 -



--------------------------------------------------------------------------------

26.12 Relationship with the Lenders

 

  26.12.1 The Agent (or, in respect of the Security Documents, the Security
Agent) may treat each Lender as a Lender, entitled to payments under this
Agreement and acting through its Facility Office unless it has received not less
than five Business Days’ prior notice from that Lender (or, in respect of the
Security Documents, the Security Agent) to the contrary in accordance with the
terms of this Agreement.

 

  26.12.2 Each Lender shall supply the Agent and the Security Agent with any
information required by the Agent or the Security Agent in order to make
calculations or determinations under the Finance Documents.

 

  26.12.3 Each Lender shall supply the Agent with any information that the
Security Agent may reasonably specify (through the Agent) as being necessary or
desirable to enable the Security Agent to perform its functions as Security
Agent. Each Lender shall deal with the Security Agent exclusively through the
Agent and shall not deal directly with the Security Agent.

 

26.13 Credit appraisal by the Lenders

Without affecting the responsibility of the Borrower for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Security Agent that it has been, and shall
continue to be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 

  26.13.1 the financial condition, status and nature of each member of the
Group;

 

  26.13.2 the legality, validity, effectiveness, adequacy or enforceability of
any Finance Document and the Security Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document or the Security Document;

 

  26.13.3 whether that Finance Party has recourse, and the nature and extent of
that recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Security Document or the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;

 

  26.13.4 the adequacy, accuracy and/or completeness of any information provided
by the Agent any Party or by any other person under or in connection with any
Finance Document, the transactions contemplated by the Finance Documents or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

 

  26.13.5 the right or title of any person in or to, or the value or sufficiency
of any part of the property over which any Security is given.

 

- 74 -



--------------------------------------------------------------------------------

26.14 Reference Banks

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Agent shall (after
consultation with the Borrower) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

 

26.15 Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

26.16 Reliance and engagement letters

Each Finance Party confirms that each of the Agent and the Security Agent has
authority to accept on its behalf and ratifies the acceptance on its behalf of
any letters or reports already accepted by the Security Agent or Agent the terms
of any reliance letter or engagement letters relating to any reports or letters
provided by accountants in connection with the Finance Documents or the
transactions contemplated in the Finance Documents and to bind it in respect of
the reports or letters and to sign such letters on its behalf and further
confirms that it accepts the terms and qualifications set out in such letters.

 

27. CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:

 

  27.1.1 interfere with the right of any Finance Party to arrange its affairs
(tax or otherwise) in whatever manner it thinks fit;

 

  27.1.2 oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 

  27.1.3 oblige any Finance Party to disclose any information relating to its
affairs (tax or otherwise) or any computations in respect of Tax.

 

28. SHARING AMONG THE FINANCE PARTIES

 

28.1 Payments to Finance Parties

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 29 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:

 

  28.1.1 the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery, to the Agent;

 

- 75 -



--------------------------------------------------------------------------------

  28.1.2 the Agent shall determine whether the receipt or recovery is in excess
of the amount the Recovering Finance Party would have been paid had the receipt
or recovery been received or made by the Agent and distributed in accordance
with Clause 29 (Payment mechanics), without taking account of any Tax which
would be imposed on the Agent in relation to the receipt, recovery or
distribution; and

 

  28.1.3 the Recovering Finance Party shall, within three Business Days of
demand by the Agent, pay to the Agent an amount (the “Sharing Payment”) equal to
such receipt or recovery less any amount which the Agent determines may be
retained by the Recovering Finance Party as its share of any payment to be made,
in accordance with Clause 29.6 (Partial payments).

 

28.2 Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) in accordance with Clause 29.6 (Partial payments).

 

28.3 Recovering Finance Party’s rights

 

  28.3.1 On a distribution by the Agent under Clause 28.2 (Redistribution of
payments), the Recovering Finance Party shall be subrogated to the rights of the
Finance Parties which have shared in the redistribution.

 

  28.3.2 If and to the extent that the Recovering Finance Party is not able to
rely on its rights under paragraph 28.3.1 above, the relevant Obligor shall be
liable to the Recovering Finance Party for a debt equal to the Sharing Payment
which is immediately due and payable.

 

28.4 Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

  28.4.1 each Finance Party which has received a share of the relevant Sharing
Payment pursuant to Clause 28.2 (Redistribution of payments) shall, upon request
of the Agent, pay to the Agent for account of that Recovering Finance Party an
amount equal to the appropriate part of its share of the Sharing Payment
(together with an amount as is necessary to reimburse that Recovering Finance
Party for its proportion of any interest on the Sharing Payment which that
Recovering Finance Party is required to pay); and

 

  28.4.2 that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor shall be liable to the
reimbursing Finance Party for the amount so reimbursed.

 

- 76 -



--------------------------------------------------------------------------------

28.5 Exceptions

 

  28.5.1 This Clause 33 shall not apply to the extent that the Recovering
Finance Party would not, after making any payment pursuant to this Clause, have
a valid and enforceable claim against the relevant Obligor.

 

  28.5.2 Unless agreed otherwise, a Recovering Finance Party is not obliged to
share with any other Finance Party any amount which the Recovering Finance Party
has received or recovered as a result of taking legal or arbitration
proceedings, if:

it notified the other Finance Party of the legal or arbitration proceedings; and

the other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

29. PAYMENT MECHANICS

 

29.1 Payments to the Agent

 

  29.1.1 On each date on which an Obligor or a Lender is required to make a
payment under a Finance Document that Obligor or Lender shall make the same
available to the Agent (unless a contrary indication appears in a Finance
Document) for value on the due date at the time and in such funds specified by
the Agent as being customary at the time for settlement of transactions in the
relevant currency in the place of payment.

 

  29.1.2 Payment shall be made to such account in the principal financial centre
of the country of that currency with such bank as the Agent specifies.

 

29.2 Use of funds on Borrower’s accounts

 

  29.2.1 On each date on which an Obligor is required to make a payment under a
Finance Document, monies standing to the credit of an account of the Borrower
may be applied by the Agent in or towards discharge of the Borrower’s
obligations under the Finance Documents.

 

  29.2.2 The Agent shall not be responsible to the Obligors for the non-payment
of any of the Borrower’s obligations which could be paid out of moneys standing
to the credit of any account of the Borrower nor shall the Agent be liable for
any withdrawal from an account wrongly made (except for gross negligence, fraud
or wilful misconduct) by the Agent.

 

29.3 Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 29.4 (Distributions to an Obligor) and Clause 29.5
(Clawback), be made available by the Agent as soon as practicable after receipt
to the

 

- 77 -



--------------------------------------------------------------------------------

Party entitled to receive payment in accordance with this Agreement (in the case
of a Lender, for the account of its Facility Office), to such account as that
Party may notify to the Agent by not less than five Business Days’ notice with a
bank in a principal financial centre in Warsaw or London.

 

29.4 Distributions to an Obligor

The Lender may (with the consent of the Obligor or in accordance with Clause 30
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

29.5 Clawback

 

  29.5.1 Where a sum is to be paid to the Agent under the Finance Documents for
another Party, the Agent is not obliged to pay that sum to that other Party (or
to enter into or perform any related exchange contract) until it has been able
to establish to its satisfaction that it has actually received that sum.

 

  29.5.2 If the Agent pays an amount to another Party and it proves to be the
case that the Agent had not actually received that amount, then the Party to
whom that amount (or the proceeds of any related exchange contract) was paid by
the Agent shall on demand refund the same to the Agent together with interest on
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.

 

29.6 Partial payments

 

  29.6.1 If the Agent receives a payment that is insufficient to discharge all
the amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

 

  (a) first, in or towards payment pro rata of any unpaid fees, costs and
expenses due to the Agent or the Security Agent under the Finance Documents;

 

  (b) secondly, in or towards payment pro rata of any accrued interest or
commission due but unpaid under this Agreement;

 

  (c) thirdly, in or towards payment pro rata of any principal due but unpaid
under this Agreement; and

 

  (d) fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

- 78 -



--------------------------------------------------------------------------------

  29.6.2 The Lender may vary the order set out in paragraphs (b) to (d) of
sub-clause 29.6.1 above.

 

  29.6.3 Sub-clauses 29.6.1 and 29.6.2 above will override any appropriation
made by an Obligor.

 

29.7 No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

29.8 Business Days

 

  29.8.1 Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).

 

  29.8.2 During any extension of the due date for payment of any principal or
Unpaid Sum under this Agreement interest is payable on the principal or Unpaid
Sum at the rate payable on the original due date.

 

29.9 Currency of account

 

  29.9.1 Subject to sub-clauses 29.9.2 to 29.9.5 below, PLN is the currency of
account and payment for any sum due from an Obligor under any Finance Document.

 

  29.9.2 A repayment of an Advance or Unpaid Sum or a part of an Advance or
Unpaid Sum shall be made in the currency in which that Advance or Unpaid Sum is
denominated on its due date.

 

  29.9.3 Each payment of interest shall be made in the currency in which the sum
in respect of which the interest is payable was denominated when that interest
accrued.

 

  29.9.4 Each payment in respect of costs, expenses or Taxes shall be made in
the currency in which the costs, expenses or Taxes are incurred.

 

  29.9.5 Any amount expressed to be payable in a currency other than PLN shall
be paid in that other currency.

 

29.10 Change of currency

 

  29.10.1 Unless otherwise prohibited by law, if more than one currency or
currency unit are at the same time recognised by the central bank of any country
as the lawful currency of that country, then:

 

  (a) any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Lender (after consultation with the Borrower); and

 

- 79 -



--------------------------------------------------------------------------------

  (b) any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Lender (acting reasonably).

 

  29.10.2 If a change in any currency of a country occurs, this Agreement will,
to the extent the Lender (acting reasonably and after consultation with the
Borrower) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Interbank Market and
otherwise to reflect the change in currency.

 

29.11 Disruption to Payment Systems etc.

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Borrower or a Lender that a Disruption
Event has occurred:

 

  29.11.1 the Agent may, and shall if requested to do so by the Borrower,
consult with the Borrower with a view to agreeing with the Borrower such changes
to the operation or administration of the Facility as the Agent may deem
necessary in the circumstances;

 

  29.11.2 the Agent shall not be obliged to consult with the Borrower in
relation to any changes mentioned in paragraph 29.11.1 if, in its opinion, it is
not practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;;

 

  29.11.3 any such changes agreed upon by the Agent and the Borrower shall
(whether or not it is finally determined that a Disruption Event has occurred)
be binding upon the Parties as an amendment to (or, as the case may be, waiver
of) the terms of the Finance Documents notwithstanding the provisions of Clause
35 (Amendments and Waivers); and

 

  29.11.4 the Agent shall not be liable for any damages, costs or losses
whatsoever (including, without limitation for negligence, gross negligence or
any other category of liability whatsoever but not including any claim based on
the fraud of the Agent) arising as a result of its taking, or failing to take,
any actions pursuant to or in connection with this Clause 29.11.

 

30. SET-OFF

Each Finance Party may set off any obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any obligation owed by that Finance Party to that Obligor, regardless of
the place of payment, booking branch or currency of either obligation. If the
obligations are in different currencies, each Finance Party may convert either
obligation at a market rate of exchange in its usual course of business for the
purpose of the set-off.

 

- 80 -



--------------------------------------------------------------------------------

31. NOTICES

 

31.1 Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

31.2 Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

  31.2.1 in the case of an Obligor, that identified with its name in the
Amendment and Restatement Agreement;

 

  31.2.2 in the case of any other Obligor or a New Lender, that notified in
writing to the Agent on or prior to the date on which it becomes a Party; and

 

  31.2.3 in the case of the Agent and the Security Agent, that identified with
its name below,

or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five Business Days’ notice.

 

31.3 Delivery

 

  31.3.1 Any communication or document made or delivered by one person to
another under or in connection with the Finance Documents will only be
effective:

 

  (a) if by way of fax, when received in legible form; or

 

  (b) if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 31.2 (Addresses), if addressed to that department
or officer.

 

  31.3.2 Any communication or document to be made or delivered to the Agent or
the Security Agent will be effective only when actually received by the it and
then only if it is expressly marked for the attention of the department or
officer identified with the its signature below (or any substitute department or
officer as it shall specify for this purpose).

 

  31.3.3 Any communication or document made or delivered to the Investor in
accordance with this Clause will be deemed to have been made or delivered to
each of the Obligors.

 

- 81 -



--------------------------------------------------------------------------------

31.4 English language

 

  31.4.1 Any notice given under or in connection with any Finance Document must
be in English.

 

  31.4.2 All other documents provided under or in connection with any Finance
Document must be:

 

  (a) in English; or

 

  (b) if not in English, and if so required by the Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

 

32. CALCULATIONS AND CERTIFICATES

 

32.1 Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by the
Lender are prima facie evidence of the matters to which they relate.

 

32.2 Certificates and Determinations

Any certification or determination by the Lender of a rate or amount under any
Finance Document is, in the absence of manifest error, conclusive evidence of
the matters to which it relates.

 

32.3 Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 365 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

 

33. PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

34. REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of the Lender,
any right or remedy under the Finance Documents shall operate as a waiver, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise

 

- 82 -



--------------------------------------------------------------------------------

or the exercise of any other right or remedy. The rights and remedies provided
in this Agreement are cumulative and not exclusive of any rights or remedies
provided by law.

 

35. AMENDMENTS AND WAIVERS

Any term of the Finance Documents may be amended or waived only with the consent
of the Lender and the Obligors and any such amendment or waiver will be binding
on all Parties.

 

36. COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

37. GOVERNING LAW

This Agreement and all non-contractual obligations arising out of or in
connection with it are governed by Polish law.

 

38. ENFORCEMENT

 

38.1 Polish courts

The court relevant for the location of the Agent’s seat in Warsaw at ul.
Grzybowska 53/57 has exclusive jurisdiction to settle any dispute (a “Dispute”)
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement or the
consequences of its nullity).

 

38.2 Convenient Forum

The parties agree that the court referred to in Clause 38.1 is an appropriate
and convenient court to settle Disputes between them and, accordingly, that they
will not argue to the contrary.

 

38.3 Non-exclusive Jurisdiction

This Clause 38 is for the benefit of the Lender only. As a result and
notwithstanding Clause 38.1 (Polish Courts), it does not prevent the Lender from
taking proceedings relating to a Dispute (“Proceedings”) in any other courts
with jurisdiction. To the extent allowed by law, the Lender may take concurrent
Proceedings in any number of jurisdictions.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

- 83 -



--------------------------------------------------------------------------------

SCHEDULE 1

The Original Guarantors

 

Name of Original Guarantor

   Registration number
(or equivalent, if any)

ASTOR SP. Z O.O.

   0000035560

BOLS HUNGARY KFT

   01-09-069270

BOLS SP. Z O.O.

   0000013113

BOTAPOL HOLDING B.V.

   27182495

CENTRAL EUROPEAN DISTRIBUTION CORPORATION INC.

   54-1865271 (TIN)

DAKO-GALANT PRZEDSIEBIORSTWO HANDLOWO PRODUKCYJNE SP. Z O.O

   0000035408

DAMIANEX S.A.

   0000108201

DELIKATES SP. Z O.O.

   0000108575

FINE WINE & SPIRIT (FWS) SP. Z O.O.

   0000026464

IMPERIAL SP. Z O.O.

   0000232064

MIRO SP. Z O.O.

   0000065440

MTC SP. Z O.O.

   0000141499

MULTI-EX S.A.

   0000034424

ONUFRY S.A.

   0000044301

PANTA HURT SP. Z O.O.

   0000065197

POLNIS DYSTRYBUCJA SP. Z O.O.

   0000214976

POLSKIE HURTOWNIE ALKOHOLI SP. Z O.O.

   0000072448

PRZEDSIEBIORSTWO DYSTRYBUCJI ALKOHOLI AGIS S.A.

   0000103408

PRZEDSIĘBIORSTWO HANDLU SPOŻYWCZEGO SP. Z O.O.

   0000203619

PWW SP. Z O.O.

   0000022968

SAOL DYSTRYBUCJA SP. Z O.O.

   0000207117

 

- 84 -



--------------------------------------------------------------------------------

SCHEDULE 2

Conditions Precedent required to be

delivered by an Additional Guarantor

 

1. An Accession Letter, duly executed by the Additional Guarantor and the
Borrower.

 

2. Copies of the constitutional documents of the Additional Guarantor (including
the excerpt from the relevant register).

 

3. A copy of a resolution of the Management Board of the Additional Guarantor:

 

  (a) approving the terms of, and the transactions contemplated by, the
Accession Letter and resolving that it shall execute the Accession Letter;

 

  (b) authorising a specified person or persons to execute the Accession Letter
(provided that this condition does not apply to an Additional Guarantor
incorporated in Poland which executes the Accession Letter in accordance with
its representation requirements).

 

4. The Submission to Execution for the Additional Guarantor.

 

5. A specimen of the signature of each person authorised to execute the
Accession Letter and a copy of each such person’s passport or national identity
card.

 

6. A certificate of the Additional Guarantor confirming that borrowing or
guaranteeing respectively, as appropriate, the Total Commitments would not cause
any borrowing, guaranteeing or similar limit binding on the Additional Guarantor
to be exceeded.

 

7. A copy of the resolution of the Shareholders’ Meeting of the Additional
Guarantor to the extent that such resolution is required by the Additional
Guarantor’s constitutional documents or by law.

 

8. A copy of the resolution of the Supervisory Board of the Additional Guarantor
to the extent that such resolution is required by the relevant the Additional
Guarantor’s constitutional documents or by law.

 

9. If the Additional Guarantor is a Polish entity, a copy of its share register.

 

10. A certificate of an authorised signatory of each of the Additional Guarantor
certifying that each copy document relating to it specified in this Part B is
correct, complete and in full force and effect as at a date no earlier than the
date of this Agreement.

 

11. If the Additional Guarantor is a Polish entity, up-to-date (but in any event
issued not earlier than 30 days prior to the date of the Accession Letter) tax
and ZUS certificates confirming that the Additional Guarantor has no outstanding
tax or social charges liabilities

 

- 85 -



--------------------------------------------------------------------------------

12. The following legal opinions, each addressed to the Lender:

A legal opinion of Clifford Chance Janicka, Namiotkiewicz, Dębowski i wspólnicy
sp. komandytowa, legal advisers to the Lender in respect of Polish law.

If the Additional Guarantor is not a Polish company, a legal opinion of advisers
to the Borrower in respect of capacity, due representation and valid
representation of the Additional Guarantor.

 

13. To the extent not otherwise previously delivered pursuant to the terms of
any Finance Document, the latest audited and unaudited financial statements of
the Additional Guarantor and the latest available management accounts.

 

14. Evidence satisfactory to the Lender that all regulatory consents and
approvals required under applicable laws have been received.

 

15. A copy of any other Authorisation or other document, opinion or assurance
which the Lender considers to be necessary or desirable (if it has notified the
Additional Guarantor accordingly) in connection with the entry into and
performance of the transactions contemplated by any Finance Document or for the
validity and enforceability of any Finance Document.

 

- 86 -



--------------------------------------------------------------------------------

SCHEDULE 3

Form of Accession Letter

 

To:   [Agent] From:   [Subsidiary] and [Borrower] Dated:  

Dear Sirs

Carey Agri International-Poland Sp. z o.o. – PLN 240,000,000 Facility Agreement

dated 21 December 2007 as amended and restated on 24 February 2009 (the
“Agreement”)

We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

[Subsidiary] agrees to become an Additional Guarantor and to be bound by the
terms of the Agreement as an Additional Guarantor pursuant to Clause 25.2
(Additional Guarantors) of the Agreement. [Subsidiary] is a company duly
incorporated under the laws of [name of relevant jurisdiction].

[Subsidiary’s] administrative details are as follows:

Address:

Fax No:

Attention:

This Accession Letter is governed by Polish law.

 

  [Borrower]                                                                   
[Subsidiary]

 

- 87 -



--------------------------------------------------------------------------------

SCHEDULE 4

Form of Compliance Certificate

 

To:    [Agent] From:    [Borrower] Dated:   

Dear Sirs

Carey Agri International-Poland Sp. z o.o. – PLN 240,000,000 Facility Agreement

dated 21 December 2007 as amended and restated on 24 February 2009 (the
“Agreement”)

We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

We confirm that:

the Net Leverage Ratio is [            ]; and

[the Consolidated Coverage Ratio is [            ].]*

[We confirm that no Default is continuing.]**

 

Signed:  

 

   

 

Director     Director of     of [Borrower]     [Borrower]

 

* This only needs to be included in Compliance Certificates relating to a
semi-annual Testing Date (that is, relating to a 12 Month period ending on
30 June or 31 December).

** If this statement cannot be made, the certificate should identify any Default
that is continuing and the steps, if any, being taken to remedy it.

 

- 88 -



--------------------------------------------------------------------------------

SCHEDULE 5

Existing Security

 

Company

 

Type of security

 

Subject of security

Credit Facility Agreement with Fortis Bank Polska S.A.

Credit facility agreement dated 31.03.2006 (as amended on 30 September 2008) for
PLN 43,500,000

 

(extension of the facility agreement concluded prior to Indenture of 2005)

 

Carey Agri

 

MTC

 

MIRO

 

“DELIKATES”, MULTI-EX

 

“PANTA-HURT”

 

“POLSKIE HURTOWNIE ALKOHOLI”

 

ASTOR

 

“IMPERIAL”

 

“POLNIS-DYSTRYBUCJA”

 

“DAKO-GALANT”

 

“ONUFRY”

 

“FINE WINE & SPIRITS (FWS)

 

PWW

 

“SAOL DYSTRYBUCJA”

 

PRZEDSIĘBIOSTWO DYSTRYBUCJI ALKOHOLI “AGIS”

 

“DAMIANEX’

 

“KROKUS”

 

“BOLS”

 

registered pledge

  registered pledge over inventory of MTC Sp. z o.o., Delikates Sp. z o.o.,
Multi-Ex S. A.,

 

- 89 -



--------------------------------------------------------------------------------

Credit Facility Agreement with Bank Pekao S.A.

Framework credit facility agreement (overdrafts)

 

dated 29.03.2007 for PLN 118,500,000

 

(extension of the facility agreement concluded prior to Indenture of 2005)

 

Carey Agri

 

PHA

 

ASTOR

 

Damianex

 

AGIS

 

Onufry

 

Dako Galant

 

SAOL

 

Polnis

 

Impersial

 

Krokus

 

PHS

  Registered pledge; Suretiship; Power of Attorney to current bank account;
Assignment of rights; Sponsor Declaration issued by Central European
Distribution Corporation   registered pledge over inventory (excluding the
inventory of PHS);

 

- 90 -



--------------------------------------------------------------------------------

Credit Facility Agreement with BRE Bank S.A.

Credit Facility dated 31.08.2007 (as amended on 21 April 2008) for PLN
80,500,000

 

Carey Agri,

 

Bols,

 

PWW,

 

MTC,

 

PHA,

 

Agis,

 

Onufry

  Prommissory notes of Carey Agri, Bols Sp. z o.o., PWW Sp. zo.o, MTC Sp. z
o.o., PHA Sp. z o.o, Agis Sp. z o.o., Onufry S.A.   N/A

 

- 91 -



--------------------------------------------------------------------------------

Credit Facility Agreement with Bank Zachodni WBK S.A. USD 50,000,000 Facilities
Agreement dated 24 April 2008 for Bols sp. z o.o with Bank Zachodni WBK S.A.
(USD Term and Overdraft Facilities Agreement)   Guarantees issued by the
following Guarantors:    

 

Central European Distribution Corporation, Astor sp. z o.o.; Bols sp. z o.o.,
Botapol Holding B.V., Carey Agri International-Poland sp. z o.o.; Dako-Galant
Przedsiębiorstwo Handlowo Produkcyjne sp. z o.o.; Damianex S.A., Delikates sp. z
o.o., Imperial sp. z o.o., Krokus sp. z o.o., Miro sp. z o.o., MTC sp. z o.o.,
Multi-ex S.A., Onufry S.A., Panta Hurt sp. z o.o., Polnis Dystrybucja sp. z
o.o., Polskie Hurtownie Alkoholi sp. z o.o.; Przedsiębiorstwo Dystrybucji
Alkoholi Agis S.A.; PWW sp. z o.o.;

 

Financial and registered pledges;

 

Submission to execution; Power of Attorney to bank accounts.

  financial and registered pledge over 100% of shares in Bols sp. z o.o.,
financial and registered pledge over 100% of shares in Carey Agri International
Poland sp. z o.o., shared pari passu with ING N.V., London Branch in connection
with the Indenture dated 25 July 2005 refered to below.     Pledge over shares
in Copecresto Enterprises Limited, shared pari passu with ING N.V., London
Branch in connection with the Indenture dated 25 July 2005 refered to below.

 

- 92 -



--------------------------------------------------------------------------------

Credit Facility Agreement with Bank Handlowy w Warszawie S.A. USD 40,000,000
Facility Agreement dated 2 July 2008 for Carey Agri International-Poland sp. z
o.o with Bank Zachodni WBK S.A.   Guarantees issued by the following Guarantors:
   

 

Central European Distribution Corporation, Astor sp. z o.o.; Bols sp. z o.o.,
Botapol Holding B.V., Carey Agri International-Poland sp. z o.o.; Dako-Galant
Przedsiębiorstwo Handlowo Produkcyjne sp. z o.o.; Damianex S.A., Delikates sp. z
o.o., Imperial sp. z o.o., Krokus sp. z o.o., Miro sp. z o.o., MTC sp. z o.o.,
Multi-ex S.A., Onufry S.A., Panta Hurt sp. z o.o., Polnis Dystrybucja sp. z
o.o., Polskie Hurtownie Alkoholi sp. z o.o.; Przedsiębiorstwo Dystrybucji
Alkoholi Agis S.A.; PWW sp. z o.o.;

 

Financial and registered pledges;

 

Submissions to execution; Power of Attorney to bank accounts

  financial and registered pledge over 100% of shares in Bols sp. z o.o. and
financial and registered pledge over 100% of shares in Carey Agri International
Poland sp. z o. o., shared pari passu with ING N.V., London Branch in connection
with the Indenture dated 25 July 2005 refered to below.

 

- 93 -



--------------------------------------------------------------------------------

Indenture with The Bank of New York and ING Bank N.V., London Branch

Indenture dated 25.07.2005 for

EUR 325,000,000.00

 

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

  

Guarantors:

 

Carey Agri International-Poland sp. z o.o.; Onufry S.A.; Multi-Ex S.A.; Astor
sp. z o.o.; Polskie Hurtownie Alkoholi sp. z o.o.; MTC sp. z o.o.;
Przedsiębiorstwo Dystrybucji Alkoholi Agis S.A.; Dako-Galant Przedsiębiorstwo
Handlowo Produkcyjne sp. z o.o.; Damianex S.A.; PWW sp. z o.o.; Miro sp. z o.o.;
Botapol Holding B.V.; Bols sp. z o.o.; Delikates sp. z o.o.; Panta Hurt sp. z
o.o.; Polnis Dystrybucja sp. z o.o.; Imperial sp. z o.o.; Krokus sp. z o.o.

  

Financial and registered pledges over 100% of shares of the following
Guarantors: Carey Agri International-Poland sp. z o.o.; Onufry S.A.; Multi-Ex
S.A.; Astor sp. z o.o.; Polskie Hurtownie Alkoholi sp. z o.o.; MTC sp. z o.o.;
Przedsiębiorstwo Dystrybucji Alkoholi Agis S.A.; Dako-Galant Przedsiębiorstwo
Handlowo Produkcyjne sp. z o.o.; Damianex S.A.; PWW sp. z o.o.; Miro sp. z o.o.;
Botapol Holding B.V.; Bols sp. z o.o.; Financial and registered pledges over
100% of shares in Bols sp. z o.o. and financial and registered pledges over 100%
of shares in Carey Agri International Poland sp. z o.o. are shared pari passu
with BZ WBK S.A. and Bank handlowy w Warszawie S.A. in connection with the USD
50,000,000 Facilities Agreement dated 24 April 2008 and USD 40,000,000 Facility
Agreement dated 2 July 2008 referred to above.

 

Pledge over 85% of shares in Copecresto Enterprises Limited, shared pari passu
with BZ WBK S.A. under the USD 50,000,000 Facilities Agreement dated 24 April
2008 referred to above.

 

Financial and registered pledges over shares of Polmos Białystok S.A. (4,039,680
shares acquired in public tenders and squeeze-outs) and registered pledge over
the share (“quota”) in Bols Hungary, both shared pari passu with the banks, in
connection with this Agreement

 

- 94 -



--------------------------------------------------------------------------------

SCHEDULE 6

CEDC Group Undertakings (Based on Indenture)

 

1. DEFINITIONS AND INTERPRETATION

Definitions used in this Schedule

In this Schedule: “consolidated” with respect to any Person refers to such
Person consolidated with its Restricted Subsidiaries, and excludes from such
consolidation any Unrestricted Subsidiary as if such Unrestricted Subsidiary
were not an Affiliate of such Person. In addition, for purposes of the following
definitions and this Schedule generally, all ratios and computations based on
GAAP shall be made in accordance with GAAP and shall be based upon the
consolidated financial statements of the Investor and its Subsidiaries prepared
in conformity with GAAP.

As used in this Schedule, the following terms shall have the following meanings:

“Acquired Debt” means, with respect to any specified Person:

Indebtedness of any other Person existing at the time such other Person is
merged, consolidated, amalgamated or otherwise combined with or into or became a
Restricted Subsidiary of such specified Person, whether or not such Indebtedness
is incurred in connection with, or in contemplation of, such other Person
merging, consolidating, amalgamating or otherwise combining with or into, or
becoming a Restricted Subsidiary of, such specified Person; and

Indebtedness secured by a Lien encumbering any asset acquired by such specified
Person,

provided that Indebtedness of such Person which is redeemed, defeased, retired
or otherwise repaid at the time of or immediately upon consummation of such
asset acquisition or the transactions by which such Person is merged or
consolidated with or into the Investor or any Restricted Subsidiary or becomes a
Restricted Subsidiary shall not constitute Acquired Debt.

“Additional Amounts” has the meaning set forth in Section 4.17 (Additional
Amounts) of the Indenture.

“Affiliate” of any specified Person means any other person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise;

 

- 95 -



--------------------------------------------------------------------------------

provided that beneficial ownership of 10% or more of the Voting Stock of a
Person will be deemed to be control. For purposes of this definition: (i) the
terms “controlling”, “controlled by” and “under common control with” have
correlative meanings and (ii) “Affiliate” shall include funds advised by the
specified Person.

“Affiliate Transaction” has the meaning set forth in Section 2.11.

“Asset Sale” means: (i) the sale, lease, conveyance or other disposition of any
assets or rights; provided that the sale, conveyance or other disposition of all
or substantially all of the assets of the Investor and its Restricted
Subsidiaries taken as a whole or of assets of Carey Agri and its Restricted
Subsidiaries taken as a whole will be governed the provisions of Section 0
(Merger, Consolidation or Sale of Assets) and not by the provisions of Section 0
(Asset Sales); and (ii) the issuance of Equity Interests in any Restricted
Subsidiary of the Investor or the sale of Equity Interests in any of its
Subsidiaries.

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

any single transaction or series of related transactions that involves assets
having a Fair Market Value of less than $500,000;

a transfer of assets between or among the Investor and its Restricted
Subsidiaries,

an issuance of Equity Interests by a Restricted Subsidiary of the Investor to
the Investor or to a Restricted Subsidiary of the Investor;

the sale or lease of products (including, for the avoidance of doubt, user
terminals), services or accounts receivable in the ordinary course of business
and any sale or other disposition of damaged, worn-out or obsolete assets in the
ordinary course of business;

the sale or other disposition of cash or Cash Equivalents;

a Restricted Payment or Permitted Investment that is permitted by Section 4.4
(Limitation on Restricted Payments) hereof;

the waiver, compromise, settlement, release or surrender of any right or claim
in the ordinary course of business; and

the sale or other disposition or assets received by the Investor or any of its
Restricted Subsidiaries in compromise or settlement of claims of the Investor or
any of its Restricted Subsidiaries; provided however that the net cash proceeds
of such sale or disposition are applied in accordance with provisions of
Section 0 (Asset Sales).

 

- 96 -



--------------------------------------------------------------------------------

“Asset Sale Offer” means an offer to the Lender, Note holders and all holders of
other Indebtedness that is pari passu with the Notes or the Finance Documents to
prepay such indebtedness to such persons pro rata in accordance with provisions
of this Schedule 7.

“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP; provided, however, that
if such sale and leaseback transaction results in a Capital Lease Obligation,
the amount of Indebtedness represented thereby will be determined in accordance
with the definition of “Capital Lease Obligation”.

“Available Facility” has the meaning given to it in Clause 1.1 (Definitions).

“Bankruptcy Law” means Title 11, United States Code or any similar federal,
state or foreign law relating to bankruptcy, insolvency, receivership,
winding-up, liquidation, reorganization or relief of debtors.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the U.S. Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the U.S. Exchange Act), such “person” will be deemed to have beneficial
ownership of all securities that such “person” has the right to acquire by
conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only after the passage of time. The terms
“Beneficially Owns” and “Beneficially Owned” have a corresponding meaning.

“Bialystok” means Polmos Bialystok S.A.

“Board of Directors” means:

with respect to a corporation, the board of directors of the corporation or any
committee thereof duly authorized to act on behalf of such board;

with respect to a partnership, the Board of Directors of the general partner of
the partnership;

with respect to a limited liability company, the managing member or members or
any controlling committee of managing members thereof; and

with respect to any other Person, the board or committee of such Person serving
a similar function.

 

- 97 -



--------------------------------------------------------------------------------

“Bols” means Bols Sp. z o.o.

“Borrowing Base” means 65% of Inventory (determined as of the end of the most
recently ended fiscal quarter for which consolidated financial statements of the
Investor are publicly available) of the Investor and its Restricted
Subsidiaries.

“Botapol” means Botapol Holding B.V.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in the City of London or at a place of payment are
authorized by law, regulation or executive order to remain closed.

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital or finance lease that would
at that time be required to be capitalized on a balance sheet in accordance with
GAAP, and the Stated Maturity thereof shall be the date of the last payment of
rent or any other amount due under such lease prior to the first date upon which
such lease may be prepaid by the lessee without payment of a penalty.

“Carey Agri” means Carey Agri International-Poland Sp. z o.o. (a limited
liability company registered in Poland under number KRS 0000051098).

“Cash Equivalents” means:

securities (i) issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality of the U.S. government (provided
that the full faith and credit of the United States is pledged in support of
those securities), or (ii) which are denominated in euros and are issued by, or
directly and fully guaranteed or insured by a member of the European Union as of
1 January 2004 or the Republic of Poland on the date of this Agreement, or any
agency or instrumentality thereof, in each case having maturities of not more
than six months from the date of acquisition;

certificates of deposit, time deposits and other bank deposits in U.S. dollars
or euro with maturities of six months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding six months and overnight bank
deposits, in each case, with any domestic commercial bank having capital and
surplus in excess of $500.0 million and a rating of A-1/P-1 or better from
Moody’s and S&P;

repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clause (b) above entered into with any
financial institution meeting the qualifications specified in clause (b) above;

 

- 98 -



--------------------------------------------------------------------------------

commercial paper having one of the two highest ratings obtainable from Moody’s
Investors Service, Inc. or Standard & Poor’s Rating Services and in each case
maturing within six months after the date of acquisition; and

money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (d) of this
definition.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus, without
duplication:

provision for taxes based on income or profits of such Person and its Restricted
Subsidiaries for such period, to the extent that such provision for taxes was
deducted in computing such Consolidated Net Income; plus

the Fixed Charges of such Person and its Restricted Subsidiaries for such
period, to the extent that such Fixed Charges were deducted in computing such
Consolidated Net Income; plus

depreciation, amortization and any other non-cash items for such period to the
extent deducted in determining Consolidated Net Income for such period (other
than any non-cash item which requires the accrual of, or a reserve for, cash
charges for any future period) of the Investor and the Restricted Subsidiaries
(including amortization of capitalized debt issuance costs for such period and
any non-cash compensation expense, realized for grants of stock options or other
rights to officers, directors and employees), all of the foregoing determined on
a consolidated basis in accordance with GAAP; plus

minority interests to the extent that such minority interests were deducted in
computing Consolidated Net Income; minus

to the extent they increase Consolidated Net Income, net after-tax exceptional
or non-recurring gains plus;

to the extent they decrease Consolidated Net Income, net after-tax exceptional
or non-recurring losses; minus

to the extent they increase Consolidated Net Income, non-cash items (including
the partial or entire reversal of reserves taken in prior periods, but excluding
reversals of accruals or reserves for cash charges taken in prior periods and
excluding the accrual of revenue in the ordinary course of business) for such
period;

 

- 99 -



--------------------------------------------------------------------------------

in each case, on a consolidated basis and determined in accordance with GAAP.

Notwithstanding the preceding, the provision for taxes based on the income or
profits of, and the depreciation and amortization and other non-cash expenses
of, a Restricted Subsidiary of the Investor will be added to Consolidated Net
Income to compute Consolidated Cash Flow of the Investor only in the same
proportion as the relevant Person’s Net Income was included in Consolidated Net
Income.

“Consolidated Coverage Ratio” means with respect to any specified Person for any
period, the ratio of the Consolidated Cash Flow of such Person for such period
to the Fixed Charges of such Person for such period. In the event that the
specified Person or any of its Subsidiaries incurs, assumes, Guarantees, repays,
repurchases or redeems any Indebtedness (other than ordinary working capital
borrowings) or issues, repurchases or redeems preferred shares subsequent to the
commencement of the period for which the Consolidated Coverage Ratio is being
calculated and on or prior to the date on which the event for which the
calculation of the Consolidated Coverage Ratio is made (the “Calculation Date”),
then the Consolidated Coverage Ratio will be calculated giving pro forma effect
to such incurrence, assumption, Guarantee, repayment, repurchase or redemption
of Indebtedness, or such issuance, repurchase or redemption of preference
shares, and the use of the proceeds therefrom as if the same had occurred at the
beginning of the applicable four-quarter reference period.

In addition, for purposes of calculating the Consolidated Coverage Ratio:

acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers, consolidations,
amalgamations or other business combinations and including any related financing
transactions, during the four-quarter reference period or subsequent to such
reference period and on or prior to the Calculation Date will be given pro forma
effect as if they had occurred on the first day of the four-quarter reference
period and Consolidated Cash Flow for such reference period will be calculated
on a pro forma basis in accordance with Regulation S-X under the U.S. Securities
Act;

the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Calculation Date, will be excluded; and

 

- 100 -



--------------------------------------------------------------------------------

the Fixed Charges attributable to discontinued operations, as determined in
accordance with GAAP, and operations or businesses disposed of prior to the
Calculation Date, will be excluded, but only to the extent that the obligations
giving rise to such Fixed Charges will not be obligations of the specified
Person or any of its Restricted Subsidiaries following the Calculation Date.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, determined in accordance with GAAP;
provided that:

the Net Income (but not loss) of any Person that is not a Restricted Subsidiary
or that is accounted for by the equity method of accounting will be included
only to the extent of the amount of dividends or similar distributions paid in
cash to the specified Person or a Restricted Subsidiary of the Person;

the Net Income of any Restricted Subsidiary will be excluded to the extent that
the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of that Net Income is not at the date of determination
permitted without any prior governmental approval (that has not been obtained)
or, directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its shareholders;

the cumulative effect of a change in accounting principles will be excluded;

notwithstanding clause (a) above, the Net Income of any Unrestricted Subsidiary
will be excluded, whether or not distributed to the specified Person or one of
its Subsidiaries; and

any expenses, charges or other costs related to the Transactions (including
amortization of any such expenses, charges or other costs that have been
capitalized) will be excluded.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Investor who:

was a member of such Board of Directors on the date of this Agreement; or

 

- 101 -



--------------------------------------------------------------------------------

was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board at the time of such nomination or election.

“Credit Facilities” means, one or more borrowing facilities or commercial paper
facilities, in each case, with banks or other institutional lenders providing
for revolving credit loans, term loans, receivables financing (including through
the sale of receivables to such lenders or to special purpose entities formed to
borrow from such lenders against such receivables) or letters of credit, in each
case, as amended, restated, modified, renewed, refunded, replaced or refinanced
in whole or in part from time to time.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Disqualified Shares” means any Equity Interests that, by their terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Equity Interests),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity Interests, in whole or in part, on or prior to the
date that is 91 days after Final Maturity Date. Notwithstanding the preceding
sentence, any Equity Interests that would constitute Disqualified Shares solely
because the holders of the Share Capital have the right to require the Investor
to repurchase such Equity Interests upon the occurrence of a change of control
or an asset sale will not constitute Disqualified Shares if the terms of such
Equity Interests provide that the Investor may not repurchase or redeem any such
Equity Interests pursuant to such provisions unless such repurchase or
redemption complies with Section 0 (Limitation on Restricted Payments) hereof.

“Equity Interests” of any Person means Share Capital and all warrants, options
or other rights to acquire Share Capital (but excluding any Indebtedness that is
convertible into, or exchangeable for, Share Capital) of any Person.

“Equity Offering” means an underwritten primary public offering of ordinary
shares of the Investor.

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

“Euro” or “€” means the single currency of participating member states of the
EMU.

“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear system.

“European Union” means the European Union, including any country that is a
member state as of the date of this Agreement, but not including any country
which becomes a member of the European Union after the date of this Agreement.

“European Council Savings Directive” means the European Council Directive
2003/48/EC.

 

- 102 -



--------------------------------------------------------------------------------

“Existing Indebtedness” means Indebtedness of the Investor and its Subsidiaries
in existence on the date of this Agreement, until such amounts are repaid.

“Fair Market Value” means the value that would be paid by a willing buyer to a
willing seller that is not an Affiliate of the buyer in a transaction not
involving distress or necessity of either party, determined in good faith by the
Board of Directors (unless otherwise provided in this Schedule).

“Finance Document” has the meaning given to it in Clause 1.1 (Definitions).

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:

the consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, whether paid or accrued, including, without limitation,
amortization of indebtedness issuance costs and original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, imputed interest with respect to Attributable Debt,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net of the effect of all
expenses accrued or paid or payments received pursuant to Hedging Obligations;
plus

the consolidated interest of such Person and its Restricted Subsidiaries that
was capitalized during such period; plus

any interest expense on Indebtedness of another Person that is Guaranteed by
such Person or one of its Restricted Subsidiaries or secured by a Lien on assets
of such Person or one of its Restricted Subsidiaries, whether or not such
Guarantee or Lien is called upon; plus

the product of (i) all dividends, whether paid or accrued and whether or not in
cash, on any series of preference shares of such Person or any of its Restricted
Subsidiaries, other than dividends on Equity Interests payable solely in Equity
Interests of the Investor (other than Disqualified Shares) or to the Investor or
a Restricted Subsidiary of the Investor, times (ii) a fraction, the numerator of
which is one and the denominator of which is one minus then current combined
statutory income or corporation tax rate of such Person, expressed as a decimal,
in each case, on a consolidated basis and in accordance with GAAP.

“GAAP” means generally accepted accounting principles applicable in the United
States as in effect from time to time.

 

- 103 -



--------------------------------------------------------------------------------

“Government Securities” means direct obligations of, obligations fully
guaranteed by, or participations in pools consisting solely of obligations of or
obligations guaranteed by any country of the European Union that uses the euro
as its currency and participated in the EMU for the payment of which guarantee
of obligations the full faith and credit of any country of the European Union
that uses the Euro as its currency and participates in the EMU is pledged and
which are not callable or redeemable at the option of the Investor thereof.

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:

interest rate swap agreements (whether from fixed to floating or from floating
to fixed), interest rate cap agreements and interest rate collar agreements;

other agreements or arrangements designed to manage interest rates or interest
rate risk; and

other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices.

“Holder” means a Person in whose name a Note is registered on the Registrar’s or
any co-registrar’s books.

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), without
duplication, whether or not contingent:

in respect of borrowed money;

evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

in respect of banker’s acceptances;

representing Capital Lease Obligations or Attributable Debt in respect of sale
and leaseback transactions;

 

- 104 -



--------------------------------------------------------------------------------

representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed; or

representing any Hedging Obligations,

if and to the extent any of the preceding items (other than letters of credit,
Attributable Debt and Hedging Obligations) would appear as a liability upon a
balance sheet of the specified Person prepared in accordance with GAAP. In
addition, the term “Indebtedness” includes all Indebtedness of others secured by
a Lien on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and, to the extent not otherwise included, the
Guarantee by the specified Person of any Indebtedness of any other Person.

“Indenture” means the indenture dated 25 July 2005 and made between, amongst
others, the Investor, The Bank of New York (as trustee, principal paying agent,
registrar and transfer agent) and ING Bank N.V. (as note security agent)
relating to EUR 325,000,000 8% senior secured notes due 2012.

“Inventory” means goods held for sale or lease by a Person in the ordinary
course of business, net of any reserve for goods that have been segregated by
such Person to be returned to the applicable vendor for credit, as determined in
accordance with GAAP.

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. If the Investor
or any Subsidiary of the Investor sells or otherwise disposes of any Equity
Interests of any direct or indirect Subsidiary of the Investor such that, after
giving effect to any such sale or disposition, such Subsidiary is no longer a
Restricted Subsidiary of the Investor, the Investor will be deemed to have made
an Investment on the date of any such sale or disposition equal to the Fair
Market Value of the Investor Investments in such Subsidiary that were not sold
or disposed of in an amount determined as provided in the final paragraph of
Section 0 (Limitation on Restricted Payments) hereof. The acquisition by the
Investor or any Subsidiary of the Investor of a Person that holds an Investment
in a third person will be deemed to be an Investment by the Investor or such
Subsidiary in such third Person in an amount equal to the Fair Market Value of
the Investments held by the acquired Person in such third Person in an amount
determined as provided in the final paragraph of Section 0 (Limitation on
Restricted Payments) hereof. Except as otherwise provided in this Schedule, the
amount of an Investment will be determined at the time the Investment is made
and without giving effect to subsequent changes in value.

 

- 105 -



--------------------------------------------------------------------------------

“Issue Date” means 25 July 2005, the date of original issuance of the Notes.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell give a security interest in and
any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.

“Marketable Securities” means Cash Equivalents, Government Securities and freely
tradeable debt securities with a debt rating no lower than A granted by S&P or
A2 granted by Moody’s for so long as such ratings are maintained.

“Material Subsidiary” means, as of any date, any Restricted Subsidiary whose
Consolidated Cash Flow for the most recent twelve-month period for which
financial statements are available exceeds 5.0% of the Consolidated Cash Flow of
the Investor.

“Moody’s” means Moody’s Companys Service, Inc.

“Net Income” means, with respect to any specified person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of preference shares dividends, excluding, however:

any gain or loss, together with any related provision for taxes on such gain or
loss, realized in connection with (i) any Asset Sale or (ii) the disposition of
any securities by such Person or any of its Restricted Subsidiaries or the
extinguishment of any Indebtedness of such Person or any of its Restricted
Subsidiaries; and

any extraordinary gain or loss, together with any related provision for taxes on
such extraordinary gain or loss.

“Net Proceeds” means the aggregate cash proceeds received by the Investor or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of the direct costs relating to
such Asset Sale, including, without limitation, legal, accounting and investment
banking fees, and sales commissions, and any relocation expenses incurred as a
result of the Asset Sale, taxes paid or payable as a result of the Asset Sale,
in each case, after taking into account any available tax credits or deductions
and any tax sharing arrangements, and amounts required to be applied to the
repayment of Indebtedness, other than Indebtedness under Credit Facilities,
secured by a Lien on the asset or assets that were the subject of such Asset
Sale and any reserve for adjustment in respect of the sale price of such asset
or assets established in accordance with GAAP.

 

- 106 -



--------------------------------------------------------------------------------

“Non-Recourse Debt” means Indebtedness:

as to which neither the Investor nor any of its Restricted Subsidiaries
(i) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (ii) is directly or indirectly
liable as a guarantor or otherwise or (iii) constitutes the lender;

no default with respect to which (including any rights that the holders of the
Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness of the Investor or any of its Restricted Subsidiaries to
declare a default on such other Indebtedness or cause the payment of the
Indebtedness to be accelerated or payable prior to its Stated Maturity; and

as to which the lenders have been notified in writing that they will not have
any recourse to the stock or assets of the Investor or any of its Restricted
Subsidiaries.

“Notes” means each of the 8% Senior Secured Notes issued under the Indenture.

“Note Security Agent” means ING Bank N.V., London Branch (or, if applicable,
such other person as may from time to time hold the whole or any part if the
security granted under the Note Security Documents) as Note Security Agent under
the Note Security Documents.

“Note Security Documents” has the meaning set out in the Indenture.

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.

“Officer” means, with respect to any Person, the Chairman of the Board of
Directors, the Chief Executive Officer, the President, the Chief Operating
Officer, or the Chief Financial Officer of such Person.

“Officers’ Certificate” means a certificate signed on behalf of the Investor, by
two Officers of the Investor that meets the requirements of Section 12.3
(Statements Required in Certificate or Opinion) of the Indenture and any other
relevant provisions of this Schedule. One of the Officers signing an Officers’
Certificate given pursuant to Section 4.19 (Compliance Certificate; Notice of
Default) of the Indenture should be the principal executive officer or the
principal financial officer of the Investor.

 

- 107 -



--------------------------------------------------------------------------------

“Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Lender, which meets the requirements of Section 12.3
(Statements Required in Certificate or Opinion) of the Indenture and any other
relevant provisions of this Schedule. The counsel may be an employee of or
counsel to the Investor, any Subsidiary of the Investor or the Lender.

“Permitted Business” means (i) the production and bottling of vodka and other
alcoholic beverages and sales thereof, (ii) the importing, exporting,
transportation, distribution and sale of beverages (including alcoholic
beverages), cigars and cigarettes and other fast moving consumer goods; and
(iii) any activity or business that is a reasonable extension or expansion of,
or reasonably related to, the business described in the preceding clauses
(i) and (ii).

“Permitted Business Investment” means an Investment in any Person the primary
business of which consists of a Permitted Business.

“Permitted Investments” means:

any Investment in the Investor or in a Restricted Subsidiary of the Investor;

any Investment in Cash Equivalents or Government Securities;

any Investment by the Investor or any Restricted Subsidiary of the Investor in a
person, if as a result of such Investment:

such person becomes a Restricted Subsidiary of the Investor; or

such person is merged, consolidated, amalgamated or otherwise combined with or
into, or transfers or conveys substantially all of its assets to, or is
liquidated into, the Investor or a Restricted Subsidiary of the Investor;

any Investment made as a result of the receipt of non-cash consideration from an
Asset Sale that was made pursuant to and in compliance with Section 0 (Asset
Sales);

any acquisition of assets or Share Capital solely in exchange for the issuance
of Equity Interests (other than Disqualified Shares) of the Investor;

any Investments received in compromise or resolution of (i) obligations of trade
creditors or customers that were incurred in the ordinary course of business of
the Investor or any of its Restricted Subsidiaries, including pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of any trade creditor or customer; or (ii) litigation, arbitration or other
disputes with Persons who are not Affiliates;

 

- 108 -



--------------------------------------------------------------------------------

Investments represented by Hedging Obligations;

loans or advances to employees made in the ordinary course of business of the
Investor or the Restricted Subsidiary of the Investor in an aggregate principal
amount not to exceed $1.0 million at any one time outstanding;

repurchases of the Notes;

Investments existing on the date of this Agreement and any amendment,
modification, restatement, supplement, extension, renewal, refunding,
replacement or refinancing, in whole or in part, thereof;

Investments constituting Permitted Business Investments, the sum of which does
not exceed the greater of $5.0 million at any time outstanding; and

other Investments in any person having an aggregate Fair Market Value (measured
on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (l) that are at the time outstanding of no more
than $10.0 million.

“Permitted Liens” means:

Liens on the Shares securing Indebtedness and other Obligations under the
Indenture or the Credit Facilities and Hedging Obligations related thereto
respectively permitted to be incurred under Section 0 (Incurrence of
Indebtedness and Issuance of Preference Shares);

Liens on Inventory purchased with Indebtedness incurred under Credit Facilities
permitted under Clause (a) of the second paragraph of Section 0 (Incurrence of
Indebtedness and Issuance of Preference Shares);

Liens in favour of the Investor or the Obligors to secure obligations which are
not pledged to secure Indebtedness owing to third parties;

Liens on property of a person existing at the time such person is merged,
consolidated, amalgamated or otherwise combined with or into the Investor or any
Subsidiary of the Investor; provided that such Liens were in existence prior to
the contemplation of such merger, consolidation, amalgamation or other
combination and do not extend to any assets other than those of the person
merged, consolidated, amalgamated or combined with the Investor or the
Subsidiary;

 

- 109 -



--------------------------------------------------------------------------------

Liens on property (including Share Capital) existing at the time of acquisition
of the property or of the Restricted Subsidiary which owns the property by the
Investor or any Subsidiary of the Investor; provided that such Liens were in
existence prior to, such acquisition, and not incurred in contemplation of, such
acquisition;

Liens to secure the performance of statutory obligations, surety or appeal
bonds, performance bonds or other obligations of a like nature incurred in the
ordinary course of business;

Liens to secure Indebtedness (including Capital Lease Obligations) permitted by
clause (d) of the second paragraph of Section 0 (Incurrence of Indebtedness and
Issuance of Preference Shares) covering only the assets acquired with or
financed by such Indebtedness;

Liens existing on the date of this Agreement (including the extension,
re-issuance or renewal of such Liens in connection with Permitted Refinancing
Indebtedness permitted to be incurred under clause (e) of the definition of
Permitted Debt);

Liens for taxes, assessments or governmental charges or claims that are not yet
delinquent or that are being contested in good faith by appropriate proceedings
instituted within a reasonable period of time and diligently pursued; provided
that any reserve or other appropriate provision as is required in conformity
with GAAP has been made therefor;

Liens imposed by law, such as carriers’, warehousemen’s, landlord’s and
mechanics’ Liens or other similar Liens, in each case, incurred in the ordinary
course of business;

survey exceptions, easements or reservations of, or rights of others for,
licenses, rights-of-way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real property that were not incurred in connection with Indebtedness and that do
not in the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;

Liens created for the benefit of the Lender and Liens required to be provided
under the terms of the Indendure;

Liens securing Hedging Obligations permitted by clause (g) of the second
paragraph under Section 0 (Incurrence of Indebtedness and Issuance of Preference
Shares) and any Lien the principal purpose

 

- 110 -



--------------------------------------------------------------------------------

of which is to allow the setting off or netting of obligations under or in
connection with any Hedging Obligation, in either case, so long as such Lien is
over only (i) the assets that secure the Indebtedness that is the subject of the
relevant Hedging Obligations or (ii) cash or cash equivalents securing such
Hedging Obligations.

Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance, other types of social security and other types of
related statutory obligations;

rights of set-off under contracts that do not relate to Indebtedness for
borrowed money;

Liens in favour of customs or revenue authorities to secure payment of customs
duties in connection with the importation of goods in the ordinary course of
business;

Liens resulting from escrow arrangements unrelated to Indebtedness for borrowed
money entered into in connection with a disposition of assets;

any retention of title reserved by any seller of goods or any Lien imposed,
reserved or granted over goods supplied by such seller;

Liens arising out of or in connection with pre-judgment legal process or a
judgement or a judicial awarded relating to security for costs; and

Liens on and pledges of Equity Interests of any Unrestricted Subsidiary securing
any Indebtedness of such Unrestricted Subsidiary;

Liens held by the Investor on the assets or property of a Restricted Subsidiary
to secure Indebtedness of such Restricted Subsidiary owing to and held by the
Investor; and

Liens incurred in the ordinary course of business of the Investor or any of its
Restricted Subsidiaries with respect to obligations that do not exceed $5.0
million at any one time outstanding.

“Permitted Refinancing Indebtedness” means any Indebtedness of the Investor or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to refund, refinance, replace, defease or discharge other
Indebtedness of the Investor or any of its Restricted Subsidiaries (other than
intercompany Indebtedness); provided that:

the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness extended,

 

- 111 -



--------------------------------------------------------------------------------

refinanced, renewed, replaced, defeased or refunded (plus all accrued interest
on the Indebtedness and the amount of all expenses and premiums incurred in
connection therewith);

such Permitted Refinancing Indebtedness has a final Stated Maturity later than
the final Stated Maturity of, and has a Weighted Average Life to Maturity equal
to or greater than the Weighted Average Life to Maturity of, the Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded;

if the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded is subordinated in right of payment to the Guarantees, such Permitted
Refinancing Indebtedness has a final Stated Maturity later than the final Stated
Maturity of, and is subordinated in right of payment to, the Notes and the
Guarantees on terms at least as favorable to the Holders of Notes as those
contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; and

such Indebtedness is incurred either by the Investor or by the Restricted
Subsidiary who is the obligor on the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded.

“Person” means any individual, corporation, company, partnership, joint venture,
association, joint stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Principal Paying Agent” has the meaning set forth in Section 2.3 (Registrar and
Paying Agent) of the Indenture.

“Proceeds Loan” means one or more loans between Carey Agri, as borrower, and the
Investor, as lender, of the proceeds received by the Investor from the Notes on
their respective dates of issue.

“Proceeds Loan Pledge Agreement” means the agreement governing the assignment of
the Proceeds Loan by the Investor to the Note Security Agent.

“Qualified Expert” means an accounting, appraisal, investment bank or other
firm, in each case, of international standing or another firm with specialist
knowledge in valuing the property, assets or rights that are the subject of the
relevant transaction.

“Record Date” means the Record Dates specified in the Notes.

“Registrar” has the meaning set forth in Section 2.3 (Registrar and Paying
Agent) of the Indenture.

 

- 112 -



--------------------------------------------------------------------------------

“Related Party” means the spouse of or immediate family member of William Carey
or any trust, corporation, partnership or other entity, the only beneficiaries,
stockholders, partners or owners of which, consist of William Carey, his spouse,
and/or immediate family members of William Carey.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Ratings Group.

“SEC” means the United States Securities and Exchange Commission, as from time
to time constituted, created under the U.S. Exchange Act, or if at any time
after the execution of this Schedule such commission is not existing and
performing the duties now assigned to it under the U.S. Securities Act and the
U.S. Exchange Act, then the body performing such duties at such time.

“Share Capital” means:

in the case of a corporation, corporate stock;

in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock;

in the case of a partnership or limited liability company, partnership interests
(whether general or limited) or membership interests; and

any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Share Capital, whether or not such debt securities include any
right of participation with Share Capital.

“Shares” has the meaning set out in the Indenture.

“Significant Group” means any group of Restricted Subsidiaries of any of the
Obligors that, taken together (as of the latest audited consolidated financial
statements of such Obligor and its Restricted Subsidiaries), would constitute a
Significant Subsidiary.

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the U.S. Securities Act, as such Regulation is in effect on the date
hereof.

“Stated Maturity” means, with respect to any instalment of interest or principal
on any series of Indebtedness, the date on which the payment of interest or
principal was scheduled to be paid in the documentation governing such
Indebtedness as of the date of this Agreement, and will not include any
contingent obligations to repay, redeem or repurchase any such interest or
principal prior to the date originally scheduled for the payment thereof.

 

- 113 -



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any specified Person:

any corporation, association or other business entity of which more than 50% of
the total voting power of Share Capital entitled (without regard to the
occurrence of any contingency and after giving effect to any voting agreement or
stockholders’ agreement that effectively transfers voting power) to vote in the
election of directors, managers or trustees of the corporation, association or
other business entity is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

any partnership (i) the sole general partner or the managing general partner of
which is such Person or a Subsidiary of such Person or (ii) the only general
partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof).

“Successor the Investor” has the meaning set forth in Section 0 (Successor
company).

“Successor Obligor” has the meaning set forth in Section 0 (Successor company).

“Unrestricted Subsidiary” means any Subsidiary of the Investor that is
designated by the Board of Directors of the Investor as an Unrestricted
Subsidiary in accordance with the provisions summarized under Section 2.16
(Designation of Restricted and Unrestricted Subsidiaries) pursuant to a Board
Resolution, but only to the extent that such Subsidiary:

has no Indebtedness other than Non-Recourse Debt; and

is a Person with respect to which neither the Investor nor any of its Restricted
Subsidiaries has any direct or indirect obligation (i) to subscribe for
additional Equity Interests or (ii) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results.

“U.S. Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“U.S. Securities Act” means the United States Securities Act of 1933, as amended
and the rules and regulations promulgated thereunder.

“Voting Stock” of any Person as of any date means the Share Capital of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

- 114 -



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

the sum of the products obtained by multiplying (i) the amount of each then
remaining instalment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by

then outstanding principal amount of such Indebtedness.

“Wholly Owned Restricted Subsidiary” of any specified Person means a Restricted
Subsidiary of such Person all of the outstanding Equity Interests or other
ownership interests of which (other than directors’ qualifying shares) or shares
required by applicable law to be held by a Person other than the Investor or a
Restricted Subsidiary will at the time be owned by such Person or by one or more
Wholly Owned Restricted Subsidiaries of such Person.

Construction

Unless the context otherwise requires, in this Schedule:

a term has the meaning assigned to it in this Schedule or this Agreement;

an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

“or” is not exclusive;

words in the singular include the plural, and words in the plural include the
singular;

provisions apply to successive events and transactions;

“herein”, “hereof” and other words of similar import refer to this Schedule as a
whole and not to any particular Article, Section or other subdivision; and

all references to “€” or “euro” are to the lawful currency of the participating
member states of the Third Stage of European Economic and Monetary Union of the
Treaty Establishing the European Community.

UNDERTAKINGS

The undertakings in this Section 2 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or the Available Facility is greater than zero.

Incurrence of Indebtedness and Issuance of Preference Shares

The Investor will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly

 

- 115 -



--------------------------------------------------------------------------------

or indirectly liable, contingently or otherwise, with respect to (collectively,
“incur” any Indebtedness (including Acquired Debt), and the Investor will not
issue any Disqualified Shares and will not permit any of its Restricted
Subsidiaries to issue any preference shares; provided, however, that the
Investor may incur Indebtedness or issue Disqualified Shares and any Obligor may
incur Indebtedness (including Acquired Debt), if on the date thereof:

 

  (a) if the Consolidated Coverage Ratio for the Investor’s most recently ended
four full fiscal quarters for which publicly available financial statements are
available immediately preceding the date on which such additional Indebtedness
is incurred or such Disqualified Shares are issued would have been no less than
2.25 to 1, determined on a pro forma basis (including a pro forma application of
the net proceeds therefrom), as if the additional Indebtedness had been incurred
or Disqualified Shares had been issued, as the case may be, at the beginning of
such four-quarter period; and

 

  (b) no Default or Event of Default will have occurred or be continuing or
would occur as a consequence of incurring the Indebtedness or transactions
relating to such incurrence.

Section 0 will not prohibit the Incurrence of any of the following items of
Indebtedness (collectively, “Permitted Debt”):

the incurrence by the Investor and its Restricted Subsidiaries of Indebtedness
for working capital purposes under or in the form of one or more Credit
Facilities in an aggregate principal amount at any one time outstanding under
this clause (a) (with Credit Facilities being deemed to have a principal amount
equal to the maximum potential liability of the Investor and its Restricted
Subsidiaries thereunder) not to exceed the greater of:

 

  (i) USD 40.0 million; and

 

  (ii) the Borrowing Base;

provided that the total Indebtedness incurred under this clause (a) by
Restricted Subsidiaries that on the date of such incurrence are not Obligors
shall not exceed USD 10.0 million at any time;

the incurrence by the Investor and its Restricted Subsidiaries of Existing
Indebtedness (other than Indebtedness described in clauses (a) and (c) of this
paragraph);

(i) the incurrence by the Investor and the Obligors of Indebtedness represented
by the Notes and related guarantees on the date of this Agreement and (ii) the
incurrence by the Investor and the Obligors of Indebtedness pursuant to the
Finance Documents;

 

- 116 -



--------------------------------------------------------------------------------

the incurrence by the Investor or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of design, construction,
installation or improvement of property, plant or equipment used in the business
of the Investor or any of its Restricted Subsidiaries, whether through the
direct purchase of assets or the ordinary shares of any Person owning such
assets (including any Indebtedness deemed to be incurred in connection with such
purchase), in an aggregate principal amount, including all Permitted Refinancing
Indebtedness incurred to refund, refinance, replace, defease or discharge any
Indebtedness incurred pursuant to this clause (d), not to exceed $15.0 million
at any time outstanding; provided that the total Indebtedness incurred under
this clause (4) by a Restricted Subsidiary that is not an Obligor shall not
exceed $5.0 million at any time;

the incurrence by the Investor or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to refund, refinance, replace, defease or discharge Indebtedness (other
than intercompany Indebtedness (provided that the Proceeds Loan may be refunded
or refinanced to the extent required in connection with any permitted
refinancing of the Notes)) that was permitted by this Schedule to be incurred
under the first paragraph of this covenant or clauses (b), (c) or (e) of this
paragraph; provided that neither the Investor nor any of its Restricted
Subsidiaries may rely on this clause (e) to refund, refinance, replace, defease
or discharge Indebtedness under a Credit Facility that is in existence on the
date of this Agreement;

the incurrence by the Investor or any of its Restricted Subsidiaries of
Indebtedness between or among the Investor and any of its Restricted
Subsidiaries; provided, however, that:

if the Investor or any Obligor is the obligor on such Indebtedness and the payee
is not the Investor or an Obligor, such Indebtedness must be expressly
subordinated in right of payment to the prior payment in full in cash of all
Obligations of the Obligors with respect to the Finance Documents; and

 

- 117 -



--------------------------------------------------------------------------------

  (1) any subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being held by a Person other than the Investor or a
Restricted Subsidiary of the Investor; and

 

  (2) any sale or other transfer of any such Indebtedness to a Person that is
neither the Investor nor a Restricted Subsidiary of the Investor will be deemed,
in each case, to constitute an incurrence of such Indebtedness by the Investor
or such Restricted Subsidiary, as the case may be, that was not permitted by
this clause (f);

the incurrence by the Investor or any of its Restricted Subsidiaries of Hedging
Obligations:

for the purpose of fixing or hedging interest rate risk with respect to or in
connection with any Indebtedness that is permitted by the terms of this Schedule
to be outstanding or

for the purpose of fixing or hedging currency exchange rate risk or changes in
the prices of commodities and, in each case, not entered into for speculative
purposes and including any such Hedging Obligations incurred in connection with
the issuance of the Notes or the Facilities;

the guarantee by the Investor or any of its Restricted Subsidiaries (other than
the Investor) of Indebtedness of the Investor or a Restricted Subsidiary of the
Investor that was permitted to be incurred by another provision of this
covenant; provided that if the Indebtedness being guaranteed is subordinated in
right of payment to the Finance Documents, then such guarantee shall be
subordinated to the same extent as the Indebtedness guaranteed;

the incurrence by the Investor or any of its Restricted Subsidiaries of
Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, bankers’ acceptances, performance and surety bonds in the ordinary
course of business (including guarantees or indemnities related thereto);

the incurrence by the Investor or any of its Restricted Subsidiaries of
Indebtedness arising from the honouring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn against insufficient
funds, so long as such Indebtedness is covered within five Business Days;

 

- 118 -



--------------------------------------------------------------------------------

Indebtedness of the Investor and its Restricted Subsidiaries consisting of
advance or extended payment terms in the ordinary course of business;

the incurrence by the Investor or any of its Restricted Subsidiaries of
Indebtedness arising from agreements of the Investor or a Restricted Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or Share Capital of a Subsidiary, other than
guarantees of Indebtedness of the Subsidiary disposed of, or incurred or assumed
by any Person acquiring all or any portion of such business, assets or Share
Capital for the purpose of financing such acquisition; provided that the maximum
liability of the Investor and its Restricted Subsidiaries in respect of all such
Indebtedness shall at no time exceed the gross proceeds, including the Fair
Market Value of non-cash proceeds (measured at the time received and without
giving effect to any subsequent changes in value) actually received by the
Investor and its Restricted Subsidiaries in connection with such disposition;

the incurrence or acquisition by the Investor or any of its Restricted
Subsidiaries of Indebtedness, Disqualified Shares or preference shares of
Persons that are acquired by the Investor or any of its Restricted Subsidiaries
or merged, consolidated, amalgamated or otherwise combined with (including
pursuant to any acquisition of assets and assumption of related liabilities) the
Investor or any of its Restricted Subsidiaries in accordance with the terms of
this Schedule; provided that such Indebtedness, Disqualified Shares or
preference shares are not incurred or issued in connection with such
acquisition, merger, consolidation, amalgamation or other combination, and,
after giving effect to such acquisition, merger, consolidation, amalgamation or
other combination the Investor or such Restricted Subsidiary would be permitted
to incur at least $1.00 of additional Indebtedness pursuant to the Consolidated
Coverage Ratio test set forth in Section 0;

the incurrence by the Investor and any Obligor of additional Indebtedness in an
aggregate principal amount (or accreted value, as applicable) at any time
outstanding, including all Permitted Refinancing Indebtedness incurred to
refund, refinance, replace, defease or discharge any Indebtedness incurred
pursuant to this clause (n), not to exceed USD 15.0 million at any time
outstanding.

 

- 119 -



--------------------------------------------------------------------------------

For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness Incurred pursuant to and in compliance
with, this Section 0, in the event that an item of proposed Indebtedness meets
the criteria of more than one of the categories of Permitted Debt described in
clauses (a) through (n) above, or is entitled to be incurred pursuant to the
first paragraph of this covenant, the Investor will be permitted to classify
such item of Indebtedness on the date of its incurrence in any manner that
complies with this covenant. Notwithstanding the foregoing sentence

Indebtedness under Credit Facilities outstanding on the date of this Agreement
used to fund working capital will be deemed to have been incurred on such date
in reliance on the exception provided by clause (a) of the definition of
Permitted Debt and shall not constitute “Existing Indebtedness” incurred in
reliance on the exception provided by clause (b) of the definition of Permitted
Debt and

all other Indebtedness under Credit Facilities outstanding on the date of this
Agreement will be deemed to be incurred on such date shall constitute “Existing
Indebtedness” and shall be deemed to be incurred in reliance on the exception
provided by clause (b) of the definition of Permitted Debt. The accrual of
interest, the accretion or amortization of original issue discount, the payment
of interest on any Indebtedness in the form of additional Indebtedness with the
same terms, and the payment of dividends on Disqualified Shares in the form of
additional shares of the same class of Disqualified Shares will not be deemed to
be an incurrence of Indebtedness or an issuance of Disqualified Shares for
purposes of this covenant; provided, in each such case, that the amount thereof
is included in Fixed Charges of the Investor as accrued. Notwithstanding any
other provision of this covenant, the maximum amount of Indebtedness that the
Investor or any Restricted Subsidiary may incur pursuant to this covenant shall
not be deemed to be exceeded solely as a result of fluctuations in exchange
rates or currency values.

The amount of any Indebtedness outstanding as of any date will be:

the accreted value of the Indebtedness, in the case of any Indebtedness issued
with original issue discount;

in respect of Indebtedness of another Person secured by a Lien on the assets of
the specified Person, the lesser of:

the Fair Market Value of such asset at the date of determination, and

 

- 120 -



--------------------------------------------------------------------------------

the amount of the Indebtedness of the other Person;

the greater of the liquidation preference or the maximum fixed redemption or
repurchase price of the Disqualified Shares, in the case of Disqualified Shares;

the Attributable Debt related thereto, in the case of any lease that is part of
a sale and leaseback transaction; and

the principal amount of the Indebtedness, in the case of any other Indebtedness.

For purposes of the foregoing, the “maximum fixed repurchase price” of any
Disqualified Shares that do not have a fixed redemption or repurchase price
shall be calculated in accordance with the terms of such Disqualified Shares as
if such Disqualified Shares were redeemed or repurchased on any date of
determination.

Limitation on Restricted Payments

The Investor will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly:

declare or pay any dividend or make any other payment or distribution on account
of the Investor’s or any of its Restricted Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger,
consolidation, amalgamation or other business combination involving the Investor
or any of its Restricted Subsidiaries) or to the direct or indirect holders of
the Investor’s or any of its Restricted Subsidiaries’ Equity Interests in their
capacity as such (other than dividends or distributions payable in Equity
Interests (other than Disqualified Shares) of the Investor or to an Obligor);

purchase, redeem or otherwise acquire or retire for value (including, without
limitation, in connection with any merger, consolidation, amalgamation or other
business combination involving the Investor) any Equity Interests of the
Investor or any direct or indirect parent of the Investor, in each case held by
Persons other than the Investor;

make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Indebtedness of the Investor or any
Restricted Subsidiary that is contractually subordinated to the Finance
Documents (excluding any

 

- 121 -



--------------------------------------------------------------------------------

intercompany Indebtedness between or among the Investor and any of its
Restricted Subsidiaries), except a payment of interest or principal no more than
90 days prior to the original Stated Maturity thereof; or

make any Restricted Investment;

(all such payments and other actions set forth in these clauses (a) through
(d) above being collectively referred to as “Restricted Payments”), unless, at
the time of and after giving effect to such Restricted Payment:

no Default or Event of Default has occurred and is continuing or would occur as
a consequence of such Restricted Payment; and

the Investor would, at the time of such Restricted Payment and after giving pro
forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable four-quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Consolidated Coverage
Ratio test set forth in the first paragraph of Section 0 (Incurrence of
Indebtedness and Issuance of Preference Shares); and

such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Investor and its Restricted Subsidiaries since
the date of the Indenture (excluding Restricted Payments permitted by clauses
(b), (c), (d), (e), (f) and (g) of the next succeeding paragraph), is less than
the sum, without duplication, of:

50% of the Consolidated Net Income of the Investor for the period (taken as one
accounting period) from the beginning of the first fiscal quarter commencing
after the date of the Indenture to the end of the Investor’s most recently ended
fiscal quarter for which publicly available financial statements are available
at the time of such Restricted Payment (or, if such Consolidated Net Income for
such period is a deficit, less 100% of such deficit), plus

100% of the aggregate net cash proceeds received by the Investor since the date
of the Indenture (i) as a contribution to its ordinary equity capital, (ii) from
the issue or sale or exercise of Equity Interests of the

 

- 122 -



--------------------------------------------------------------------------------

Investor (other than Disqualified Shares), or (iii) from the issue or sale of
convertible or exchangeable Disqualified Shares or convertible or exchangeable
debt securities of the Investor that have been converted into or exchanged for
such Equity Interests (other than Equity Interests (or Disqualified Shares or
debt securities) sold to a Subsidiary of the Investor), plus

an amount equal to the aggregate net reduction in Restricted Investments (other
than any such Restricted Investment made pursuant to paragraphs (a) to (j) of
Section 0) made after the date of the Indenture by the Investor or any
Restricted Subsidiary and resulting from the repurchase, repayment or redemption
of such Restricted Investments for cash, or from cash proceeds realized on the
sale of all or part of such Investment or representing a return of capital
(excluding dividends) with respect thereto; provided, however, that the
foregoing net reduction shall not exceed the amount (in respect of any Person)
of the Restricted Investment previously made (and treated as a Restricted
Payment) by the Investor or any Restricted Subsidiary in such Person; plus

to the extent that any Unrestricted Subsidiary of the Investor designated as
such after the date of the Indenture is redesignated as a Restricted Subsidiary
after the date of this Agreement, the lesser of (i) the Fair Market Value of the
Investor’s Investment in such Subsidiary as of the date of such redesignation or
(ii) the sum of (A) such Fair Market Value as of the date on which such
Subsidiary was originally designated as an Unrestricted Subsidiary after the
date of this Agreement and (B) the amount of any subsequent Investment by the
Investor and its Restricted Subsidiaries in such Unrestricted Subsidiary made
(and treated as a Restricted Payment) after the date of this Agreement and the
original date of designation; plus

50% of any dividends received in cash by the Investor or an Obligor after the
date of the Indenture from an Unrestricted Subsidiary of the Investor, to the
extent that such dividends were not otherwise included in Consolidated Net
Income of the Investor for such period.

 

- 123 -



--------------------------------------------------------------------------------

The provisions of Section 0 will not prohibit:

the payment of any dividend within 60 days after the date of declaration of the
dividend, if at the date of declaration the dividend payment would have complied
with the provisions of this Schedule;

the making of any Restricted Payment in exchange for, or out of the net cash
proceeds of the substantially concurrent sale (other than to a Subsidiary of the
Investor) of, Equity Interests of the Investor (other than Disqualified Shares)
or from the substantially concurrent contribution of ordinary equity capital to
the Investor; provided that the amount of any such net cash proceeds that are
utilized for any such Restricted Payment will be excluded from
Section 4.4(a)(3)(b);

the defeasance, redemption, repurchase or other acquisition of Indebtedness of
the Investor or any Restricted Subsidiary that is contractually subordinated to
the Finance Documents with the net cash proceeds from a substantially concurrent
incurrence of Permitted Refinancing Indebtedness;

the payment of any dividend (or, in the case of any partnership or limited
liability company, any similar distribution) by a Restricted Subsidiary of the
Investor to the holders of such Restricted Subsidiary’s ordinary Equity
Interests on a pro rata basis;

the repurchase of Equity Interests deemed to occur upon the exercise of stock
options or warrants to the extent such Equity Interests represent a portion of
the exercise price of such stock options or warrants;

the repurchase, redemption, or other acquisition for value of Share Capital of
the Investor or any Restricted Subsidiary of the Investor representing
fractional shares of such Share Capital in connection with a share dividend,
distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of the Investor or such Restricted
Subsidiary, in each case, permitted under this Schedule;

so long as no Event of Default or Default that is not capable of cure has
occurred and is continuing and no Default or Event of Default would be caused
thereby, the declaration and payment of regularly scheduled or accrued dividends
to holders of any class or series of Disqualified Shares of the Investor issued
on or after the date of the Indenture in accordance with the Consolidated
Coverage Ratio described in Section 0 (Incurrence of Indebtedness and Issuance
of Preference Shares);

 

- 124 -



--------------------------------------------------------------------------------

so long as no Event of Default or Default that is not capable of cure has
occurred and is continuing and no Default or Event of Default would be caused
thereby, the repurchase, redemption or other acquisition or retirement for value
of any Equity Interests of the Investor that are held by any member of the
management of the Investor (or any of its Restricted Subsidiaries) pursuant to
any management equity subscription agreement or stock option agreement;
provided, that the aggregate price paid for all such repurchased, redeemed,
acquired or retired Equity Interests shall not exceed $1.0 million in any
twelve-month period and not more than $5.0 million in the aggregate;

so long as no Event of Default or Default that is not capable of cure has
occurred and is continuing and no Default or Event of Default would be caused
thereby, the purchase, redemption, acquisition, cancellation or other retirement
for a nominal value per right of any rights granted to all the holders of Equity
Interests of the Investor pursuant to any shareholders’ rights plan adopted for
the purpose of protecting shareholders from unfair takeover tactics; provided
that any such purchase, redemption, acquisition, cancellation or other
retirement of such rights shall not be for the purpose of evading the
limitations of this covenant (all as determined in good faith by the Board of
Directors of the Investor) and, provided further, that the aggregate price paid
for all such purchased, redeemed, acquired cancelled or retired rights shall not
exceed $2.0 million in the aggregate; and

so long as no Event of Default or Default that is not capable of cure has
occurred and is continuing and no Default or Event of Default would be caused
thereby, other Restricted Payments in an aggregate amount not to exceed $12.5
million since the date of the Indenture.

The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Investor or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. The Fair
Market Value of any assets or securities that are required to be valued by this
covenant will be determined in good faith by the Board of Directors whose
resolution with respect thereto will be delivered to the Lender along with an
Officers’ Certificate setting forth the Fair Market Value. The Board of
Directors’ determination must be based upon an opinion or appraisal issued by a
Qualified Expert if the estimated Fair Market Value thereof exceeds $10.0
million.

 

- 125 -



--------------------------------------------------------------------------------

Corporate Existence

Except as otherwise permitted by Section 0, the Investor shall do or cause to be
done all things necessary to preserve and keep in full force and effect its
corporate existence and the corporate, partnership, limited liability or other
existence of each of the Investor’s other Restricted Subsidiaries in accordance
with the respective organizational documents (as the same may be amended from
time to time) of each such Person and the rights (charter and statutory) of the
Investor’s Restricted Subsidiaries; provided, however that the liquidation of
Botapol following the transfer of all of its assets to other Obligors shall be
permitted under this Section 0 and provided further that the Investor shall not
be required to preserve any such right, or the corporate, partnership, limited
liability or other existence of any of its Restricted Subsidiaries, if the Board
of Directors of the Investor shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Investor and each of its
Restricted Subsidiaries, taken as a whole, and that the loss thereof is not, and
will not be, adverse in any material respect to the Holders.

Payment of Taxes and Other Claims

The Investor shall pay or discharge or cause to be paid or discharged, and shall
cause each of its Restricted Subsidiaries to pay or discharge or cause to be
paid or discharged, before the same shall become delinquent, (i) all material
taxes, assessments and governmental charges levied or imposed upon it or any of
its Restricted Subsidiaries or upon the income, profits or property of it or any
of its Restricted Subsidiaries and (ii) all lawful claims for labour, materials
and supplies which, in each case, if unpaid, might by law become a material
liability or Lien upon the property of it or any of its Restricted Subsidiaries;
provided, however, that the Investor shall not be required to pay or discharge
or cause to be paid or discharged any such tax, assessment, charge or claim
whose amount, applicability or validity is being contested in good faith by
appropriate proceedings.

Maintenance of Properties and Insurance

The Investor shall cause all material properties owned by or leased by it or any
of its Restricted Subsidiaries useful and necessary to the conduct of its
business or the business of any of its Restricted Subsidiaries to be improved or
maintained and kept in normal condition, repair and working order and shall
cause to be made all necessary repairs, renewals, replacements, betterments and
improvements thereof, all as in its judgment may be necessary, so that the
business carried on in connection therewith may be properly conducted at all
times; provided,

 

- 126 -



--------------------------------------------------------------------------------

however, that nothing in this Section 0 shall prevent the Investor or any of its
Restricted Subsidiaries from discontinuing the use, operation or maintenance of
any of such properties, or disposing of any of them, if such discontinuance or
disposal is, as determined by the Investor, the Restricted Subsidiary concerned
or an Officer (or other agent employed by the Investor or of any of its
Subsidiaries) of the Investor or any of its Restricted Subsidiaries having
managerial responsibility for any such property, desirable in the conduct of the
business of the Investor or any of its Restricted Subsidiaries, and if such
discontinuance or disposal is not adverse in any material respect to the
Holders.

To the extent available at commercially reasonable rates, the Investor shall
maintain, and shall cause its Restricted Subsidiaries to maintain, insurance
with responsible carriers against such risks and in such amounts, and with such
deductibles, retentions, self insured amounts and co insurance provisions, as
are customarily carried by similar businesses of similar size.

Compliance with Laws

The Investor shall comply, and shall cause each of its Subsidiaries to comply,
with all applicable statutes, rules, regulations, orders of the relevant
jurisdiction in which they are incorporated or organized and/or in which they
carry on business, all political subdivisions thereof, and of any relevant
governmental regulatory authority, in respect of the conduct of their respective
businesses and the ownership of their respective properties, except for such
non-compliances as would not in the aggregate have a material adverse effect on
the financial condition or results of operations of the Investor and its
Subsidiaries taken as a whole.

Waiver of Stay; Extension or Usury Laws

Each of the Investor and the Obligors covenants (to the extent that it may
lawfully do so) that it shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay or
extension law or any usury law or other law that would prohibit or forgive the
Investor and/or any Obligor, as the case may be, from paying all or any portion
of the principal of and/or interest on the Advances as contemplated herein,
wherever enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this Schedule, and (to the extent that it may
lawfully do so) each of the Investor and/or any Obligor hereby expressly waives
all benefit or advantage of any such law, and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Lender, but
will suffer and permit the execution of every such power as though no such law
had been enacted.

 

- 127 -



--------------------------------------------------------------------------------

Limitation on Dividend and Other Payment Restrictions Affecting Subsidiaries

The Investor will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create or permit to exist or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to:

pay dividends or make any other distributions on its Share Capital to the
Investor or any of its Restricted Subsidiaries, or with respect to any other
interest or participation in, or measured by, its profits; or

pay any indebtedness owed to the Investor or any of its Restricted Subsidiaries;
or

make loans or advances to the Investor or any of its Restricted Subsidiaries; or

transfer any of its properties or assets to the Investor or any of its
Restricted Subsidiaries.

The provisions of Section 0 will not apply to encumbrances or restrictions
existing under or by reason of:

The Finance Documents, the Indenture, the Notes and related guarantees and the
Note Security Documents;

any applicable law, rule, regulation or order;

any instrument governing Indebtedness of a Person acquired by the Investor or
any of its Restricted Subsidiaries, as in effect at the time of such acquisition
(except to the extent such Indebtedness was incurred in connection with or in
contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired; provided that,
in the case of Indebtedness, such Indebtedness was permitted by the terms of
this Schedule to be incurred;

customary non-assignment provisions in contracts and licenses entered into in
the ordinary course of business;

purchase money obligations for property acquired in the ordinary course of
business and Capital Lease Obligations that impose restrictions on the property
purchased or leased of the nature described in clause (d) of the preceding
paragraph;

any agreement for the sale or other disposition of a Restricted Subsidiary that
restricts distributions by that Restricted Subsidiary pending the sale or other
disposition;

 

- 128 -



--------------------------------------------------------------------------------

Permitted Refinancing Indebtedness permitted to be incurred under Section 0;
provided that the restrictions and encumbrances contained in the agreements
governing such Permitted Refinancing Indebtedness are either (i) no more
restrictive or (ii) not materially less favorable to the Lender, in each case,
taken as a whole and determined in good faith by the Board of Directors, than
the dividend and other payment restrictions contained in the Indebtedness being
refinanced;

customary provisions limiting the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, sale-leaseback
agreements, share sale agreements and other similar agreements entered into with
the approval of the Board of Directors, which limitation is applicable only to
the assets that are the subject of such agreements;

restrictions on cash or other deposits or net worth imposed by customers under
contracts entered into in the ordinary course of business;

restrictions in the Bialystok Sale and Purchase Agreement; and

any encumbrance or restriction applicable to a Restricted Subsidiary at the time
it becomes a Restricted Subsidiary that is not created in contemplation thereof
provided that such restriction apply only to such Restricted Subsidiary and
provided further that the exception provided by this clause (l) shall not apply
to any encumbrance or restriction contained in any Indebtedness that refunds,
refinances, replaces, defeases or discharges any Indebtedness which was in
existence at the time such Restricted Subsidiary became a Restricted Subsidiary.

Asset Sales

The Investor will not, and will not permit any of the Investor’s Restricted
Subsidiaries to, consummate an Asset Sale unless:

the Investor (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of the Asset Sale at least equal to the Fair Market
Value of the assets or Equity Interests issued or sold or otherwise disposed of;
and

at least 75% of the consideration received in the Asset Sale by the Investor or
such Restricted Subsidiary is in the form of cash or Cash Equivalents. For
purposes of this provision, each of the following will be deemed to be cash:

any liabilities, as shown on the most recent consolidated balance sheet, of the
Investor or any Restricted Subsidiary (other than contingent liabilities and
liabilities that are by their terms subordinated to the Notes, any Guarantee or
the Proceeds Loan) that are assumed by the transferee of any such assets
pursuant to a customary novation agreement that releases the Investor or such
Restricted Subsidiary from liability in respect of those liabilities; and

 

- 129 -



--------------------------------------------------------------------------------

any securities, notes or other obligations received by the Investor or any such
Restricted Subsidiary from such transferee that are converted by the Investor or
such Restricted Subsidiary into cash or Cash Equivalents within 60 days, to the
extent of the cash or Cash Equivalents received in that conversion.

Within 365 days after the receipt of any Net Proceeds from an Asset Sale to be
applied as set out in this paragraph, the Investor (or the applicable Restricted
Subsidiary, as the case may be) may apply those Net Proceeds, at its option:

to acquire all or substantially all of the assets of, or any Share Capital of, a
Permitted Business if, after giving effect to any such acquisition of Share
Capital, the Permitted Business is or becomes a Restricted Subsidiary of the
Investor;

to make a capital expenditure; or

to acquire other assets that are not classified as current assets under GAAP and
that are used or useful in a Permitted Business.

Pending the final application of any Net Proceeds, the Investor may temporarily
reduce revolving credit borrowings or otherwise invest the Net Proceeds in any
manner that is not prohibited by this Schedule.

Any Net Proceeds from Asset Sales that are not applied or invested as provided
in the preceding paragraph will constitute “Excess Proceeds”. On the 366th day
after an Asset Sale, if the aggregate amount of Excess Proceeds exceeds $10.0
million, the Investor will make an Asset Sale Offer to the Lender, Note holders
and all holders of other Indebtedness that is pari passu with the Notes or the
Finance Documents containing provisions similar to those set forth in this
Schedule with respect to offers to prepay, purchase or redeem such other pari
passu Indebtedness that may be purchased out of the Excess Proceeds.

The offer price in any Asset Sale Offer will be equal to 100% of principal
amount plus accrued and unpaid interest and Additional

 

- 130 -



--------------------------------------------------------------------------------

Amounts, if any, to the date of purchase, and will be payable in cash. If any
Excess Proceeds remain after consummation of an Asset Sale Offer, the Investor
and its Restricted Subsidiaries may use those Excess Proceeds for any purpose
not otherwise prohibited by this Agreement and the Indenture. If the aggregate
principal amount of Notes, amount of Indebtedness under the Finance Documents
and other pari passu Indebtedness tendered into such Asset Sale Offer exceeds
the amount of Excess Proceeds, the Trustee will select the Notes and such other
pari passu Indebtedness to be purchased on a pro rata basis provided that Notes
of €50,000 or less may only be purchased in whole and not in part. Upon
completion of each Asset Sale Offer, the amount of Excess Proceeds will be reset
at zero.

Upon the commencement of an Asset Sale Offer, the Investor shall send, by first
class mail or its equivalent, a notice to the Trustee, the Lender and each of
the Holders. The notice shall contain all instructions and materials necessary
to enable such Holders to tender Notes pursuant to the Asset Sale Offer. The
Asset Sale Offer shall be made to the Lender and to all Holders. The notice,
which shall govern the terms of the Asset Sale Offer in respect of the Notes,
shall state:

that the Asset Sale Offer is being made pursuant to this Clause 2.10 (Asset
Sales) and the length of time the Asset Sale Offer shall remain open;

the Offer Amount, the purchase price and the Purchase Date;

that any Note not tendered or accepted for payment shall continue to accrue
interest;

that, unless the Investor defaults in making such payment, any Note accepted for
payment pursuant to the Asset Sale Offer shall cease to accrue interest after
the Purchase Date;

that Holders electing to have a Note purchased pursuant to an Asset Sale Offer
may elect to have Notes purchased in integral multiples of €1,000 only;

that Holders electing to have a Note purchased pursuant to any Asset Sale Offer
shall be required to surrender the Note, with the form entitled “Option of
Holder to Elect Purchase” on the reverse of the Note completed, or transfer by
book-entry transfer, to the Investor, a depositary, if appointed by the
Investor, or a Paying Agent at the address specified in the notice at least
three days before the Purchase Date;

 

- 131 -



--------------------------------------------------------------------------------

that Holders shall be entitled to withdraw their election if the Investor, the
depositary or the Paying Agent, as the case may be, receives, not later than the
expiration of the Offer Period, a telegram, telex, facsimile transmission or
letter setting forth the name of the Holder, the principal amount of the Note
the Holder delivered for purchase and a statement that such Holder is
withdrawing his election to have such Note purchased;

that, if the aggregate principal amount of Notes surrendered by Holders exceeds
the Offer Amount, the Investor shall select the Notes to be purchased on a pro
rata basis (with such adjustments as may be deemed appropriate by the Investor
so that only Notes in denominations of €1,000 or integral multiples thereof,
shall be purchased); and

that Holders whose Notes were purchased only in part shall be issued new Notes
equal in principal amount to the unpurchased portion of the Notes surrendered
(or transferred by book-entry transfer).

On or before the Purchase Date, the Investor shall, to the extent lawful, accept
for payment, on a pro rata basis to the extent necessary, the amount of
Indebtedness under the Finance Documents tendered by the Lender, the Offer
Amount of Notes or portions thereof tendered pursuant to the Asset Sale Offer,
or if less than the Offer Amount has been tendered, all Notes tendered, and
shall deliver to the Trustee an Officers’ Certificate stating that such Notes or
portions thereof were accepted for payment by the Investor in accordance with
the terms of this Section 4.12 (Asset Sales). The Investor, the Depositary or
the Paying Agent, as the case may be, shall promptly (but in any case not later
than five days after the Purchase Date) mail or deliver to each tendering Holder
or Lender (as the case may be) an amount equal to the purchase price of the
Notes tendered by such Holder or the amount of Indebtedness under the Financial
Documents tendered by the Lender (as the case may be) and (in respect of the
Notes) accepted by the Investor for purchase, and the Investor shall promptly
issue a new Note, and the Trustee, upon written request from the Investor shall
procure that the Authenticating Agent authenticate and the Trustee shall mail or
deliver such new Note to such Holder, in a principal amount equal to any
unpurchased portion of the Note surrendered. Any Note not so accepted shall be
promptly mailed or delivered by the Investor to the Holder thereof. The Investor
shall publicly announce the results of the Asset Sale Offer on the Purchase
Date.

 

- 132 -



--------------------------------------------------------------------------------

The Investor will comply with the requirements of Rule 14e-1 under the U.S.
Exchange Act and any other securities laws and regulations and stock exchange
rules, to the extent those laws, regulations and rules are applicable in
connection with each repurchase of Notes pursuant to an Asset Sale Offer. To the
extent that the provisions of any securities laws or regulations or securities
or investment exchange rules conflict with the Asset Sale provisions of the
Indenture or this Agreement, the Investor will comply with the applicable laws,
regulations and rules and will not be deemed to have breached its obligations
under the Asset Sale provisions of the Indenture or this Agreement by virtue of
such conflict.

Limitation on Transactions with Affiliates

The Investor will not, and will not permit any of its Restricted Subsidiaries
to, make any payment to, or sell, lease, transfer or otherwise dispose of any of
its properties or assets to, or purchase any property or assets from, or enter
into or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of the Investor
(each, an “Affiliate Transaction”), unless:

the Affiliate Transaction is on terms that are no less favorable to the Investor
or the relevant Restricted Subsidiary than those that could be obtained at the
time of such transaction in arm’s-length dealings in a comparable transaction
with a Person that is not such an Affiliate; and

the Investor delivers to the Lender:

with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $2.5 million, a
resolution of the Investor’s Board of Directors set forth in an Officers’
Certificate certifying that such Affiliate Transaction complies with this
covenant and that such Affiliate Transaction has been approved by a majority of
the disinterested members of such Board of Directors; and

with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $7.5 million, an
opinion as to the fairness to the Investor or such Subsidiary of such Affiliate
Transaction from a financial point of view issued by a Qualified Expert.

The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 0:

any employment agreement, employee benefit plan, officer and director
indemnification agreement or any similar arrangement entered into by the
Investor or any of its Restricted Subsidiaries in the ordinary course of
business and compensation (including bonuses and equity compensation) paid to
and other benefits (including retirement, health and other benefit plans) and
indemnification arrangements provided on behalf of directors, officers and
employees of the Investor or any Restricted Subsidiary;

 

- 133 -



--------------------------------------------------------------------------------

transactions between or among or solely for the benefit of the Investor and/or
its Restricted Subsidiaries;

transactions with a Person (other than an Unrestricted Subsidiary of the
Investor) that is an Affiliate of the Investor solely because the Investor owns,
directly or through a Restricted Subsidiary, an Equity Interest in, or controls,
such Person;

payment of reasonable directors’ fees to Persons who are not otherwise
Affiliates of the Investor;

any issuance of Equity Interests (other than Disqualified Shares) of the
Investor to Affiliates of the Investor;

Restricted Payments that do not violate the provisions of this Schedule
described above under Section 0 (Limitation on Restricted Payments) or Permitted
Investments;

loans or advances to employees for travel and relocation in the ordinary course
of business not to exceed $1.0 million in the aggregate at any one time
outstanding;

the entering into of a tax sharing agreement, or payments pursuant thereto,
between the Investor and/or one or more Subsidiaries, on the one hand, and any
other Person with which the Investor or such Subsidiaries are required or
permitted to file a consolidated tax return or with which the Investor or such
Subsidiaries are part of a consolidated group for tax purposes, on the other
hand; provided that any payments by the Investor and the Restricted Subsidiaries
required under such agreement are not in excess of the tax liabilities that
would have been payable by them on a stand-alone basis;

transactions contemplated by supply, purchase or sale agreements with suppliers
or purchasers or sellers of goods or services (other than the Investor or its
Subsidiaries), in each case in the ordinary course of business and otherwise in
compliance with the terms of this Schedule; provided that if such agreement is
effected on or after the

 

- 134 -



--------------------------------------------------------------------------------

date of this Agreement, such agreement is fair to the Investor or such
Subsidiary of the Investor or is on terms (taken as a whole) at least as
favourable as might reasonably have been obtained at such time from an
unaffiliated party and the Investor delivers to the Lender a resolution of the
Investor’s Board of Directors set forth in an Officers’ Certificate certifying
that such agreement complies with this clause (i) and that such agreement has
been approved by a majority of the disinterested members of such Board of
Directors;

the granting and performance of SEC registration rights for securities of the
Investor; and

transactions pursuant to agreements in existence on the date of this Agreement
(on the terms in effect on such date) and disclosed in writing to the Lender.

Limitation on Lines of Business

The Investor will not, and will not permit any of its Restricted Subsidiaries
to, engage in any business other than a Permitted Business, except to such
extent as would not be material to the Investor and its Restricted Subsidiaries,
taken as a whole.

Merger, Consolidation or Sale of Assets

Neither the Investor nor Carey Agri may, directly or indirectly (i) merge,
consolidate, amalgamate or otherwise combine with or into another Person
(whether or not the Investor or Carey Agri (as applicable) is the surviving
corporation); or (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Investor and its
Restricted Subsidiaries, taken as a whole, or Carey Agri and its Restricted
Subsidiaries, taken as a whole, in one or more related transactions, to another
Person; unless:

either:

the Investor or Carey Agri (as applicable) is the surviving corporation or

the Person formed by or surviving any such merger, consolidation, amalgamation
or other combination (if other than the Investor or Carey Agri (as applicable))
or to which such sale, assignment, transfer, conveyance or other disposition has
been made is a corporation organized or existing under the laws of any member
state of the European Union, Switzerland, Norway, Canada, any state of the
United States or the District of Columbia;

 

- 135 -



--------------------------------------------------------------------------------

the Person formed by or surviving any such merger, consolidation, amalgamation
or other combination (if other than the Investor or Carey Agri (as applicable))
or the Person to which such sale, assignment, transfer, conveyance or other
disposition has been made assumes all the obligations of the Investor or Carey
Agri (as applicable) under the Finance Documents pursuant to supplemental
documents reasonably satisfactory to the Lender;

immediately after such transaction, the Investor or such surviving Person
certifies to the Lender that no Default or Event of Default exists; and

the Investor, Carey Agri or the Person (as applicable) formed by or surviving
any such merger, consolidation, amalgamation or other combination (if other than
the Investor or Carey Agri (as applicable)), or to which such sale, assignment,
transfer, conveyance or other disposition has been made:

will, on the date of such transaction after giving pro forma effect thereto and
any related financing transactions as if the same had occurred at the beginning
of the applicable four-quarter period, be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Consolidated Coverage Ratio test set
forth in the first paragraph of Section 0 (Incurrence of Indebtedness and
Issuance of Preference Shares);

will (either directly or through its Restricted Subsidiaries), on the date of
such transaction after giving effect thereto, retain all licenses and other
authorizations reasonably required to operate its business as it was conducted
prior to such transaction; and

furnishes to the Lender an Officers’ Certificate and an Opinion of Counsel
providing that the transaction complies with this Schedule.

In addition, neither the Investor nor Carey Agri may, directly or indirectly,
lease all or substantially all of its properties or assets, in one or more
related transactions, to any other Person.

The Investor will not permit any Obligor (other than Carey Agri) to:

directly or indirectly consolidate or merge with or into another Person (whether
or not such Obligor is the surviving corporation); or

 

- 136 -



--------------------------------------------------------------------------------

sell, assign, transfer, convey or otherwise dispose of all or substantially all
of its assets, taken as a whole, in one or more related transactions, to another
Person; unless

immediately after such transaction, the Investor or such surviving Person
certifies to the Lender that no Default or Event of Default exists; and

either:

 

  (A) such Obligor is the surviving corporation; or (B) the Person formed by or
surviving any such consolidation or merger (if other than such Obligor) or to
which such sale, assignment, transfer, conveyance or other distribution has been
made is a corporation organized or existing under the laws of any member state
of the European Union as of January 1, 2004, the Republic of Poland, or any
state of the United States or the District of Columbia, and immediately after
such transaction, the Surviving Entity assumes all the obligations of that
Obligor under this Schedule and its Guarantee pursuant to a supplemental
indenture satisfactory to the Lender and delivers to the Lender an Officers’
Certificate and an Opinion of Counsel; or

in the case of the sale or disposition of all or substantially all of the assets
of such Obligor the Net Proceeds of such sale or other disposition are applied
in accordance with the applicable provisions of this Schedule.

Notwithstanding the preceding Section 0, the Investor may merge with an
Affiliate incorporated solely for the purpose of reincorporating the Investor in
another jurisdiction.

Limitation on Sale/Leaseback Transactions

The Investor will not, and will not permit any of its Restricted Subsidiaries
to, enter into any sale and leaseback transaction; provided that Carey Agri or
any other Obligor may enter into a sale and leaseback transaction if:

Carey Agri or that Obligor, as applicable, could have incurred Indebtedness in
an amount equal to the Attributable Debt relating to such sale and leaseback
transaction under the Consolidated Coverage Ratio test set forth in the first
paragraph of Section 4.3 (Incurrence of Indebtedness and Issuance of Preference
Shares);

 

- 137 -



--------------------------------------------------------------------------------

the gross cash proceeds of that sale and leaseback transaction are at least
equal to the Fair Market Value of the property that is the subject of that sale
and leaseback transaction; and

the transfer of assets in that sale and leaseback transaction is permitted by,
and the Investor applies the net proceeds of such transaction in compliance
with, Section 0 (Asset Sales).

Designation of Restricted and Unrestricted Subsidiaries

The Board of Directors of the Investor may designate any Restricted Subsidiary
to be an Unrestricted Subsidiary if that designation would not cause a Default;
provided that in no event will the business currently operated by any of the
Investor, Carey Agri, Bols, Bialystok and, if acquired, Target be transferred to
or held by an Unrestricted Subsidiary. If a Restricted Subsidiary is designated
as an Unrestricted Subsidiary, the aggregate Fair Market Value of all
outstanding Investments owned by the Investor and its Restricted Subsidiaries in
the Subsidiary designated as an Unrestricted Subsidiary will be deemed to be an
Investment made as of the time of the designation and will reduce the amount
available for Restricted Payments under Section 0 (Limitation on Restricted
Payments) or under one or more clauses of the definition of Permitted
Investments, as determined by the Investor. That designation will only be
permitted if the Investment would be permitted at that time and if the
Restricted Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary. The Board of Directors of the Investor may redesignate any
Unrestricted Subsidiary to be a Restricted Subsidiary if that redesignation
would not cause a Default.

Any designation of a Subsidiary of the Investor as an Unrestricted Subsidiary
will be evidenced to the Lender by filing with the Lender on the effective date
of such designation a certified copy of the Board Resolution giving effect to
such designation and an Officers’ Certificate certifying that such designation
complied with the preceding conditions and was permitted under Section 0
(Limitation on Restricted Payments). If, at any time, any Unrestricted
Subsidiary would fail to meet the requirements of being an Unrestricted
Subsidiary, it will thereafter cease to be an Unrestricted Subsidiary for
purposes of this Schedule and any Indebtedness of such Subsidiary will be deemed
to be incurred by a Restricted Subsidiary of the Investor as of such date and,
if such Indebtedness is not permitted to be incurred as of such date under
Section 0 (Incurrence of Indebtedness and Issuance of Preference Shares), the
Investor will be in default of such covenant.

The Board of Directors of the Investor may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that such
designation will be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of the Investor of any outstanding Indebtedness of such Unrestricted
Subsidiary and such designation will only be permitted if (1) such Indebtedness
is permitted under Section 0 (Incurrence of Indebtedness and Issuance of
Preference Shares), calculated on a pro forma basis as if such designation had
occurred at the beginning of the four-quarter reference period and (2) no
Default or Event of Default would be in existence following such designation.

 

- 138 -



--------------------------------------------------------------------------------

SUCCESSOR COMPANY

In the event of the merger or consolidation of the Investor or any of the
Obligors with or into another Person (whether or not the Investor or any such
Obligor, as the case may be, is the surviving company), or the sale, assignment,
conveyance, lease, transfer or other disposition, in one transaction or a series
of transactions, of all or substantially all of the assets of the Investor or
any such Obligor (except to the extent that such the sale, assignment,
conveyance, lease, transfer or other disposition of assets of an Obligor (other
than Carey Agri) is disposed of in accordance with the provisions of Section 0
(Asset Sales) herein) to any other Person in circumstances that do not
constitute an Event of Default, then the successor entity to the Investor or any
Obligor, as the case may be, will succeed to and be substituted for, and may
exercise every right and power of, the Investor or any such Obligor, as the case
may be, under this Schedule with the same effect as if such successor entity to
the Investor or any such Obligor had been named herein as the Investor or any
such Obligor, as the case may be, and thereafter (except in the case of a sale,
assignment, transfer, lease, conveyance or other disposition) the predecessor
company will be relieved of all further obligations and covenants (x), in the
case of the Investor, under this Schedule and the Notes and (y) in the case of
an Obligor, under this Schedule and the relevant Guarantee.

 

- 139 -



--------------------------------------------------------------------------------

SCHEDULE 7

Form of Transfer Certificate

 

To:      

[The New Lender] (the “New Lender”)

From:    [The Existing Lender] (the “Existing Lender”) Dated:   

[            ]

Carey Agri International-Poland Sp. z o.o. – PLN 240,000,000 Facility Agreement

dated 21 December 2007 as amended and restated on 24 February 2009 (the
“Agreement”)

We refer to the Agreement. This is a Transfer Certificate. Terms defined in the
Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

We refer to Clause 24.4 (Procedure for transfer):

 

  (a) The Existing Lender and the New Lender agree to the Existing Lender and
the New Lender transferring all or part of the Existing Lender’s, rights and
obligations referred to in the Schedule in accordance with Clause 24.4
(Procedure for transfer).

 

  (b) The New Lender assumes the same obligations to the other Finance Parties
as if it had been the Lender, and confirms its agreement to the terms of
Clause 38 (Enforcement).

 

  (c) The Transfer Date is [            ].

 

  (d) The Facility Office and address, fax number and attention details for
notices of the New Lender for the purposes of Clause 31.2 (Addresses) are set
out in the Schedule.

The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in Clause 24.3 (Limitation of responsibility of Existing
Lender).

This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

This Transfer Certificate is governed by Polish law.

 

- 140 -



--------------------------------------------------------------------------------

THE SCHEDULE

Rights and obligations to be transferred

[insert relevant details]

[Facility Office address, fax number and attention details for notices and
account

details for payments,]

 

  [Existing Lender]     [New Lender]   By:     By:

 

- 141 -



--------------------------------------------------------------------------------

SCHEDULE 8

Form of Selection Notice

 

From:    [Borrower] To:    [Agent] Dated:   

Dear Sirs

Carey Agri International-Poland Sp. z o.o. – PLN 240,000,000 Facility Agreement

dated 21 December 2007 as amended and restated on 24 February 2009 (the
“Agreement”)

 

1. We refer to the Agreement. This is a Selection Notice. Terms defined in the
Agreement have the same meaning in this Selection Notice unless given a
different meaning in this Selection Notice.

 

2. We request that the next Interest Period is [1/3] Month[s].

 

3. This Selection Notice is irrevocable.

 

Yours faithfully

 

authorised signatory for         [the Borrower]

 

- 142 -